 



Exhibit 10.1
 
 


 
 
 
SECOND AMENDED AND RESTATED
AGREEMENT AND PLAN OF MERGER
among
JK ACQUISITION CORP.,
MULTI-SHOT, INC.,
MULTI-SHOT, LLC,
And Each of
CATALYST/HALL GROWTH CAPITAL MANAGEMENT CO., LLC,
And
SG-DIRECTIONAL, LLC, as
MEMBERS’ REPRESENTATIVE
Dated as of August 27, 2007
 
 


 


1



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

 

          ARTICLE I THE MERGER   7
Section 1.01    The Merger
  7
Section 1.02    Effective Time; Closing
  7
Section 1.03    Effect of the Merger
  7
Section 1.04    Certificate of Incorporation and Bylaws of the Surviving
Corporation
  7
Section 1.05    Directors and Officers
  7         ARTICLE II MERGER CONSIDERATION; EXCHANGE OF CERTIFICATES   8
Section 2.01    Initial Merger Consideration
  8
Section 2.02    Closing Balance Sheet; Indebtedness; Working Capital
  9
Section 2.03    Post-Closing Adjustment
  10
Section 2.04    Exchange of Certificates
  12
Section 2.05    Membership Interest Transfer Books
  15
Section 2.06    Contingent Awards
  15
Section 2.07    Securities Laws Issues
  17
Section 2.08    Redemption Shares Issuance
  18         ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY   20
Section 3.01    Organization and Qualification
  21
Section 3.02    Articles of Organization and Regulations
  21
Section 3.03    No Subsidiaries
  21
Section 3.04    Capitalization
  22
Section 3.05    Authority Relative to This Agreement
  22
Section 3.06    No Conflict; Required Filings and Consents
  23
Section 3.07    Permits; Compliance
  23
Section 3.08    Financial Statements
  24
Section 3.09    Absence of Certain Changes or Events
  24
Section 3.10    Absence of Litigation
  24
Section 3.11    Employee Benefit Plans; Labor Matters
  25
Section 3.12    Contracts
  27
Section 3.13    Environmental Matters
  29
Section 3.14    Intellectual Property
  30
Section 3.15    Taxes
  32
Section 3.16    Vote Required
  34
Section 3.17    Assets; Absence of Liens and Encumbrances
  34
Section 3.18    Real Property
  34
Section 3.19    Certain Interests
  35
Section 3.20    Insurance Policies
  35
Section 3.21    Restrictions on Business Activities
  35
Section 3.22    Brokers
  35
Section 3.23    Intentionally Omitted
  36
Section 3.24    Customers and Suppliers
  36
Section 3.25    Inventory
  36
Section 3.26    Accounts Receivable; Bank Accounts
  36
Section 3.27    Intentionally Omitted
  36


2



--------------------------------------------------------------------------------



 



         
Section 3.28    Offers
  36
Section 3.29    Warranties
  36
Section 3.30    Books and Records
  36
Section 3.31    Intentionally Omitted
  37
Section 3.32    Proxy Statement
  37
Section 3.33    No Misstatements
  37         ARTICLE IV REPRESENTATIONS AND WARRANTIES OF MEMBERS   37
Section 4.01    Ownership; Accredited Status
  37
Section 4.02    Power; Authorization; Enforceability
  38         ARTICLE V REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB  
38
Section 5.01    Organization and Qualification
  38
Section 5.02    Authority Relative to This Agreement
  39
Section 5.03    Capital Structure
  39
Section 5.04    No Conflict; Required Filings and Consents
  39
Section 5.05    SEC Filings; Financial Statements
  40
Section 5.06    Interim Operations of Merger Sub
  40
Section 5.07    Board Approval
  40
Section 5.08    Valid Issuance of Parent Shares
  40
Section 5.09    Brokers
  40
Section 5.10    Intentionally Omitted
  41
Section 5.11    Financial Statements
  41
Section 5.12    Absence of Certain Changes or Events
  41
Section 5.13    Absence of Litigation
  41
Section 5.14    Taxes
  41
Section 5.15    Assets; Absence of Liens and Encumbrances
  43
Section 5.16    Proxy Statement
  43
Section 5.17    Registration Rights Agreement
  43
Section 5.18    Offers
  43
Section 5.19    Undisclosed Liabilities
  43
Section 5.20    No Misstatements
  44         ARTICLE VI CONDUCT OF BUSINESSES PENDING THE MERGER   44
Section 6.01    Conduct of Business by the Company Pending the Merger
  44
Section 6.02    Conduct of Business by Parent Pending the Merger
  46
Section 6.03    Litigation
  48
Section 6.04    Notification of Certain Matters
  48         ARTICLE VII ADDITIONAL AGREEMENTS   49
Section 7.01    Proxy Statement; Stockholder Approval. Proxy Statement; Parent
Stockholders’ Meeting; Name Change
  49
Section 7.02    Members’ Approval; Exemption from Registration
  50
Section 7.03    Access to Information; Confidentiality
  51
Section 7.04    No Solicitation of Transactions
  51
Section 7.05    Employee Benefits Matters
  52
Section 7.06    Further Action; Consents; Filings
  53


3



--------------------------------------------------------------------------------



 



         
Section 7.07    Intentionally Omitted
  54
Section 7.08    No Public Announcement
  54
Section 7.09    Expenses
  54
Section 7.10    Affiliate Agreements
  54
Section 7.11    Intentionally Omitted
  54
Section 7.12    AMEX Listing
  54
Section 7.13    Intentionally Omitted
  55
Section 7.14    Key Employees
  55
Section 7.15    WARN Act
  55
Section 7.16    Conversion Schedule
  55
Section 7.17    Litigation Support
  55
Section 7.18    Director and Officer Insurance
  56
Section 7.19    Schedules Bring Down
  56         ARTICLE VIII CONDITIONS TO THE MERGER   57
Section 8.01    Conditions to the Obligations of Each Party
  57
Section 8.02    Conditions to the Obligations of Parent and Merger Sub
  57
Section 8.03    Conditions to the Obligations of the Company
  60         ARTICLE IX TERMINATION, AMENDMENT AND WAIVER   62
Section 9.01    Termination
  62
Section 9.02    Effect of Termination
  63
Section 9.03    Amendment
  63
Section 9.04    Waiver
  63
Section 9.05    Automatic Termination
  63         ARTICLE X INDEMNIFICATION   64
Section 10.01  Survival of Representations and Warranties
  64
Section 10.02  Indemnification by the Members
  64
Section 10.03  Indemnification by Parent and Merger Sub
  65
Section 10.04  Indemnification Procedures
  66
Section 10.05  Members’ Representative
  67
Section 10.06  Taxes
  68
Section 10.07  Reduction of Indemnified Amounts
  68
Section 10.08  Exclusive Rights and Remedies
  68         ARTICLE XI GENERAL PROVISIONS   69
Section 11.01  Notices
  69
Section 11.02  Certain Definitions
  70
Section 11.03  Severability
  78
Section 11.04  Assignment; Binding Effect; Benefit
  78
Section 11.05  Incorporation of Exhibits
  78
Section 11.06  Specific Performance
  78
Section 11.07  Governing Law; Forum
  78
Section 11.08  Time of the Essence
  79
Section 11.09  Waiver of Jury Trial
  79
Section 11.10  Construction and Interpretation
  79


4



--------------------------------------------------------------------------------



 



         
Section 11.11  Further Assurances
  80
Section 11.12  Headings
  80
Section 11.13  Counterparts
  80
Section 11.14  Entire Agreement
  80


 

     
Schedule 2.03(g)
  Target Working Capital Calculation — Example
Schedule 2.04(a)
  Holders of Escrow Securities
Schedule 2.06(d)
  Contingent Award Calculation — Example
Schedule 6.01(k)
  Conduct of Business by the Company
Schedule 6.02(s)
  Bonus Payments to Officers or Employees
Schedule 7.05(b)
  Individuals Entering Into Employment Agreement
Schedule 7.05(c)
  Individuals Entering Into Non-Solicitation Agreement
Schedule 8.02(r)
  Company Employees to be Employed at Closing
Schedule 8.02(t)
  Existing Employment Agreements


 

     
Exhibit A
  Form of Parent Warrant
Exhibit B
  Form of Escrow Agreement
Exhibit C
  Form of Registration Rights Agreement
Exhibit D
  Form of Company Counsel Legal Opinion
Exhibit E
  Form of Parent Counsel Legal Opinion
Exhibit F
  Form of GB Agreement
Exhibit G
  Form of PB Agreement


 
Company Disclosure Schedules
Parent Disclosure Schedules


5



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED
AGREEMENT AND PLAN OF MERGER
 
SECOND AMENDED AND RESTATED AGREEMENT AND PLAN OF MERGER, dated as of August 27,
2007 (the “Execution Date”), among JK ACQUISITION CORP., a Delaware corporation
(“Parent”), MULTI-SHOT, INC., a Delaware corporation and a wholly owned
subsidiary of Parent (“Merger Sub”), MULTI-SHOT, LLC, a Texas limited liability
company (the “Company”), and each of CATALYST/HALL GROWTH CAPITAL MANAGEMENT
CO., LLC, a Texas limited liability company (“CHGCM”) and SG-DIRECTIONAL, LLC,
an Arkansas limited liability company (“SGD”), collectively as Members’
Representative (as defined in Section 10.05 hereof).
 
W I T N E S S E T H
 
WHEREAS, that certain First Amended and Restated Agreement and Plan of Merger
dated as of February 14, 2007 was executed by and among the Parent, Merger Sub,
the Company, and the Members that are parties thereto (the “Second Agreement”),
which Second Agreement amended and restated in its entirety that certain
Agreement and Plan of Merger dated as of September 6, 2006 (the “Original
Agreement”), executed by and among the Parent, Merger Sub, the Company, and the
Members that were parties thereto;
 
WHEREAS, the parties thereto desire to enter into this Agreement to fully
supersede and replace the Second Agreement;
 
WHEREAS, upon the terms and subject to the conditions of this Agreement, Parent
and the Company will enter into a business combination transaction pursuant to
which the Company will merge with and into the Merger Sub (the “Merger”);
 
WHEREAS, as of the Execution Date, the Board of Managers of the Company has
(i) determined that the Merger is fair to, and in the best interests of, the
Company and the Members, and (ii) approved and adopted this Agreement, the
Merger, and the other transactions contemplated by this Agreement;
 
WHEREAS, the Boards of Directors of each of Parent and Merger Sub have
(i) determined that the Merger is consistent with and in furtherance of the
long-term business strategy of Parent and fair to, and in the best interests of,
Parent, Merger Sub and their respective stockholders, (ii) unanimously approved
and adopted this Agreement, the Merger, and the other transactions contemplated
by this Agreement, and (iii) determined to unanimously recommend that the
stockholders of Parent approve and adopt this Agreement and the Merger;
 
WHEREAS, the Members of the Company currently own the membership interests of
the Company (the “Company Interests”) as is set forth opposite each such
Member’s name in Section 1.01 of the Company Disclosure Schedule (as defined in
Article III) (such members being referred to herein as the “Members”);
 
WHEREAS, pursuant to the Merger, each outstanding share of Company Interest
shall be converted into the right to receive shares of Parent’s authorized
common stock, par value $0.0001 per share (“Parent Common Stock”) and Parent
Warrants (as defined herein), at the rate determined in this Agreement;
 
WHEREAS, Parent has agreed to grant the Members the registration rights set
forth in the Registration Rights Agreement (as defined herein);
 
WHEREAS, all of the Parent Common Stock otherwise issuable by Parent in
connection with the Merger to the Original Members (as defined in
Section 11.02(a) herein), who own approximately 38.6% of the Company prior to
the Merger shall be placed in escrow by Parent, the release of which amount
shall be contingent upon certain events and conditions, all as set forth in this
Agreement and the Escrow Agreement (as defined in Section 2.04(b));
 
WHEREAS, as a condition and inducement to Parent’s willingness to enter into
this Agreement, each individual listed on Schedule 7.05(b) shall enter into an
Employment Agreement (as defined in Section 7.05(b));
 
WHEREAS, as a condition and inducement to Parent’s willingness to enter into
this Agreement, each individual listed on Schedule 7.05(c) shall enter into a
Non-Solicitation Agreement (as defined in Section 7.05(c)); and


6



--------------------------------------------------------------------------------



 



WHEREAS, certain capitalized terms used in this Agreement are defined in
Section 11.02(a) and (b) of this Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, Parent,
Merger Sub, the Company, the Members’ Representative and the Members, for the
limited purposes stated herein, hereby agree as follows:
 
ARTICLE I

 
THE MERGER
 
Section 1.01  The Merger.  Upon the terms of this Agreement and subject to the
conditions set forth in this Agreement, and in accordance with the Delaware
General Corporation Law (“DGCL”) and Texas Limited Liability Company Act
(“TLLCA”), at the Effective Time (as defined in Section 1.02), Company shall be
merged with and into the Merger Sub. As a result of the Merger, the separate
legal existence of Company shall cease, and the Merger Sub shall continue as the
surviving corporation of the Merger (the “Surviving Corporation”).
 
Section 1.02  Effective Time; Closing.  As promptly as practicable following the
satisfaction or, if permissible by the express terms of this Agreement, waiver
of the conditions set forth in Article VIII (or such other date as may be agreed
by each of the parties hereto), the parties hereto shall cause the Merger to be
consummated by (i) filing a certificate of merger (the “Certificate of Merger”)
with the Secretary of States of (A) the State of Delaware and (B) the State of
Texas in such forms as is required by, and executed in accordance with, the
relevant provisions of the DGCL and the TLLCA, respectively, and (ii) making all
other filings and recordings required under the DGCL and the TLLCA. Parent will
prepare and file all proxy materials in accordance with Schedule 14A under the
Exchange Act that set forth, among other things, the proposed officers and
directors of Parent and Merger Sub after the Closing. The term “Effective Time”
means the date and time of the filing of the Certificate of Merger (or such
later time as may be agreed by each of the parties hereto and specified in the
Certificate of Merger). Immediately prior to the filing of the Certificate of
Merger, a closing (the “Closing”) will be held at the offices of Patton Boggs
LLP (“Patton Boggs”), 2001 Ross Avenue, Suite 3000, Dallas, Texas (or such other
place as the parties may agree). The date on which the Closing shall occur is
referred to herein as the “Closing Date.”
 
Section 1.03  Effect of the Merger.  At and after the Effective Time, the Merger
shall have the effects as set forth in the applicable provisions of the DGCL and
TLLCA. Without limiting the generality of the foregoing, and subject thereto, at
the Effective Time, all the property, rights, privileges, powers and franchises
of each of the Company and Merger Sub shall vest in the Surviving Corporation,
and all debts, liabilities, obligations, restrictions, disabilities and duties
of each of the Company and Merger Sub shall become the debts, liabilities,
obligations, restrictions, disabilities and duties of the Surviving Corporation.
 
Section 1.04  Certificate of Incorporation and Bylaws of the Surviving
Corporation.
 
(a) At the Effective Time, the Certificate of Incorporation of Merger Sub as
currently in effect shall be the Certificate of Incorporation of the Surviving
Corporation, except that Section 1 of the amended and restated Certificate of
Incorporation of the Surviving Corporation, instead of reading the same as
Section 1 of the Certificate of Incorporation of Merger Sub, shall read as
follows: “The name of this corporation is “Multi-Shot, Inc.”
 
(b) At the Effective Time, the Bylaws of the Surviving Corporation shall be the
same as the Bylaws of Merger Sub as in effect immediately prior to the Effective
Time, except that all references to Merger Sub in the Bylaws of the Surviving
Corporation shall be changed to refer to Multi-Shot, Inc.
 
Section 1.05  Directors and Officers.
 
(a) The directors of Merger Sub immediately prior to the Effective Time shall be
the initial directors of the Surviving Corporation, each to hold office in
accordance with the Certificate of Incorporation and Bylaws of the Surviving
Corporation, and the officers of Merger Sub immediately prior to the Effective
Time shall be the initial officers of the Surviving Corporation, in each case
until their respective successors are duly elected or appointed and qualified.


7



--------------------------------------------------------------------------------



 



(b) Effective as of the Effective Time, the directors of Parent and the
Surviving Corporation shall be Ron Nixon (Chairman), Allen Neel, Richard Turner,
James Jacoby and Kim Eubanks, and up to two (2) other designees of the Members,
such designees to be designated by the Members’ Representative at least ninety
(90) days prior to the Effective Time, each to hold office in accordance with
the Certificate of Incorporation, as amended, and Bylaws, as amended, of Parent
and the Surviving Corporation, and the initial officers of the Surviving
Corporation shall be Allen Neel — Chief Executive Officer, President and
Secretary; David Cudd — Vice President; and Paul Culbreth — Vice President.
Effective as of the Effective Time, the officers of Parent shall be Allen Neel —
Chief Executive Officer and President, and Scott Bork — Secretary. In each case,
the foregoing officers shall serve until their respective successors are duly
elected or appointed and qualified.
 
ARTICLE II

 
MERGER CONSIDERATION; EXCHANGE OF CERTIFICATES
 
Section 2.01  Initial Merger Consideration.
 
(a) At the Effective Time, by virtue of the Merger and without any action on the
part of Parent, Merger Sub, the Company or the holders of any of the following
securities:
 
(i) each unit of Company Interest issued and outstanding immediately prior to
the Effective Time shall be converted into the right to receive the following
consideration, payable in the form of:
 
(1) such number of shares of Parent Common Stock equal to the Company Interest
to Parent Common Stock Exchange Ratio; and
 
(2) such number of Parent Warrants equal to the Company Interest to Parent
Warrant Exchange Ratio; and
 
(3) a cash amount equal to the Company Interest to Cash Exchange Ratio;
 
(ii) each share of common stock, par value $0.001 per share, of Merger Sub
issued and outstanding immediately prior to the Effective Time, all of which
shall be held by Parent, shall be converted into and exchanged for one validly
issued, fully paid and nonassessable share of common stock, par value $0.001 per
share, of the Surviving Corporation. The stock certificate evidencing shares of
common stock of Merger Sub shall then evidence ownership of the outstanding
shares of common stock of the Surviving Corporation.
 
(b) As used in this Agreement, the following terms have the following meanings
(except as noted in this Agreement):
 
(i) “Gross Enterprise Value” means the enterprise value of the Company, such
enterprise value of which is calculated as the sum of (A) (x) 6.25 multiplied by
(y) the forecasted trailing 12 months Adjusted EBITDA as of November 30, 2007,
plus (B) $10,000,000, which such Gross Enterprise Value is estimated to be
$197,500,000.
 
(ii) “Estimated Net Enterprise Value” means Gross Enterprise Value less
Estimated Third Party Indebtedness as of the Closing Date.
 
(iii) “Estimated Third Party Indebtedness” means the Indebtedness (as defined in
Section 2.01(b)(iv)).
 
(iv) “Indebtedness” means all indebtedness or other obligations of the Company
for borrowed money, including, without limitation, all obligations under capital
leases which under GAAP are required to be shown as a liability and all
indebtedness of a third party for which the Company is liable pursuant to a
guaranty or otherwise.
 
(v) Intentionally omitted.
 
(vi) “Parent Stock Consideration” means one hundred percent (100%) of the
remainder of Estimated Net Enterprise Value, less the Cash Consideration.


8



--------------------------------------------------------------------------------



 



 
(vii) “Parent Shares” means the number of shares of Parent Common Stock equal to
the quotient of (A) Parent Stock Consideration divided by (B) $5.40, rounded to
the nearest whole share.
 
(viii) “Parent Warrants” means the 28,516,668 warrants issued by Parent pursuant
to Section 2.01(a)(i)(2), subject to the provisions in Section 2.06 hereof,
substantially in the form attached hereto as Exhibit A.
 
(ix) “Escrow Shares” means all of the Parent Shares issued as Parent Stock
Consideration to the Original Members pursuant to Section 2.01 hereto, all of
the Redemption Liability Shares to the Original Members, if any, issued pursuant
to Section 2.08, and any Parent Common Stock issued to the Original Members
pursuant to the exchange of any Escrow Warrants.
 
(x) “Cash Consideration” means $20,000,000.00.
 
(xi) “Company Interest to Cash Exchange Ratio” means the quotient (calculated to
five decimal places) obtained by dividing (x) the Cash Consideration by (y) the
Fully Diluted Company Interest Amount (as defined below).
 
(xii) “Company Interest to Parent Common Stock Exchange Ratio” means the
quotient (calculated to five decimal places) obtained by dividing (x) the Parent
Shares by (y) the Fully Diluted Company Interest Amount.
 
(xiii) “Fully Diluted Company Interest Amount” means a number of units of
Company Interests equal to the sum of (x) the number of units of Company
Interests issued and outstanding immediately prior to the Effective Time and
(y) the number of units of Company Interests issuable upon exercise, conversion
and/or exchange of all securities issued and outstanding immediately prior to
the Effective Time that are exercisable, convertible and/or exchangeable for
units of Company Interests.
 
(xiv) “Company Interest to Parent Warrant Exchange Ratio” means the quotient
(calculated to five decimal places) obtained by dividing (x) the Parent Warrants
by (y) the Fully Diluted Company Interest Amount.
 
(c) If, during the period between the date hereof and the Effective Time, any
change in the capital stock of Parent shall occur by reason of reclassification,
recapitalization, stock split or combination, exchange or readjustment of
shares, or any stock dividend thereon with a record date during such period or
any similar event, all of the stock-based items that require adjustment so as to
properly reflect the action taken, including, but not limited to, the Initial
Merger Consideration, the Parent Shares, the Company Interest to Cash Exchange
Ratio, the Company Interest to Parent Common Stock Exchange Ratio, the Parent
Warrants, the Redemption Liability Shares (as defined in Section 2.08) and
Redemption Warrants (as defined in Section 2.08) shall be correspondingly
adjusted to the extent appropriate to reflect such stock dividend, subdivision,
reclassification, recapitalization, split, combination, exchange or readjustment
of shares. The parties recognize that the 2004 Incentive Plan has, in 2005 and
2006, and will most likely in 2007 give rise to a Transaction-Related Members’
Equity Charges (defined below). For the purposes of this Agreement and the
Adjusted EBITDA will not include any transaction-related charge to Company
earnings as required by GAAP (the “Transaction-Related Members’ Equity
Charges”).
 
(d) If any units of Company Interests outstanding immediately prior to the
Effective Time are unvested or are subject to a repurchase option, risk of
forfeiture or other condition under any applicable restricted stock purchase
agreement, stock option exercise agreement or other agreement with the Company,
then the Parent Shares issued in exchange for such units of Company Interests
will also be unvested and/or subject to the same repurchase option, risk of
forfeiture or other condition, and the certificates representing such Parent
Shares may accordingly be marked with appropriate legends.
 
(e) The aggregate consideration payable to the holders of Company Interests in
accordance with this Section 2.01(a) is referred to in this Agreement as the
“Initial Merger Consideration.” The Initial Merger Consideration is subject to
adjustment in accordance with Sections 2.02 and 2.03.
 
Section 2.02  Closing Balance Sheet; Indebtedness; Working Capital.
 
(a) (i) Intentionally omitted.


9



--------------------------------------------------------------------------------



 



(ii) For purposes of this Section 2.02, “Working Capital” shall mean the amount
that is the difference between (i) Company’s Current Assets and (ii) Company’s
Current Liabilities, calculated in accordance with United States generally
accepted accounting principles (“GAAP”) and in a manner consistent with the
Company Financial Statements (as defined in Section 3.08(a)). “Current Assets,”
as used in the definition of Working Capital, shall mean cash on hand or in
deposit accounts, cash equivalents, accounts receivable (net of all reserves),
prepaid project costs, prepaid expenses, and any other current assets as defined
under GAAP, plus any Transaction Expenses previously paid by the Company.
“Current Liabilities”, as used in the definition of Closing Working Capital,
shall mean accounts payable, accrued expenses, advanced customer payments and
any other current liabilities (excluding any accrued but unpaid Transaction
Expenses and current portions of Indebtedness) as defined under GAAP.
 
(b) The Company will prepare and deliver to Parent at least one (1) business day
before the Closing Date an unaudited balance sheet of the Company prepared on an
estimated basis as of midnight the day prior to the Closing Date (the “Estimated
Closing Balance Sheet”), which shall include detailed supporting calculations of
(i) the estimated Indebtedness of the Company as of the Closing Date (the
“Estimated Indebtedness”); and (ii) the estimated Working Capital of the Company
at the Closing Date (the “Estimated Closing Working Capital”). The Estimated
Closing Balance Sheet will be prepared in accordance with GAAP, subject to
reasonable exceptions such as the absence of footnotes and customary year-end
audit adjustments, in a manner consistent with the methods and practices used to
prepare the audited balance sheet as of December 31, 2006 (the “2006 Balance
Sheet”). The Company will deliver with the Estimated Closing Balance Sheet,
including the Estimated Indebtedness and Estimated Closing Working Capital, a
certification executed by the Chief Executive Officer and the Chief Financial
Officer that the Estimated Closing Balance Sheet is being delivered in good
faith and fairly presents, in all material respects, the financial condition of
the Company as of 12:01 a.m. the day before the Closing Date, prepared in
accordance with GAAP, subject to reasonable exceptions such as the absence of
footnotes and customary year-end audit adjustments. For example, assuming a
Closing Date of December 3, 2007, the Company shall deliver the Estimated
Closing Balance Sheet on the morning of November 30, 2007 reflecting business
activities as of and through November 29, 2007.
 
Section 2.03  Post-Closing Adjustment.
 
(a) Within 75 days after the Closing Date, Parent will prepare and deliver to
the Members’ Representative written notice (the “Adjustment Notice”) containing
an unaudited consolidated balance sheet of the Company as of the close of
business on the Closing Date (the “Closing Balance Sheet”), including detailed
supporting calculations of (i) the Indebtedness of the Company as of the Closing
Date less any Parent Expense Excess (the “Closing Indebtedness”), (ii) the
Working Capital of the Company as of the Closing Date (“Closing Working
Capital”) and (iii) Parent’s calculation of the amount of any Initial Merger
Consideration adjustment required pursuant to Section 2.03(i) (“Adjustment
Amount”), if any. If Parent represents that no Adjustment Amount is due and
required, the Adjustment Notice shall so state. The Closing Balance Sheet,
including the Closing Indebtedness and Closing Working Capital, will be prepared
in accordance with GAAP (subject to any adjustments that relate to Transaction
Expenses as permitted herein) in a manner consistent with the methods and
practices used to prepare the Estimated Balance Sheet, Estimated Indebtedness
and Estimated Working Capital.
 
(b) Within 30 days after delivery of the Adjustment Notice, the Members’
Representative will deliver to Parent a written response in which the Members’
Representative will either:
 
(i) agree in writing with the Closing Balance Sheet as set forth in the
Adjustment Notice, in which case such calculations of Closing Indebtedness,
Closing Working Capital and Adjustment Amount, if any, will be final and binding
on the parties for purposes of Section 2.03(i); or
 
(ii) dispute Parent’s determination that no Adjustment Amount is due and
required or Parent’s calculation of Closing Indebtedness, Closing Working
Capital or Adjustment Amount, if any, as set forth in the Adjustment Notice by
delivering to Parent a written notice (a “Dispute Notice”) setting forth in
reasonable detail the basis for each such disputed item and certifying that all
such disputed items are being disputed in good faith.
 
(c) If the Members’ Representative fails to take either of the foregoing actions
within 30 days after delivery of the Adjustment Notice, then the Company will be
deemed to have irrevocably accepted Parent’s calculation of


10



--------------------------------------------------------------------------------



 



Closing Indebtedness, Closing Working Capital and/or Adjustment Amount, if any,
as set forth in the Adjustment Notice, in which case such calculation of Closing
Indebtedness, Closing Working Capital and Adjustment Amount will be final and
binding on the parties for purposes of Section 2.03(i).
 
(d) If the Members’ Representative delivers a Dispute Notice to Parent within
30 days after delivery of the Adjustment Notice, then Parent and the Members’
Representative will attempt in good faith, for a period of 30 days, to agree on
the calculations of Closing Indebtedness, Closing Working Capital and Adjustment
Amount for purposes of Section 2.03(i). Any resolution by Parent and the
Members’ Representative during such 30-day period as to any disputed items will
be final and binding on the parties for purposes of Section 2.03(i). If Parent
and the Members’ Representative do not resolve all disputed items by the end of
30 days after the date of delivery of the Dispute Notice, then Parent and the
Members’ Representative will submit the remaining items in dispute to Hein &
Associates, LLP, or if that firm is unwilling or unable to serve, Parent and the
Members’ Representative will engage another mutually agreeable independent
accounting firm of recognized national standing, which is not the regular
auditing firm of Parent or the Company. If Parent and the Members’
Representative are unable to jointly select such independent accounting firm
within 10 days after such 30-day period, Parent and the Members’ Representative
will each select an independent accounting firm of recognized national standing
and each such selected accounting firm will select a third independent
accounting firm of recognized national standing, which is not the regular
auditing firm of Parent or the Company (such selected independent accounting
firm, whether pursuant to this sentence or the preceding sentence, the
“Independent Accounting Firm”). The Independent Accounting Firm will act as
arbitrator to determine (based solely upon presentations made by Parent and the
Members’ Representative and not by independent audit or review) only those items
still in dispute. The Purchaser and the Members’ Representative will instruct
the Independent Accounting Firm to render its determination with respect to the
items in dispute in a written report that specifies the conclusions of the
Independent Accounting Firm as to each item in dispute and the resulting
calculations and determination of the Closing Indebtedness, Closing Working
Capital and the Adjustment Amount. The Parent and the Members’ Representative
will each use their commercially reasonable efforts to cause the Independent
Accounting Firm to render its determination within 30 days after referral of the
items to such firm or as soon thereafter as reasonably practicable. The
determinations of the Independent Accounting Firm with respect to the Closing
Indebtedness, Closing Working Capital and Adjustment Amount will be final and
binding on the parties for purposes of Section 2.03(i). Parent and the Members’
Representative will revise the Closing Balance Sheet and the calculation of the
Closing Indebtedness, Closing Working Capital and Adjustment Amount as
appropriate to reflect the resolution of the issues in dispute pursuant to this
Section 2.03. The procedures for payment of an Adjustment Amount, whether in
favor of Parent or in favor of Members, are as set forth in Section 2.03(i)
hereof. The fees and expenses of the Independent Accounting Firm will be shared
by Parent and the Members in inverse proportion to the relative amounts of the
disputed amount (as ultimately resolved) determined to be for the account of
Parent and the Members, respectively. For example, if the final Adjustment
Amount is forty percent (40%) of the Parent’s original Adjustment Amount as
determined in accordance with Section 2.03(a), the Members shall pay forty
percent (40%) of the fees and expenses of the Independent Accounting Firm and
Parent shall pay the remaining sixty percent (60%) of such fees and expenses.
 
(e) For purposes of complying with this Section 2.03, Parent and the Members’
Representative will furnish to each other and to the Independent Accounting Firm
such work papers and other documents and information relating to the disputed
issues as the Independent Accounting Firm may request and as are available to
that party (or its independent public accountants) and each such party will be
afforded the opportunity to present to the Independent Accounting Firm any
material related to the disputed items and to discuss the items with the
Independent Accounting Firm. Parent must require that the Independent Accounting
Firm enter into a customary form of confidentiality agreement with respect to
the work papers and other documents and information regarding the matters,
including financial information contained in the Adjustment Notice and Dispute
Notice, provided to the Independent Accounting Firm pursuant to this
Section 2.03.
 
(f) If the Closing Indebtedness as finally determined in accordance with this
Section 2.03 is equal to $60,000,000, then no adjustment shall be made. If the
Closing Indebtedness as finally determined pursuant to this Section 2.03 is less
than the $60,000,000, then the Parent shall pay the Members the amount of such
difference pursuant to Section 2.03(i) below. If the Closing Indebtedness as
finally determined pursuant to this Section 2.03 is


11



--------------------------------------------------------------------------------



 



greater than the $60,000,000, then the Members will pay to Parent the amount of
such difference pursuant to Section 2.03(i) below.
 
(g) If the Closing Working Capital is less than 13.0% of the average annualized
monthly revenues of the Company using the three (3) completed months immediately
preceding the Closing Date (the “Target Working Capital”), an example of the
calculation of which is set forth on Schedule 2.03(g) for the period ending
June 30, 2006, then the Members will pay to Parent the amount of such difference
pursuant to Section 2.03(i) below.
 
(h) All payments required to be made by the Members, on a pro rata basis in
proportion to each Member’s share (carried to five decimal places) of the
Company Interests, pursuant to Sections 2.03(f) and 2.03(g) will be satisfied by
payment from the Escrow Shares (based on the Escrow Per Share Market Value (as
defined below) of the Parent Common Stock at such time) in accordance with the
terms of the Escrow Agreement or otherwise as permitted by Section 2.03(d)
above. The Members will be severally, but not jointly, liable for any amount by
which any payments required under Sections 2.03(f) or 2.03(g) exceed the Escrow
Fund. All payments to be made by the Parent pursuant to Section 2.03(f) will be
satisfied by issuance of additional shares of Parent Common Stock and Parent
Warrants to the Members, issued and distributed to the Members on a pro rata
basis in proportion to each Member’s share (carried to five decimal places) of
the Company Interests based upon the Exchange Value. All adjustments to the
Initial Merger Consideration pursuant to this Section 2.03 will be applied to
the Initial Merger Consideration to be received by each Member pro-rata based in
proportion to each Member’s share (carried to five decimal point places) of the
Initial Merger Consideration. The term “Escrow Per Share Market Value” shall
mean for any date, the price determined by calculating the average of the
closing per share prices of the Parent Common Stock on the American Stock
Exchange (“AMEX”) (as reported on AMEX) or such other stock exchange on which
Parent Common Stock may then be trading (based on a Trading Day closing at
4:02 p.m. New York City time) for the twenty days prior to any distribution date
as described in the Escrow Agreement.
 
(i) To the extent that there is an Adjustment Amount, the Company, the Parent
and the Members’ Representative agree as follows:
 
(i) If an Adjustment Amount is in favor of Parent, then such Adjustment Amount
shall be payable from the Escrow Fund and any such payment from the Escrow Fund
for an Adjustment Amount shall be payable in Escrow Shares; provided, that, the
Members’ Representative may elect to have an Adjustment Amount paid from
Proceeds (as defined in the Escrow Agreement) or in other cash provided by the
Members in lieu of Escrow Shares. The Parent, the Company and the Members’
Representative will provide instructions to the Escrow Agent consistent with the
foregoing; and
 
(ii) If an Adjustment Amount is in favor of the Members, then the Parent Stock
Consideration shall be recalculated under Section 2.01(b)(vi); provided that for
purposes of such recalculation the term “Actual Net Enterprise Value” shall be
substituted in place of the term “Estimated Net Enterprise Value” (the result of
such recalculation being the “Actual Parent Stock Consideration”). Then, Parent
will issue such number of Parent Shares and such number of Parent Warrants to
the Members as would have originally been issued to the Members under
Section 2.01(a)(i)(1) and Section 2.01(a)(i)(2), respectively, had the term
“Actual Parent Stock Consideration” been substituted for the term “Parent Stock
Consideration” under Section 2.01 at the time such calculations were made. For
purposes of this Agreement the term “Actual Net Enterprise Value” means Gross
Enterprise Value less Closing Indebtedness as agreed to between Parent and
Members’ Representative or as determined pursuant to Section 2.03(d).
 
Section 2.04  Exchange of Certificates.
 
(a) Exchange Procedures.  From and after the Effective Time, a bank or trust
company to be designated by Parent shall act as exchange agent (the “Exchange
Agent”) in effecting the exchange of the applicable Parent Shares, Parent
Warrants, Redemption Liability Shares, if any, and Redemption Warrants, if any,
for certificates which immediately prior to the Effective Time represented
outstanding membership interests of Company Interests (“Company Interest
Certificates”) and which were converted into the right to receive the applicable
Parent Shares, Parent Warrants, Redemption Liability Shares, if any, and
Redemption Warrants, if any, pursuant to Sections 2.01, 2.03 and 2.08. As
promptly as practicable after the Effective Time, Parent and the Exchange Agent
shall mail to each record holder of Company Interest Certificates a letter of
transmittal (the “Letter of Transmittal”) in a form


12



--------------------------------------------------------------------------------



 



approved by Parent and the Company and will include instructions for use in
surrendering such Company Interest Certificates and receiving the applicable
Parent Shares, Parent Warrants, Redemption Liability Shares, if any, and
Redemption Warrants, if any, pursuant to Sections 2.01, 2.03 and 2.08. Promptly
after the Effective Time, but in no event later than ten (10) business days
following the delivery to Parent of the Final Conversion Schedule, Parent shall
cause to be deposited in escrow with the Escrow Agent all of the Escrow Shares
and Escrow Warrants in the names set forth on Schedule 2.04(a) (collectively,
the “Escrow Securities”). As used in this Agreement, “Escrow Warrants” shall
refer to all Parent Warrants and Redemption Warrants, if any, issued to the
Original Members and deposited in escrow with the Escrow Agent.
 
Upon the surrender of each Company Interest Certificate for cancellation to the
Exchange Agent, together with a properly completed Letter of Transmittal and
such other documents as may reasonably be required by Parent:
 
(i) Parent shall cause to be issued to the holder of such Company Interest
Certificate in exchange therefor separate certificates representing the Parent
Shares, Parent Warrants, Redemption Liability Shares, if any, and
Redemption Warrants, if any, to which such holder is entitled pursuant to
Sections 2.01, 2.03 and 2.08;
 
(ii) all Escrow Securities shall be delivered to the Escrow Agent to be held as
Escrow Shares pursuant to the Escrow Agreement; and
 
(iii) the Company Interest Certificates so surrendered shall forthwith be
cancelled.
 
(b) Escrow Fund.  
 
(i) Prior to or simultaneously with the Closing, the Members’ Representative and
Parent shall enter into an escrow agreement substantially in the form of
Exhibit B hereto (the “Escrow Agreement”) with the Escrow Agent, or if the
Escrow Agent is unwilling or unable to serve, then such other financial
institution of at least $500,000,000 in total assets mutually acceptable to the
Members’ Representative and Parent. Pursuant to the terms of the Escrow
Agreement, Parent shall deposit with the Escrow Agreement (i) one or more stock
certificates representing the Escrow Shares, and (ii) one or more warrants
representing the Escrow Warrants issued to the Original Members at Closing and
related irrevocable stock powers in the name of the Original Members
representing the Escrow Securities, which account is to be managed by the Escrow
Agent (the “Escrow Account”). Any Escrow Securities and Proceeds in the Escrow
Account are collectively referred to herein as the “Escrow Fund”. The Escrow
Agreement shall provide that so long as a bona fide, good faith claim for
indemnification has not been made by Parent, that (i) the entirety of the Escrow
Fund remain with the Escrow Agent until December 31, 2008, (ii) after
December 31, 2008, that portion of Escrow Shares (and/or any Proceeds or common
stock of Parent received by the Original Members by virtue of the exercise of
Parent Warrants and Redemption Warrants) in excess of $3,000,000 in value based
on the Escrow Per Share Market Value be released to the Original Members as well
as the entirety of the Escrow Warrants and (iii) upon completion of
(36) thirty-six months after Closing, the Escrow Account shall be closed and all
remaining Escrow Shares and any and all other assets of the Original Members
held in the Escrow Fund shall be released to the Original Members. In connection
with such deposit of the Escrow Securities with the Escrow Agent and as of the
Effective Time, each Original Member holder of Company Interests will be deemed
to have constructively received and deposited with the Escrow Agent each
Original Member’s pro rata interest in the Escrow Fund as determined as of
Closing by reference to such Original Member’s ownership of Company Interests
(plus any additional shares as may be issued upon any stock split, stock
dividend or recapitalization effected by Parent after the Effective Time with
respect to shares constituting the Escrow Fund) as reflected on the Company
Interest Certificates, without any further action by the Original Members.
Distributions of any Escrow Securities or the Escrow Fund or Proceeds from the
Escrow Account shall be governed by the terms and conditions of the Escrow
Agreement, but shall occur no later than the end of the indemnity periods as set
forth in Section 10.01. The adoption of this Agreement and the approval of the
Merger by the Members shall constitute approval of the Escrow Agreement and of
all the arrangements relating thereto, including, without limitation, the
placement of the Escrow Securities and Proceeds in the Escrow Fund and the
appointment of the Members’ Representative. No Escrow Securities contributed to
the Escrow Fund shall be unvested or subject to any right of repurchase, risk of
forfeiture or other condition in favor of Parent, the Surviving Corporation or
other entity.
 
(ii) In the event a Parent Indemnified Party (as defined in Section 10.02) is
entitled to indemnification from a Member under Article X (“Indemnification
Claim”) for any breach by the Company of any representations and


13



--------------------------------------------------------------------------------



 



warranties made by the Company under Article III hereof, Parent shall seek
payment first out of the Escrow Fund. Such Indemnification Amounts shall be
payable in Escrow Shares; provided, that the Members’ Representative may elect
to have an Indemnification Amount paid from the Proceeds or in other cash
provided by the Members in lieu of Escrow Shares. If the Escrow Fund has been
reduced to zero, Parent shall then be entitled to seek payment for an
unsatisfied Indemnification Amount directly from the Members, subject to the
terms and conditions set forth in Article X.
 
(c) Distributions.  No dividends or other distributions declared or made after
the Effective Time with respect to Escrow Shares comprising part of the Initial
Merger Consideration with a record date after the Effective Time shall be paid
to the holder of any unsurrendered Company Interest Certificate with respect to
the Escrow Shares represented thereby until the holder of such Company Interest
Certificate shall surrender such Company Interest Certificate in accordance with
this Section 2.04. Dividends or other distributions declared or made after the
Effective Time with respect to Escrow Shares comprising part of the Merger
Consideration with a record date after the Effective Time shall be paid to the
record owners of the Escrow Shares.
 
(d) No Further Rights in Company Interests.  Except as otherwise specifically
provided herein, the Parent Shares, the Parent Warrants, the
Redemption Liability Shares and the Redemption Warrants issued upon the
conversion of Company Interests in accordance with the terms hereof, including
the registration rights applicable thereto, shall be deemed to have been issued
in full satisfaction of all rights pertaining to such Company Interests.
 
(e) No Fractional Shares.  Notwithstanding any other provision of this
Agreement, no fractional shares of Parent Common Stock shall be issued upon the
conversion and exchange of Company Interest Certificates, and no holder of
Company Interest Certificates shall be entitled to receive a fractional share of
Parent Common Stock. In the event that any holder of Company Interest would
otherwise be entitled to receive a fractional share of Parent Common Stock
(after aggregating all shares and fractional shares of Parent Common Stock
issuable to such holder), then such holder will receive an aggregate number of
shares of Parent Common Stock rounded up or down to the nearest whole share
(with amounts equal to 0.5 and greater being rounded up).
 
(f) No Liability.  Neither Parent nor the Surviving Corporation shall be liable
to any holder of shares of Company Interest for any such shares of Parent Common
Stock (or dividends or distributions with respect thereto) or cash properly and
legally delivered to a public official pursuant to any abandoned property,
escheat or similar Law (as defined in Section 3.06(a)); provided, however, that
Parent shall promptly give the Members’ Representative written notice of any
such occurrence and such holder of Company Interests shall have the opportunity
to dispute the abandonment and reclaim the shares of Parent Common Stock and all
related rights as if such occurrence had not occurred, provided such dispute is
fairly determined for the benefit of the Member or Members affected.
 
(g) Withholding Rights.  Each of the Exchange Agent, the Surviving Corporation
and Parent shall be entitled to deduct and withhold from the Merger
Consideration otherwise payable pursuant to this Agreement to any holder of
shares of Company Interest such amounts as it is required to deduct and withhold
with respect to the making of such payment under the United States Internal
Revenue Code of 1986, as amended (the “Code”), or any provision of state, local
or foreign Tax (as defined in Section 3.15(c)) Law, including but not limited to
federal and state withholdings as related to the compensatory component of the
Merger Consideration that relates to the Company’s 2004 Incentive Plan. To the
extent that amounts are so withheld by the Exchange Agent, the Surviving
Corporation or Parent, as the case may be, such withheld amounts shall be
treated for all purposes of this Agreement as having been paid to the holder of
the shares of Company Interest in respect of which such deduction and
withholding were made by the Exchange Agent, the Surviving Corporation or
Parent, as the case may be. Any amounts so withheld shall be properly and timely
transmitted to the appropriate parties.
 
(h) Lost Certificates.  If any Company Interest Certificate shall have been
lost, stolen or destroyed, upon the making of an affidavit of that fact by the
person claiming such Company Interest Certificate to be lost, stolen or
destroyed and, if required by the Surviving Corporation, the posting by such
person of a bond, in such reasonable amount as the Surviving Corporation may
direct, as indemnity against any claim that may be made against it with respect
to such Company Interest Certificate, Parent shall issue in exchange for such
lost, stolen or destroyed Company Interest Certificate, the applicable Parent
Shares (and dividends or other distributions pursuant to Section 2.04(c)),
Parent Warrants, Redemption Liability Shares (and dividends or other
distributions pursuant to


14



--------------------------------------------------------------------------------



 



Section 2.04(c)), and Redemption Warrants to which such person is entitled
pursuant to the provisions of this Article II.
 
Section 2.05 Membership Interest Transfer Books.  Commencing on the date hereof,
the membership interest transfer books of the Company shall be closed and there
shall be no further registration or transfers of shares of Company Interest
thereafter on the records of the Company other than as required to comply with
the terms of this Agreement and the Plans. From and after the Effective Time,
each holder of a Company Interest Certificate shall cease to have any rights as
a member of the Company, except as otherwise provided in this Agreement or by
Law.
 
Section 2.06  Contingent Awards.
 
(a) From time to time after the Effective Time, the Members shall be entitled to
a contingent award payable in shares of Parent Common Stock (“Contingent Award”)
pursuant to the terms of this Section 2.06.
 
(b) On the date on which any holder (an “Index Warrant Holder”) of a warrant
(other than a Parent Warrant and a Redemption Warrant) to purchase Parent Common
Stock (an “Index Warrant”), elects to exercise such Index Warrant (each a
“Measurement Date”), Parent shall calculate and record the average Trading Price
(each a “Contingent Award Per Share Market Value”) of the Parent Common Stock
for each of the 3 trading days prior to such Measurement Date (each a
“Measurement Period”). As used herein, the term “Trading Price” shall mean the
closing trading price per share of Parent Common Stock for such date (or the
nearest preceding date) on the American Stock Exchange (as reported on AMEX) or
such other stock exchange on which the Parent Common Stock may then be trading.
 
(c) On June 30, 2008 (the “Initial Determination Date”), Parent shall determine
the initial Contingent Award payable to the Members for the period beginning on
the Closing Date and ending on June 30, 2008 (the “Initial Determination
Period”). Subsequent Contingent Awards shall be determined on:
 
(i) June 30, 2009 (the “Second Determination Date”) for the period beginning on
July 1, 2008 and ending on June 30, 2009 (the “Second Determination
Period”); and
 
(ii) April 30, 2010 (unless extended to June 30, 2010 by the mutual written
consent of the parties hereto) (the “Third Determination Date”, and together
with the Initial Determination Date and the Second Determination Date, each a
“Determination Date”) for the period beginning on July 1, 2009 and ending on
April 30, 2010 (or June 30, 2010) (the “Third Determination Period”, and
together with the Initial Determination Period and the Second Determination
Period, each a “Determination Period”).
 
(d) On each Determination Date, Parent shall calculate the respective Contingent
Award as follows (an example of such calculation is set forth on
Schedule 2.06(d) attached hereto):
 
(i) first, for each exercise of an Index Warrant during such Determination
Period, multiply (A) the respective Contingent Award Per Share Market Value for
such exercise by (B) the number of shares issued pursuant to such Index Warrant
exercise (the “Total Exercised Warrant Value”);
 
(ii) second, calculate (A) the aggregate number of shares issued pursuant to all
Index Warrant exercises during such Determination Period, (B) the aggregate
Total Exercised Warrant Values from all exercises for such Determination Period
and (C) the per share weighted average amount of the Total Exercised Warrant
Values for all Index Warrant exercises during such Determination Period;
 
(iii) third, multiply (A) the number of shares calculated in
Section 2.06(d)(ii)(A) by (B) the weighted average of the exercise price of all
Index Warrants exercised during such Determination Period (the “Weighted Average
Index Warrant Exercise Price”);
 
(iv) fourth, subtract (A) the number determined in Section 2.06(d)(iii) from
(B) the aggregate Total Exercised Warrant Values for such Determination Period;
 
(v) if the amount determined in Section 2.06(d)(iv) above is greater than zero,
Parent shall issue to the Members shares of Parent Common Stock equal to the
quotient of (A) the amount determined in Section 2.06(d)(iv) above divided by
(B) the amount determined in Section 2.06(d)(ii)(C) (“Contingent


15



--------------------------------------------------------------------------------



 



Award Shares”). Any such Contingent Award Shares shall be allocated on a pro
rata basis amongst the holders of all Parent Warrants (as compared to all other
Parent Warrant holders based upon the number of originally issued Parent
Warrants).
 
(e) Within fifteen (15) days of each Determination Date, Parent shall provide
written notice to the Members’ Representative as to the number of Index Warrants
exercised and the number of Contingent Award Shares, if any, (a “Contingent
Award Notice”). Such Contingent Award Notice shall also contain Parent’s
calculation of such Contingent Award Shares pursuant to Section 2.06(d).
 
(f) Within 15 days after delivery of a Contingent Award Notice, the Members’
Representative will deliver to Parent a written response in which the Members’
Representative will either:
 
(i) agree in writing with the contents of the Contingent Award Notice, in which
case such calculations of the Contingent Award Shares (the “Contingent Award
Calculation”), if any, will be final and binding on the parties for purposes of
Section 2.06; or
 
(ii) dispute Parent’s determination of the Contingent Award Calculations, if
any, as set forth in a written notice (a “Contingent Award Dispute Notice”)
setting forth in reasonable detail the basis for each such disputed item and
certifying that all such disputed items are being disputed in good faith.
 
(g) If the Members’ Representative fails to take either of the foregoing actions
within 15 days after delivery of the Contingent Award Notice, then the Company
and Members will be deemed to have irrevocably accepted Parent’s determination
of such Contingent Award Notice, in which case such determination of the
Contingent Award Calculation will be final and binding on the parties for
purposes of Section 2.06(j).
 
(h) If the Members’ Representative delivers a Contingent Award Dispute Notice to
Parent within 15 days after delivery of the Contingent Award Notice, then Parent
and the Members’ Representative will attempt in good faith, for a period of
15 days, to agree on the calculations for purposes of Section 2.06. Any
resolution by Parent and the Members’ Representative during such 15-day period
as to any disputed items will be final and binding on the parties for purposes
of Section 2.06. If Parent and the Members’ Representative do not resolve all
disputed items by the end of 15 days after the date of delivery of the
Contingent Award Dispute Notice, then Parent and the Members’ Representative
will submit the remaining items in dispute to the Independent Accounting Firm
and the procedures set forth in Section 2.03(d) shall be utilized to resolve the
disputed items. The determinations of the Independent Accounting Firm with
respect to the Contingent Award Calculation will be final and binding on the
parties for purposes of Section 2.06.  Parent will revise all of the affected
changes in the Contingent Award Calculation as appropriate to reflect the
resolution of the issues in dispute pursuant to this Section 2.06.  
 
(i) For purposes of complying with this Section 2.06, Parent and the Members’
Representative will furnish to each other and to the Independent Accounting Firm
such work papers and other documents and information relating to the disputed
issues as the Independent Accounting Firm may request and as are available to
that party (or its independent public accountants) and each party will be
afforded the opportunity to present to the Independent Accounting Firm any
material related to the disputed items and to discuss the items with the
Independent Accounting Firm. Parent must require that the Independent Accounting
Firm enter into a customary form of confidentiality agreement with respect to
the work papers and other documents and information regarding the matters,
including financial information contained in the Contingent Award Notice and
Contingent Award Dispute Notice, provided to the Independent Accounting Firm
pursuant to this Section 2.06.
 
(j) Once the Contingent Award Calculation is finalized, Parent shall notify each
Parent Warrant holder of such Contingent Award Shares issuable to the Members as
determined by the Contingent Award Calculation pursuant to Section 2.06(d)
herein, and each Parent Warrant holder shall have the option, within ten
(10) days of its receipt of the finalized Contingent Award Calculation, to
accept its pro rata share of the Contingent Award Shares or accept a Cash
Exercise Warrant in the amount of its pro rata share of the number of shares
issued pursuant to the aggregate Index Warrants exercised during such
Determination Period. If the amount determined in Section 2.06(d)(iv) above is
zero or less than zero, Parent shall not issue any Contingent Award Shares to
the Members, but each Member shall automatically be deemed to have elected to
receive a Cash Exercise Warrant in the amount of the aggregate Index Warrants
exercised during such Determination Period, if any. Parent shall promptly
prepare and file with AMEX a Notification Form for Listing Additional Shares
with respect to any Contingent Award Shares or shares underlying


16



--------------------------------------------------------------------------------



 



any Cash Exercise Warrants (“Cash Exercise Warrant Shares”) to be issued
pursuant to Section 2.06 and shall use its commercially reasonable efforts to
obtain, prior to such issuance of any Contingent Award Shares and Cash Exercise
Warrant Shares, approval for the listing of such Contingent Award Shares,
subject to official notice to AMEX of issuance.
 
(k) In the event that prior to the expiration of eighteen (18) months after the
Closing Date, the Members are issued Contingent Award Shares or Cash Exercise
Warrant Shares, any of such Contingent Award Shares issued to the Original
Members and the possession thereof shall be given by the Original Members to the
Escrow Agent as soon as practicable. All of the rights, duties and obligations
with respect to said Contingent Award Shares and Cash Exercise Shares shall be
equivalent to the rights, duties and obligations with respect to the Parent
Shares, except as otherwise specifically provided herein, including but not
limited to the rights granted to the Members under the Registration Rights
Agreement.
 
(l) Return of Parent Warrants and Redemption Warrants.  In exchange for a
Contingent Award or Cash Exercise Warrants, each Member shall surrender a number
of Parent Warrants and/or Redemption Warrants exercisable for an amount of
Parent Common Stock equal to its pro rata share of the number of shares issued
pursuant to the aggregate Index Warrant exercises during such Determination
Period to Parent, together with such other documents as may reasonably be
required by Parent.
 
(m) No Fractional Shares.  Notwithstanding any other provision of this
Agreement, no fractional shares of Common Stock shall be issued pursuant to this
Section 2.06, and no Member shall be entitled to receive a fractional share of
Common Stock pursuant to this Section 2.06. In the event that any Member would
otherwise be entitled to receive a fractional share of Common Stock pursuant to
this Section 2.06, then such Member will receive an aggregate number of shares
of Common Stock rounded up or down to the nearest whole share (with amounts
greater than 0.5 being rounded up). If the Parent Warrant or Redemption Warrant
shall have been exercised in part, Parent shall, at the time of delivery of the
certificate or certificates representing Parent Warrants or Redemption Warrants,
deliver to holder a new Parent Warrant or new Redemption Warrant, as the case
may be, evidencing the rights of holder to acquire shares of Parent Common Stock
called for by the Parent Warrant or the Redemption Warrant, which new Parent
Warrant or Redemption Warrant, as the case may be, shall in all other respects
be identical with the original Parent Warrant or the original
Redemption Warrant.
 
(n) Parent Warrant Cash Exercise.  Pursuant to the provisions of
Section 2.06(j), each holder of a Parent Warrant shall have the right to accept,
in lieu of the Contingent Award Share, a warrant exercisable for cash (each, a
“Cash Exercise Warrant”) that provides the holder the option to exercise such
warrant for $5.00 per share (or $6.50 per share to the extent issued upon
exercise of the FBW Warrants) for a number of shares in the amount of its pro
rata share of the number of shares issued pursuant to the aggregate Index
Warrant exercises during such Determination Period. Thereafter, and at any time
prior to the expiration of such Cash Exercise Warrant, the holder of such Cash
Exercise Warrant shall have the right to exercise such Cash Exercise Warrant for
cash as set forth in such warrant; provided, however, that in order for the
holder of such Cash Exercise Warrant to make such election, such Cash Exercise
Warrant holder shall be required to (i) notify Parent that such Cash Exercise
Warrant holder is making such election at or prior to its or his exercise of
such Cash Exercise Warrant and (ii) tender payment of the exercise price stated
in such Cash Exercise Warrant to Parent in cash or other readily available funds
at the time of its or his exercise of such Cash Exercise Warrant. The Cash
Exercise Warrant shall have the same terms as the Parent Warrant, including
termination provisions, except that it shall be exercisable only for cash as set
forth above.
 
(o) Expiration of Parent Warrants.  The parties agree that the Parent Warrants
and the Cash Exercise Warrants shall not expire, but shall survive in full force
and effect, until the later of (i) April 10, 2010, (ii) fifteen (15) days
following the final determination of the Contingent Award Calculation with
respect to the Third Determination Period, or (iii) such time as all Index
Warrants have expired, been exercised or have been terminated in accordance with
their respective terms.
 
Section 2.07 Securities Laws Issues.  Parent shall issue the Parent Shares and
Parent Warrants as provided in Section 2.01, the shares of Parent Common Stock
as provided in Section 2.06 of this Agreement and the Redemption Liability
Shares and Redemption Warrants pursuant to a “private placement” exemption or
exemptions from registration under Section 4(2) of the Securities Act of 1933,
as amended (the “Securities Act”) and/or Regulation D promulgated under the
Securities Act and an exemption from qualification under the laws of the State


17



--------------------------------------------------------------------------------



 



of Texas and other applicable state securities laws notwithstanding that the
Parent Shares, Parent Warrants, Redemption Liability Shares,
Redemption Warrants, and Parent Common Stock issuable pursuant to a Contingent
Award shall be entitled to their respective rights specified in the Registration
Rights Agreement. Parent and the Company shall comply with all applicable
provisions of, and rules under, the Securities Act and applicable state
securities laws in connection with the offering and issuance of the shares of
Parent Common Stock pursuant to this Agreement. Such Parent Shares, Parent
Warrants, Redemption Liability Shares, Redemption Warrants and Parent Common
Stock issuable pursuant to a Contingent Award will be “restricted securities”
under the Federal and state securities laws and cannot be offered or resold
except pursuant to registration under the Securities Act or an available
exemption from registration.
 
Section 2.08  Redemption Shares Issuance.
 
(a) As used in this Agreement, the following terms have the following meanings
(except as noted in this Agreement):
 
(i) “Exchange Value” means $5.40 per share of Parent Common Stock.
 
(ii) “Gross Redemption Dollar Amount” means the Redemption Shares Number
multiplied by the Redemption Share Price.
 
(iii) “Net Redemption Dollar Amount” means difference between the Gross
Redemption Dollar Amount and the Redemption Value Safe Harbor.
 
(iv) “Redemption Calculations” has the meaning set forth in Section 2.08(c)(i).
 
(v) “Redemption Dispute Notice” has the meaning set forth in
Section 2.08(c)(ii).
 
(vi) “Redemption Liability Amount” means the Shares in Excess of Safe Harbor
multiplied by the Redemption Price Differential.
 
(vii) “Redemption Liability Shares” means the number of shares of Parent Common
Stock, to be issued to the Members, if any, determined by dividing the
Redemption Liability Amount by the Exchange Value.
 
(viii) “Redemption Option” means the option that each holder of Parent Common
Stock has to require the Parent to redeem or convert his, her or its ownership
of Parent Common Stock prior to the Closing in accordance with the governing
documents of Parent.
 
(ix) “Redemption Notice” has the meaning set forth in Section 2.08(b).
 
(x) “Redemption Share Price” means the price per share of Parent Common Stock
that Parent is required to pay to any holder of Parent Common Stock exercising
their Redemption Option.
 
(xi) “Redemption Price Differential” means the difference between the
Redemption Share Price and the Exchange Value.
 
(xii) “Redemption Shares Number” means the aggregate number of shares of Parent
Common Stock which are required to be redeemed by Parent from the holders of
such Parent Common Stock prior to the Closing in accordance with the governing
documents of Parent based on those holders who exercise their Redemption Option.
 
(xiii) “Redemption Value Safe Harbor” means $3,000,000.
 
(xiv) “Redemption Warrant” means the warrants issued by Parent pursuant to this
Section 2.08.
 
(xv) “Safe Harbor Shares” means the Redemption Value Safe Harbor divided by the
Redemption Share Price.
 
(xvi) “Shares in Excess of Safe Harbor” means the Net Redemption Dollar Amount
divided by the Redemption Share Price.
 
(b) Parent and Merger Sub covenant and agree that they shall comply with all of
the requirements of their respective governing documents in connection with
timely execution relating to the holders of Parent Common


18



--------------------------------------------------------------------------------



 



Stock and their collectively held Redemption Option. Once the expiration date
for any holders of Parent Common Stock to exercise the Redemption Option has
occurred, Parent shall promptly provide written notice to the Members’
Representative as to the amount of the Redemption Shares Number, if any, and the
Redemption Share Price paid therefore (the “Redemption Notice”). Such
Redemption Notice shall also contain Parent’s calculation of the amount of the
Redemption Liability Amount and the aggregate amount of Redemption Liability
Shares and Redemption Warrants as follows:
 
(i) First, determine the Gross Redemption Dollar Amount by multiplying the
Redemption Shares Number by the Redemption Share Price;
 
(ii) Second, determine the Net Redemption Dollar Amount by subtracting the
Redemption Value Safe Harbor from the Gross Redemption Dollar Amount, and if the
resulting amount is negative, stop; if the resulting amount is positive,
continue;
 
(iii) Third, determine the Safe Harbor Shares by dividing the Redemption Value
Safe Harbor by the Redemption Share Price;
 
(iv) Fourth, determine the Shares in Excess of Safe Harbor by dividing the Net
Redemption Dollar Amount by the Redemption Share Price;
 
(v) Fifth, determine the Redemption Price Differential by subtracting the
Exchange Value from the Redemption Share Price;
 
(vi) Sixth, determine the Redemption Liability Amount by multiplying the
Redemption Price Differential by Shares in Excess of Safe Harbor; and
 
(vii) Lastly, determine the number of Redemption Liability Shares by dividing
the Redemption Liability Amount by the Exchange Value.
 
(c) Within 15 days after delivery of the Redemption Notice, the Members’
Representative will deliver to Parent a written response in which the Members’
Representative will either:
 
(i) agree in writing with the contents of the Redemption Notice, in which case
such calculations of the Redemption Shares Number, Redemption Share Price,
Redemption Liability Amount and the aggregate amount of Redemption Liability
Shares and Redemption Warrants (collectively, the “Redemption Calculations”), if
any, will be final and binding on the parties for purposes of Section 2.08; or
 
(ii) dispute Parent’s determination of the Redemption Calculations, if any, as
set forth in a written notice (a “Redemption Dispute Notice”) setting forth in
reasonable detail the basis for each such disputed item and certifying that all
such disputed items are being disputed in good faith.
 
(d) If the Members’ Representative fails to take either of the foregoing actions
within 15 days after delivery of the Redemption Notice, then the Company and
Members will be deemed to have irrevocably accepted Parent’s determination of
the Redemption Notice, in which case such determination of the
Redemption Calculation will be final and binding on the parties for purposes of
Section 2.08(g).
 
(e) If the Members’ Representative delivers a Redemption Dispute Notice to
Parent within 15 days after delivery of the Redemption Notice, then Parent and
the Members’ Representative will attempt in good faith, for a period of 15 days,
to agree on the calculations for purposes of Section 2.08. Any resolution by
Parent and the Members’ Representative during such 15-day period as to any
disputed items will be final and binding on the parties for purposes of
Section 2.08. If Parent and the Members’ Representative do not resolve all
disputed items by the end of 15 days after the date of delivery of the
Redemption Dispute Notice, then Parent and the Members’ Representative will
submit the remaining items in dispute to the Independent Accounting Firm and the
procedures set forth in Section 2.03(d) shall be utilized to resolve the
disputed items. The determinations of the Independent Accounting Firm with
respect to the Redemption Calculations will be final and binding on the parties
for purposes of Section 2.08. Parent will revise all of the affected changes in
the Redemption Calculations as appropriate to reflect the resolution of the
issues in dispute pursuant to this Section 2.08.


19



--------------------------------------------------------------------------------



 



(f) For purposes of complying with this Section 2.08, Parent and the Members’
Representative will furnish to each other and to the Independent Accounting Firm
such work papers and other documents and information relating to the disputed
issues as the Independent Firm may request and as are available to that party
(or its independent public accountants) and each party will be afforded the
opportunity to present to the Independent Accounting Firm any material related
to the disputed items and to discuss the items with the Independent Accounting
Firm. Parent must require that the Independent Accounting Firm enter into a
customary form of confidentiality agreement with respect to the work papers and
other documents and information regarding the matters, including financial
information contained in the Redemption Notice and Redemption Dispute Notice,
provided to the Independent Accounting Firm pursuant to this Section 2.08.
 
(g) Once the Redemption Calculations are finalized, Parent shall issue the
Redemption Liability Shares and Redemption Warrants to the Members pro rata
based in proportion to each Member’s share (carried to five decimal point
places) of the Company Interests. Notwithstanding anything to the contrary
contained herein, if the amount of Redemption Liability Shares is zero (0) or
negative, then the Members shall not be entitled to receive any additional
shares of Parent Common Stock under this Section 2.08. If there are any
Redemption Liability Shares to be issued to the Members, on or about the Closing
pursuant to this Section 2.08, such Redemption Liability Shares shall be issued
to each of the Members together with two Redemption Warrants, substantially in
the identical form of the Parent Warrants, for each Redemption Liability Share
issued pursuant to this Section 2.08(g).
 
(h) Distributions, dividends or other distributions declared or made after the
Effective Time with respect to Redemption Liability Shares with a record date
after the Effective Time shall be paid to the record owners of
Redemption Liability Shares.
 
(i) Notwithstanding any other provision of this Agreement, no fractional shares
or Redemption Liability Shares shall be issued. In the event that any Member
would otherwise be entitled to receive a fractional share of a
Redemption Liability Share (after aggregating all shares and fractional shares
of Parent Common Stock issuable to such holder under this Section 2.08 and
otherwise under this Agreement), then such holder will receive an aggregate
number of shares of Parent Common Stock rounded up or down to the nearest whole
share (with amounts equal to 0.5 and greater being rounded up).
 
(j) If prior to December 31, 2008, the Original Members are issued
Redemption Liability Shares and Redemption Warrants, all of such
Redemption Liability Shares and Redemption Warrants and the possession thereof
shall be given to the Escrow Agent as soon as practicable. All of the rights,
duties and obligations with respect to said Redemption Liability Shares and
Redemption Warrants shall be equivalent to the rights, duties and obligations
with respect to the Parent Shares and Parent Warrants, except as otherwise
specifically provided herein, including but not limited to the rights granted to
the Members under the Registration Rights Agreement and the rights specified in
Section 2.06 pertaining to Contingent Awards.
 
(k) Any issuance of Redemption Liability Shares and Redemption Warrants pursuant
to this Section 2.08 will be treated by the parties as an adjustment to the
Initial Merger Consideration and the Initial Merger Consideration as so adjusted
is referred to in this Agreement as the “Merger Consideration.”
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
The Company hereby represents and warrants to Parent and Merger Sub that the
statements contained in this Article III are true and correct except as set
forth in the disclosure schedules delivered by the Company to Parent and Merger
Sub (the “Company Disclosure Schedule”). The Company Disclosure Schedule shall
initially be as of June 30, 2007 with respect to the representations and
warranties set forth in Section 3.07 through Section 3.33, and as of the
Execution Date with respect to the representations and warranties contained in
Section 3.01 through Section 3.06, except where any schedule specifically
purports to be as of a different date in which case such schedule shall be as of
the date on the schedule. The Company Disclosure Schedules may be updated
pursuant to Section 7.19 hereof, and shall be updated as of the Closing Date.
The Company Disclosure Schedule shall be arranged and cross-referenced to
specific sections in this Article III and shall provide exceptions to, or
otherwise qualify in reasonable detail, only the specific corresponding section
in this Article III.


20



--------------------------------------------------------------------------------



 



 
Section 3.01  Organization and Qualification.  The Company is a limited
liability company duly organized, validly existing and in good standing under
the laws of the State of Texas and has all requisite limited liability company
power and authority to own, lease and otherwise hold and operate its properties
and other assets and to carry on its business as it is now being conducted and
as currently proposed to be conducted, except where the failure to be so
organized, existing or in good standing or to have such limited liability
company power and authority has not had, and could not reasonably be expected to
have, individually or in the aggregate, a Company Material Adverse Effect (as
defined below). The Company is duly qualified or licensed as a foreign
corporation to do business, and is in good standing, in each jurisdiction where
the character of the properties owned, leased or operated by it or the nature of
its business makes such qualification or licensing necessary, except where the
failure to be so qualified or licensed and in good standing has not had, and
could not reasonably be expected to have, individually or in the aggregate, a
Company Material Adverse Effect. Section 3.01 of the Company Disclosure Schedule
sets forth each jurisdiction where the Company is qualified or licensed as a
foreign corporation and each other jurisdiction in which the Company owns, uses,
licenses or leases real property or has employees or engages independent
contractors. The term “Company Material Adverse Effect” means any event, change,
violation, inaccuracy, circumstance or effect (regardless of whether or not such
events, changes, violations, inaccuracies, circumstances or effects are
inconsistent with the representations or warranties made by the Company in this
Agreement) that has, or could reasonably be expected to have, individually or in
the aggregate, a material adverse effect on the business, operations, condition
(financial or otherwise), assets (tangible or intangible), liabilities,
employees, properties, prospects, capitalization or results of operations of the
Company, except for any such events, changes, violations, inaccuracies,
circumstances or effects resulting from or arising in connection with (i) any
changes in general, political, global or other national or worldwide events or
changes in economic or business conditions that do not disproportionately impact
the Company as compared to other entities similar in size and scope as that of
the Company and that are within its industry or (ii) any changes or events
affecting the industry in which the Company operates that do not
disproportionately impact the Company as compared to other entities similar in
size and scope as that of the Company and that are within its industry.
 
Section 3.02  Articles of Organization and Regulations.  The Company has
heretofore made available to Parent a complete and correct copy of (a) the
Articles of Organization and Regulations of the Company (together, the “Company
Charter Documents”) including all amendments thereto, (b) the minute books
containing all consents, actions and meetings of the Members of the Company and
the Company’s Board of Managers and any committees thereof, to the extent they
exist, and (c) the Member Interest transfer books of the Company setting forth
all issuances or transfers of any interests of the Company. Such Company Charter
Documents are in full force and effect. No such revisions or amendments to the
Company Charter Documents will conflict with this Agreement. The Company is not
in violation of any of the provisions of the Company Charter Documents. The
minute books, membership interests transfer books, stock registers and other
records of the Company are complete and accurate, and the signatures appearing
on all documents contained therein are the true or facsimile signatures of the
persons purported to have signed the same.
 
Section 3.03  No Subsidiaries.
 
(a) The Company does not own, of record or beneficially, or control any direct
or indirect equity or other interest, or any right (contingent or otherwise) to
acquire the same, in any corporation, partnership, limited liability company,
joint venture, association or other entity. The Company is not a member of (nor
is any part of the Company’s business conducted through) any partnership, nor is
the Company a participant in any joint venture or similar arrangement. There are
no contractual obligations of the Company to provide funds to, or make any
investment in (whether in the form of a loan, capital contribution or
otherwise), any other person.
 
(b) The Company does not control, directly or indirectly, or have any direct or
indirect equity participation or similar interest in any corporation,
partnership, limited liability company, joint venture, trust or other business
association which is not a Subsidiary. Except as provided in the Regulations of
the Company, there are no contractual obligations of the Company to provide
funds to, or make any investment in (whether in the form of a loan, capital
contribution or otherwise), any other person.


21



--------------------------------------------------------------------------------



 



Section 3.04  Capitalization.  Without regard to any disclosure in the Company
Disclosure Schedule (except as specifically mentioned below):
 
(a) The Company Interests set forth in Section 3.04(a) of the Company Disclosure
Schedule will represent all of the outstanding member or other equity ownership
interests of the Company on the Closing Date. The Members hold 100% of the
Company Interests. The Company has no securities or other instruments
convertible into or exercisable for membership or other equity ownership
interests of the Company that have not already been converted as of the Closing
Date. All of the Company Interests have been duly authorized and validly issued
and are fully paid and non-assessable.
 
(b) As of the Closing Date, there are no options, warrants or other rights,
agreements, arrangements or commitments of any character, whether or not
contingent, relating to the issued or unissued capital stock of the Company or
obligating the Company to issue or sell any share of capital stock of, or other
equity interest in, the Company. All shares of Company Interest so subject to
issuance, upon issuance in accordance with the terms and conditions specified in
the instruments pursuant to which they are issuable, will be duly authorized,
validly issued, fully paid and nonassessable.
 
(c) The Company does not have outstanding any bonds, debentures, notes or other
obligations the holders of which have the right to vote (or which are
convertible into or exercisable for securities having the right to vote) with
the Members of the Company on any matter (other than the consent rights of the
Company’s lender as disclosed in Section 3.06(a) of the Company Disclosure
Schedule).
 
(d) All of the securities offered, sold or issued by the Company (i) have been
offered, sold or issued in compliance with the requirements of the Federal
securities laws and any applicable state securities or “blue sky” laws, and
(ii) are not subject to any preemptive right, right of first refusal, right of
first offer or right of rescission.
 
(e) Except as set forth in Section 3.04(e) of the Company Disclosure Schedule,
the Company has never repurchased, redeemed or otherwise reacquired any shares
of capital stock or other securities of the Company, other than unvested
securities in the ordinary course upon termination of employment or consultancy.
There are no outstanding contractual obligations of the Company to repurchase,
redeem or otherwise acquire any share of capital stock of, or other equity
interest in, the Company. Other than as set forth in Section 3.04(e) of the
Company Disclosure Schedule, there are no member agreements, voting trusts or
other agreements or understandings to which the Company is a party, or of which
the Company is aware, that (i) relate to the voting, registration or disposition
of any securities of the Company, (ii) grant to any person or group of persons
the right to elect, or designate or nominate for election, a manager to the
Board of Managers of the Company, or (iii) grant to any person or group of
persons information rights.
 
(f) Each of the 2004 Incentive Plans and the Special Bonus Plan were terminated
in connection with the Recapitalization and no further awards or other
obligations of the Company remain outstanding with respect to either thereunder.
 
Section 3.05  Authority Relative to This Agreement.
 
(a) The Company has the legal power, capacity and authority to execute this
Agreement and all other agreements and documents contemplated hereby to which it
is a party. The execution and delivery of this Agreement and such other
agreements and documents by the Company, to the extent a party thereto, and the
consummation by the Company of the transactions contemplated hereby have been
validly authorized by the Company and the Members and no other action on the
part of the Company or the Members is necessary to validly authorize the
transactions contemplated hereby (other than the approval and adoption of this
Agreement and the Merger by the Members as described in Section 3.16 hereof and
the filing and recordation of appropriate merger documents as required by the
DGCL and TLLCA). This Agreement has been duly and validly executed and delivered
by the Company and, assuming the due authorization, execution and delivery by
Parent and Merger Sub, constitutes a legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, subject
to the effect of any applicable bankruptcy, reorganization, insolvency,
moratorium or similar Laws affecting creditors’ rights generally and subject, as
to enforceability, to the effect of general principles of equity.


22



--------------------------------------------------------------------------------



 



(b) Without limiting the generality of the foregoing, the Board of Managers of
the Company, at a meeting duly called and held, has unanimously (i) determined
that the Merger and the other transactions contemplated hereby are fair to, and
in the best interests of, the Company and Members, (ii) approved and adopted the
Merger, this Agreement and the other transactions contemplated hereby in
accordance with the provisions of the DGCL and TLCCA and the Company’s charter
documents, and (iii) directed that this Agreement and the Merger be submitted to
the Members for their approval and adoption and (iv) resolved to recommend that
the Members vote in favor of the approval and adoption of this Agreement.
 
Section 3.06  No Conflict; Required Filings and Consents.
 
(a) Except as set forth in Section 3.06(a) of the Company Disclosure Schedule,
the execution and delivery of this Agreement by the Company do not, and the
performance of this Agreement by the Company will not, (i) conflict with or
violate the Company Charter Documents, (ii) assuming that all consents,
approvals, authorizations and other actions described in Section 3.06(b) have
been obtained and all filings and obligations described in Section 3.06(b) have
been made or complied with, conflict with or violate any material foreign or
domestic (Federal, state or local) law, statute, ordinance, franchise, permit,
concession, license, writ, rule, regulation, order, injunction, judgment or
decree (“Law”) applicable to the Company or by which any property or asset of
the Company is bound or affected, or (iii) conflict with, result in any breach
of or constitute a default (or an event which with notice or lapse of time or
both would become a default) under, require consent, approval or notice under,
give to others any right of termination, amendment, acceleration or cancellation
of, require any payment under, or result in the creation of a lien or other
encumbrance on any property or asset of the Company pursuant to, any material
note, bond, mortgage, indenture, contract, agreement, lease, license, permit,
franchise or other instrument or obligation to which the Company is a party or
by which any property or asset of the Company is bound or affected.
 
(b) Except as set forth in Section 3.06(b) of the Company Disclosure Schedule,
the execution and delivery of this Agreement by the Company do not, and the
performance of this Agreement by the Company will not, require any consent,
approval, order, permit or authorization from, or registration, notification or
filing with, any domestic or foreign governmental, regulatory or administrative
authority, agency or commission, any court, tribunal or arbitral body, or any
quasi-governmental or private body exercising any regulatory, taxing, importing
or other governmental authority (a “Governmental Entity”), except (i) for the
pre-merger notification requirements of the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended, and the rules and regulations promulgated
thereunder (the “HSR Act”), if applicable, and (ii) for the filing and
recordation of appropriate merger documents as required by the DGCL or the
TLLCA, and (iii) for such other consents, approvals, orders, permits,
authorizations, registrations, notifications or filings, which if not obtained
or made could not reasonably be expected, individually or in the aggregate, to
prevent or materially delay the consummation of the transactions contemplated by
this Agreement.
 
Section 3.07  Permits; Compliance.
 
(a) The Company is in possession of all franchises, grants, authorizations,
licenses, permits, easements, variances, exceptions, consents, certificates,
approvals and orders of any Governmental Entity necessary for the Company to
own, lease and otherwise hold and operate its properties and other assets and to
carry on its business as it is now being conducted and as currently proposed to
be conducted (the “Company Permits”). All Company Permits are in full force and
effect and will remain so after the Closing and no suspension or cancellation of
any Company Permit is pending or, to the Knowledge of the Company, threatened.
The Company has not received any notice or other communication from any
Governmental Entity regarding (i) any actual or possible violation of or failure
to comply with any term or requirement of any Company Permit, or (ii) any actual
or possible revocation, withdrawal, suspension, cancellation, termination or
modification of any Company Permit.
 
(b) The Company is not in conflict with, or in default or violation of (i), to
the Knowledge of the Company, any Law applicable to the Company or by which any
property or asset of the Company is bound or affected, (ii) any material note,
bond, mortgage, indenture, contract, agreement, lease, license, permit,
franchise or other instrument or obligation to which the Company is a party or
by which the Company or any property or asset of the Company is bound or
affected, or (iii), to the Knowledge of the Company, any Company Permit.


23



--------------------------------------------------------------------------------



 



Section 3.08  Financial Statements.
 
(a) True and complete copies of (i) the audited balance sheets, the statements
of operations, changes in members’ equity and changes in cash flows for the
years ended December 31, 2005 and 2006, together with all related notes and
schedules thereto (collectively referred to herein as the “Audited Financial
Statements”), and (ii) the unaudited balance sheet of the Company as of June 30,
2007 (the “Reference Balance Sheet”), and the related statements of operations,
changes in members’ equity and changes in cash flows for the six month period
ended June 30, 2007 (and together with the Reference Balance Sheet, the “Interim
Financial Statements”), are attached as Section 3.08(a) of the Company
Disclosure Schedule. The Audited Financial Statements and the Interim Financial
Statements (including, in each case, any notes thereto)(collectively, the
“Company Financial Statements”) were prepared in accordance with GAAP applied on
a consistent basis throughout the periods indicated (except as may be indicated
in the notes thereto or, in the case of unaudited statements, as permitted by
GAAP) and each present fairly, in all material respects, the financial position
of the Company as at the respective dates thereof and for the respective periods
indicated therein, except as otherwise noted therein (subject, in the case of
the Interim Financial Statements, to normal and recurring year-end adjustments
which were not and are not expected, individually or in the aggregate, to be
material).
 
(b) To the Knowledge of the Company, except as set forth in Section 3.08(b) of
the Company Disclosure Schedule, the Company does not have any debts,
liabilities or obligations of any nature (whether accrued or fixed, absolute or
contingent, matured or unmatured, determined or determinable, or as a guarantor
or otherwise) (“Liabilities”), other than Liabilities (i) recorded or reserved
against on the Reference Balance Sheet or (ii) incurred in the ordinary course
of business, consistent with past practice, since June 30, 2007 plus up to an
aggregate amount of $100,000 incurred since June 30, 2007 not in the ordinary
course of the business, consistent with past practice. Except as set forth in
Section 3.08(b) of the Company Disclosure Schedule, reserves are reflected on
the Reference Balance Sheet and on the books of account and other financial
records of the Company against all Liabilities of the Company in amounts that
have been established on a basis consistent with the past practice of the
Company and in accordance with GAAP. To the Knowledge of the Company and except
as set forth in Section 3.08(b) of the Company Disclosure Schedule, there are no
outstanding warranty claims against the Company. To the extent any specific
representation or warranty in this Agreement is otherwise qualified as to the
party’s knowledge or as to materiality; the definition of “Liabilities” used in
this Section 3.08(b) does not undermine or modify any other representation
contained herein, and the Company shall not be deemed in violation of this
Section 3.08(b) for any Liabilities governed by other specific representations
and warranties in this Agreement.
 
Section 3.09  Absence of Certain Changes or Events.  Since January 1, 2007,
except as contemplated by or as disclosed in this Agreement and except for the
Settlement Agreement, the Ulterra Acquisition and the Recapitalization, the
Company has conducted its business only in the ordinary course and in a manner
consistent with past practice and, since such date, (a) there has not been any
Company Material Adverse Effect and (b) the Company has not taken or legally
committed to take any of the actions specified in Section 6.01(a) through (z).
 
Section 3.10  Absence of Litigation.  Except for the Dispute and the matters
addressed in the Settlement Agreement, and as otherwise set forth in
Section 3.10 of the Company Disclosure Schedule, there is no litigation, suit,
claim, action, proceeding or investigation (a “Legal Proceeding”) pending or, to
the Knowledge of the Company, threatened against the Company, or any property or
asset owned or used by the Company or any person whose liability the Company has
or may have assumed, either contractually or by operation of Law, before any
arbitrator or Governmental Entity that could reasonably be expected, if resolved
adversely to the Company, to (i) impair the operations of the Company as
currently conducted, including, without limitation, any claim of infringement of
any intellectual property right, (ii) collectively result in losses to the
Company in excess of $250,000, (iii) impair the ability of the Company to
perform its obligations under this Agreement or (iv) prevent, delay or make
illegal the consummation of the transactions contemplated by this Agreement. To
the Company’s Knowledge, no event has occurred, and no claim, dispute or other
condition or circumstance exists, that could reasonably be expected to give rise
to or serve as a basis of the commencement of any Legal Proceeding involving the
Company (as set forth above). Neither the Company nor the officers or managers
thereof in their capacity as such, or any property or asset of the Company is
subject to any continuing order of, consent decree, settlement agreement or
other similar written agreement with, or, to the Knowledge of the Company,
continuing investigation by, any Governmental Entity, or any order, writ,
judgment, injunction, decree, determination or award of any court,


24



--------------------------------------------------------------------------------



 



arbitrator or Governmental Entity. Except as disclosed in Section 3.10 of the
Company Disclosure Schedule, the Company has no plans to initiate any Legal
Proceeding against any third party.
 
Section 3.11  Employee Benefit Plans; Labor Matters.
 
(a) Section 3.11(a) of the Company Disclosure Schedule lists (i) all employee
benefit plans (as defined in Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”)) and all bonus, stock option, stock
purchase, stock appreciation right, restricted stock, phantom stock, incentive,
deferred compensation, retiree medical, disability or life insurance, cafeteria
benefit, dependent care, disability, director or employee loan, fringe benefit,
sabbatical, supplemental retirement, severance or other benefit plans, programs
or arrangements, and all employment, termination, severance or other contracts
or agreements (whether legally enforceable or not, whether formal or informal
and whether in writing or not) to which the Company is a party, with respect to
which the Company has any obligation or which are maintained, contributed to or
sponsored by the Company for the benefit of any current or former employee,
officer or manager of the Company, (ii) each employee benefit plan for which the
Company could incur liability under Section 4069 of ERISA in the event such plan
has been or were to be terminated, (iii) any plan in respect of which the
Company could incur liability under Section 4212(c) of ERISA, and (iv) any
employment agreements, offer letters or other contracts, arrangements or
understandings between the Company and any key employee of the Company (whether
legally enforceable or not, whether formal or informal and whether in writing or
not) including, without limitation, any contracts, arrangements or
understandings relating to a sale of the Company (each, a “Plan,” and
collectively, the “Plans”).
 
(b) Each Plan is in writing and the Company has furnished Parent with a true and
complete copy of each Plan (or a written summary where the Plan is not in
writing) and a true and complete copy of each material document, if any,
prepared in connection with each such Plan, including, without limitation, (i) a
copy of each trust or other funding arrangement, (ii) each summary plan
description and summary of material modifications, (iii) the two (2) most recent
annual reports (Form 5500 series and all schedules and financial statements
attached thereto), if any, required under ERISA or the Code in connection with
each Plan, (iv) the most recently received Internal Revenue Service
determination letter for each Plan intended to qualify under ERISA or the Code,
(v) the most recently prepared actuarial report and financial statement in
connection with each such Plan, (vi) any correspondence with the Internal
Revenue Service or the Department of Labor with respect to each such Plan and
(vii) each form of notice of grant and stock option agreement used to document
Company Options. Except as disclosed on Section 3.11(a) of the Company
Disclosure Schedule, there are no other employee benefit plans, programs,
arrangements or agreements, whether formal or informal, whether in writing or
not, to which the Company is a party, with respect to which the Company has any
obligation or which are maintained, contributed to or sponsored by the Company
for the benefit of any current or former employee, officer or manager of the
Company. The Company has no express or implied commitment, whether legally
enforceable or not, (x) to create, incur liability with respect to, or cause to
exist, any other employee benefit plan, program or arrangement, (y) to enter
into any contract or agreement to provide compensation or benefits to any
individual, or (z) to modify, change or terminate any Plan, other than with
respect to a modification, change or termination required by ERISA or the Code.
 
(c) None of the Plans is a multi-employer plan (within the meaning of
Section 3(37) or 4001(a)(3) of ERISA) (a “Multi-employer Plan”) or a single
employer pension plan (within the meaning of Section 4001(a)(15) of ERISA) for
which the Company could incur liability under Section 4063 or 4064 of ERISA (a
“Multiple Employer Plan”). Each Plan is subject only to the Laws of the United
States or a political subdivision thereof.
 
(d) Except as set forth in Section 3.11(d) of the Company Disclosure Schedule,
none of the Plans provides for the payment of separation, severance, termination
or similar benefits to any person or obligates the Company to pay separation,
severance, termination or similar-type benefits solely or partially as a result
of any transaction contemplated by this Agreement or as a result of a “change in
ownership or control,” within the meaning of such term under Section 280G of the
Code. Neither the execution and delivery of this Agreement nor the consummation
of the transactions contemplated hereby, either alone or together with another
event, will (i) result in any payment (including, without limitation, severance,
unemployment compensation, golden parachute, forgiveness of indebtedness or
otherwise) becoming due under any Plan, whether or not such payment is
contingent, (ii) increase any benefits otherwise payable under any Plan or other
arrangement, (iii) result in the acceleration of the time of payment, vesting or
funding of any benefits including, but not limited to, the acceleration of the
vesting


25



--------------------------------------------------------------------------------



 



and exercisability of any Company Option, whether or not contingent, or
(iv) affect in any material respects any Plan’s current treatment under any Laws
including any Tax or social contribution Law. No Plan provides, or reflects or
represents any liability to provide, retiree health, disability, or life
insurance benefits to any person for any reason, except as may be required by
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), or other applicable statute, and the Company has never represented,
promised or contracted (whether in oral or written form) to any employee (either
individually or to employees as a group) or any other person that such employee
or other person would be provided with retiree health, disability, or life
insurance benefits, except to the extent required by statute.
 
(e) Each Plan is now and always has been operated in all material respects in
accordance with its terms and the requirements of all applicable Laws,
regulations and rules promulgated thereunder including, without limitation,
ERISA and the Code. The Company has performed all obligations required to be
performed by it under, is not in any respect in default under or in violation
of, and to the Knowledge of the Company, there is not any default or violation
by any party to, any Plan. No action, claim or proceeding is pending or, to the
Knowledge of the Company, threatened with respect to any Plan (other than claims
for benefits in the ordinary course) and no fact or event exists that could give
rise to any such action, claim or proceeding. Neither the Company nor any person
that is a member of the same controlled group as the Company or under common
control with the Company within the meaning of Section 414 of the Code (each, an
“ERISA Affiliate”) is subject to any penalty or Tax with respect to any Plan
under Section 502(i) of ERISA or Sections 4975 through 4980 of the Code. Each
Plan can be amended, terminated or otherwise discontinued at any time without
material liability to Parent, the Company or any of their ERISA Affiliates
(other than ordinary administration expenses). Neither the Company nor any
Affiliate has, prior to the Effective Time and in any material respect, violated
any of the health care continuation requirements of COBRA, the requirements of
the Family Medical Leave Act of 1993, the requirements of the Health Insurance
Portability and Accountability Act of 1996, the requirements of the Women’s
Health and Cancer Rights Act of 1998, the requirements of the Newborns’ and
Mothers’ Health Protection Act of 1996, or any amendment to each such act, or
any similar provisions of state Law applicable to its employees.
 
(f) Each Plan intended to qualify under Section 401(a) or Section 401(k) of the
Code and each trust intended to qualify under Section 501(a) of the Code (i) has
received a favorable determination, opinion, notification or advisory letter
from the Internal Revenue Service with respect to each such Plan as to its
qualified status under the Code, including all amendments to the Code effected
by the Tax Reform Act of 1986 and subsequent legislation, and no fact or event
has occurred since the date of such determination letter or letters from the
Internal Revenue Service to adversely affect the qualified status of any such
Plan or the exempt status of any such trust, or (ii) has remaining a period of
time under applicable Treasury regulations or Internal Revenue Service
pronouncements in which to apply for such a letter and make any amendments
necessary to obtain a favorable determination as to the qualified status of each
such Plan.
 
(g) Neither the Company nor any ERISA Affiliate has incurred any liability
under, arising out of or by operation of Title IV of ERISA (other than liability
for premiums to the Pension Benefit Guaranty Corporation arising in the ordinary
course), including, without limitation, any liability in connection with (i) the
termination or reorganization of any employee benefit plan subject to Title IV
of ERISA or (ii) the withdrawal from any Multi-employer Plan or Multiple
Employer Plan, and no fact or event exists which could give rise to any such
liability.
 
(h) The Company has not, since its inception, terminated, suspended,
discontinued contributions to or withdrawn from any employee pension benefit
plan, as defined in Section 3(2) of ERISA, including, without limitation, any
Multi-employer Plan. All contributions, premiums or payments required to be made
or accrued with respect to any Plan have been made on or before their due dates.
All such contributions have been fully deducted for income tax purposes and no
such deduction has been challenged or disallowed by any Governmental Entity and
no fact or event exists which could give rise to any disallowance.
 
(i) Except as set forth in Section 3.11(i) of the Company Disclosure Schedule,
(i) the Company is not a party to any collective bargaining agreement or other
labor union contract applicable to persons employed by the Company or in the
Company’s business, and currently, to the Knowledge of the Company, there are no
organizational campaigns, petitions or other unionization activities seeking
recognition of a collective bargaining unit that could affect the Company;
(ii) there are no controversies, strikes, slowdowns or work stoppages pending
or, to the


26



--------------------------------------------------------------------------------



 



Knowledge of the Company, threatened between the Company and any of its
employees, and the Company has not experienced any such controversy, strike,
slowdown or work stoppage within the past three years; (iii) the Company has not
breached or otherwise failed to comply with the provisions of any collective
bargaining or union contract and there are no grievances outstanding against the
Company under any such agreement or contract; (iv) the Company has not engaged
in any unfair labor practice, and there are no unfair labor practice complaints
pending against the Company before the National Labor Relations Board or any
other Governmental Entity or any current union representation questions
involving employees of the Company; (v) the Company is currently in compliance
with all applicable Laws relating to the employment of labor, including those
related to wages, hours, worker classification (including the proper
classification of independent contractors and consultants), collective
bargaining, workers’ compensation and the payment and withholding of Taxes and
other sums as required by the appropriate Governmental Entity and has withheld
and paid to the appropriate Governmental Entity or is holding for payment not
yet due to such Governmental Entity all amounts required to be withheld from
employees of the Company and is not liable for any arrears of wages, Taxes,
penalties or other sums for failure to comply with any of the foregoing;
(vi) the Company has paid in full to all employees or adequately accrued for in
accordance with GAAP consistently applied all wages, salaries, commissions,
bonuses, benefits and other compensation due to or on behalf of such employees,
including, if required, accruals related to compensation pursuant to the
incentive plans on the Closing Balance Sheet, including with respect to the
Transaction-Related Members’ Equity Charge; (vii) there is no claim with respect
to payment of wages, salary, overtime pay, workers compensation benefits or
disability benefits that has been asserted or threatened against the Company or
that is now pending before any Governmental Entity with respect to any person
currently or formerly employed by the Company; (viii) the Company is not a party
to, or otherwise bound by, any consent decree with, or citation by, any
Governmental Entity relating to employees or employment practices; (ix) the
Company is in compliance with all Laws and regulations relating to occupational
safety and health Laws and regulations, and there is no charge or proceeding
with respect to a violation of any occupational safety or health standards that
has been asserted or is now pending or threatened with respect to the Company;
(x) the Company is in compliance with all Laws and regulations relating to
discrimination in employment, and there is no charge of discrimination in
employment or employment practices for any reason, including, without
limitation, age, gender, race, religion or other legally protected category,
which has been asserted or, to the Knowledge of the Company, threatened against
the Company or that is now pending before the United States Equal Employment
Opportunity Commission or any other Governmental Entity; and (xi) each employee
of the Company who is located in the United States and is not a United States
citizen has all approvals, authorizations and papers necessary to work in the
United States in accordance with applicable Law.
 
(j) Section 3.11(j) of the Company Disclosure Schedule contains a true and
complete list of all individuals who serve as employees of or consultants to the
Company as of the date set forth on such schedule whose annual compensation from
the Company and positions with the Company have been previously detailed to
Parent, and whose annual compensation has not been modified in any material
manner other than as permitted hereby, and for which a Company representation of
such fact will be provided at Closing.
 
(k) To the Company’s Knowledge, no employee of or consultant to the Company has
been injured in the workplace or in the course of his or her employment or
consultancy, except for injuries which are covered by insurance or for which a
claim has been made under worker’s compensation or similar Laws.
 
Section 3.12  Contracts.
 
(a) Section 3.12(a) of the Company Disclosure Schedule lists (under the
appropriate subsection) each of the following written contracts and agreements
of the Company (such contracts and agreements being the “Material Contracts”):
 
(i) each contract and agreement for the purchase or lease of personal property
with any supplier or for the furnishing of services to the Company with payments
greater than $100,000 per year;
 
(ii) all broker, exclusive dealing or exclusivity, distributor, dealer,
manufacturer’s representative, franchise, agency, sales promotion, market
research, marketing, consulting and advertising contracts and agreements to
which the Company is a party or any other contract that compensates any person
based on any sales by the Company;


27



--------------------------------------------------------------------------------



 



(iii) all leases and subleases of real property;
 
(iv) all contracts and agreements relating to Indebtedness other than trade
indebtedness of the Company, including any contracts and agreements in which the
Company is a guarantor of Indebtedness;
 
(v) all contracts and agreements with any Governmental Entity to which the
Company is a party;
 
(vi) all contracts and agreements that limit or purport to limit the ability of
the Company to compete in any line of business or with any person or in any
geographic area or during any period of time;
 
(vii) all contracts containing confidentiality requirements (including all
nondisclosure agreements);
 
(viii) all contracts and agreements between or among the Company and any Member
of the Company or any Affiliate of such person, other than contracts or
agreements that will have no force and effect after the Closing Date;
 
(ix) all contracts and agreements (x) relating to the voting and any rights or
obligations of a Member of the Company, other than contracts or agreements that
will have no force and effect after the Closing Date, (y) that restrict the
voting, acquisition, issuance or transfer of Parent Common Stock following the
Effective Time;
 
(x) all contracts to manufacture for, supply to or distribute to any third party
any products or components;
 
(xi) all contracts regarding the acquisition, issuance or transfer of any
securities and each contract affecting or dealing with any securities of the
Company, including, without limitation, any restricted stock agreements or
escrow agreement or any securities issuances pursuant to any existing incentive
plans;
 
(xii) all contracts providing for indemnification of any officer, manager,
employee or agent of the Company;
 
(xiii) all contracts related to or regarding the performance of consulting,
advisory or other services or work of any type by any third party, other than
contracts or agreements that will have no force and effect after the Closing
Date;
 
(xiv) all other contracts that have a term of more than 180 days and that may
not be terminated by the Company, without any material penalty, within 30 days
after the delivery of a termination notice by the Company;
 
(xv) any agreement of the Company that is terminable upon or prohibits
assignment or a change of ownership or control of the Company;
 
(xvi) all other contracts and agreements, excluding master service agreements or
contracts for services to be provided by the Company, whether or not made in the
ordinary course of business, that contemplate an exchange of consideration with
an aggregate value greater than $200,000; and
 
(xvii) any agreement of guarantee, assumption or endorsement of, or any similar
commitment with respect to, the obligations, liabilities (whether accrued,
absolute, contingent or otherwise) or indebtedness of any person other than
software licenses or professional services contracts entered into in the
ordinary course of business.
 
(b) Each Material Contract and master service agreement or contract for services
to be provided by the Company (i) is valid and binding on the Company, as the
case may be, and, to the Knowledge of the Company, on the other parties thereto,
and is in full force and effect, and (ii), other than contracts which will have
no force or effect after the Closing Date upon consummation of the transactions
contemplated by this Agreement, shall continue in full force and effect without
penalty or other adverse consequence. The Company is not in breach or violation
of, or default under, any Material Contract and, to the Knowledge of the
Company, no other party to any Material Contract is in breach or violation
thereof or default thereunder.
 
(c) The Company has delivered or made available to Parent accurate and complete
copies of all Material Contracts identified in Section 3.12(a) of the Company
Disclosure Schedule, including all amendments thereto.


28



--------------------------------------------------------------------------------



 



(d) To the Company’s Knowledge, the Company does not have any oral contracts.
 
(e) Except as set forth in Section 3.12(e) of the Company Disclosure Schedule,
to the Company’s Knowledge, no event has occurred, and no circumstance or
condition exists, that (with or without notice or lapse of time) will, or could
reasonably be expected to, (i) result in a breach or violation of, or default
under, any Material Contract, (ii) give any entity the right to declare a
default, seek damages or exercise any other remedy under any Material Contract,
(iii) give any entity the right to accelerate the maturity or performance of any
Material Contract or (iv) give any entity the right to cancel, terminate or
modify any Material Contract.
 
Section 3.13  Environmental Matters.  Except as disclosed on Section 3.13 of the
Company Disclosure Schedule:
 
(a) The Company and, to the Knowledge of the Company, all third-party vendors of
the Company have obtained all Environmental Permits required by Environmental
Laws and necessary for the conduct of its business. The Company and, to the
Knowledge of the Company, all third-party vendors of the Company are in
compliance with such permits and, in connection with its Business, applicable
Environmental Laws, and there is no past material non-compliance which has not
been resolved (including the payment of any fines and penalties related
thereto).
 
(b) The Company as a direct result of it actions alone, in the conduct of its
business, and not as a result of the actions of others, has not incurred or
become liable for or subject to any Environmental Liabilities in connection with
the Real Property or the Business.
 
(c) The Company has not received any written notice from any Governmental Entity
or other third party of a violation of or liability under any Environmental Laws
in connection with the Real Property or the Business, which notice has not been
resolved.
 
(d) The Company has not received any written notice, claim, or request for
information alleging that the Company, to the extent related to the Business, or
the Business are or may be liable for damages, remediation or cost recovery as a
result of a Release or threatened Release of Hazardous Substances.
 
(e) Neither the Company nor its respective predecessors or Affiliates has
treated, stored, disposed of, arranged for or permitted the disposal of,
handled, or Released any Hazardous Substances on, at, or from the Real Property
or owned or operated any real property in a manner so as to give rise to
liabilities of such parties for Remedial Action pursuant to Environmental Laws.
 
(f) The Company has furnished to Parent all final, non-privileged environmental
audits and reports prepared by or for the Company and all correspondence or
orders from any Governmental Entity alleging responsibility for Environmental
Liabilities or violations of Environmental Laws and relating to the current and
former operations and facilities of the Company or any of its Affiliates with
respect to the Business, which are in the Company’s possession, custody or
control.
 
(g) The Company has not received any written request for information, or been
notified that it is a potentially responsible party, under CERCLA or any similar
Law of any state, locality or any other jurisdiction. The Company has not
entered into or agreed to any consent decree or order or is subject to any
judgment, decree or judicial order relating to compliance with Environmental
Laws, Environmental Permits or the investigation, sampling, monitoring,
treatment, remediation, removal or cleanup of Hazardous Substances and, no
investigation, litigation or other proceeding is pending or threatened in
writing with respect thereto.
 
For purposes of this Agreement:
 
“Business” means the business of the Company as conducted on the date of this
Agreement, including, without limitation, providing directional drilling and
surveying services primarily to the oil and gas industry.
 
“CERCLA” means the U.S. Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended as of the date hereof.


29



--------------------------------------------------------------------------------



 



 
“Environmental Laws” shall mean all Legal Requirements relating to pollution,
the protection of the environment or the use, handling, Release or management of
Hazardous Substances, including CERCLA, the Federal Solid Waste Disposal Act, as
amended by the RCRA and Hazardous and Solid Waste Amendments thereto, the Clean
Air Act, the Clean Water Act, the Toxic Substances Control Act, the Safe
Drinking Water Act, and any similar or analogous Legal Requirements of any
Governmental Entity, as each of the foregoing is in effect on or prior to the
date hereof.
 
“Environmental Liabilities” shall mean any and all damages, claims or
liabilities (whether known or unknown, foreseen or unforeseen, contingent or
otherwise), including, without limitation, liability for response costs,
personal injury to Persons, the Company with respect to the Business, property
damage, natural resource damage or any investigatory, corrective or remedial
obligation, which arise under or relate to any Environmental Laws in effect at
the time of such liability.
 
“Environmental Permits” means any permit, approval, identification number,
license and other authorization required under any applicable Environmental Law.
 
“Hazardous Substance” shall mean any hazardous substance as that term is defined
in CERCLA, including petroleum, crude oil or any fraction thereof, asbestos, and
natural gas in its various forms, and any hazardous waste as defined or
regulated under RCRA.
 
“Legal Requirement” means any material requirement arising under any action,
law, treaty, rule or regulation, manual, guidance, advisory, alert,
determination, order or direction of a Governmental Entity and any binding
arbitration award or order.
 
“Real Property” means the real property described on Section 3.18 of the Company
Disclosure Schedule and the leased real property subject to the leases described
in Section 3.12(a)(iii) of the Company Disclosure Schedule.
 
“Release” shall have the meaning set forth in CERCLA.
 
“Remedial Action” shall mean all actions to investigate, clean up, remove or
treat a Release(s) of Hazardous Substances (including required remedial
investigations, feasibility studies, corrective actions, closures and
post-remedial or post-closure studies, operations and maintenance and
monitoring).
 
“RCRA” means the Resource Conservation and Recovery Act.
 
Section 3.14  Intellectual Property.
 
(a) The Company owns or is licensed for, and in any event possess sufficient and
legally enforceable rights with respect to, all Company Intellectual Property
(as defined below) relevant to their respective businesses, as previously,
presently or proposed to be conducted, or necessary to conduct any such business
without any conflict with or infringement or misappropriation of any rights or
property of any person (“Infringement”). Such ownership, licenses and rights are
exclusive except with respect to standard, generally commercially available,
“off-the-shelf” third party products that are not part of any previous, current
or proposed product, service or Intellectual Property offering of the Company.
“Intellectual Property” means (i) inventions (whether or not patentable); trade
names, trade and service marks, logos, domains, URLs, websites, addresses and
other designations (“Marks”); works of authorship; mask works; data; technology,
know-how, trade secrets, ideas and information; designs; formulas; algorithms;
processes; methods; schematics; computer software (in source code and/or object
code form); and all other intellectual property of any sort (“Inventions”) and
(ii) patent rights; Mark rights; copyrights; mask work rights; sui generis
database rights; trade secret rights; moral rights; and all other intellectual
and industrial property rights of any sort throughout the world, and all
applications, registrations, issuances and the like with respect thereto (“IP
Rights”). “Company Intellectual Property” means all Intellectual Property that
was or is used, exercised, or exploited (“Used”) or proposed to be Used in any
business of the Company, or that may be necessary to conduct any such business
as previously or presently conducted or proposed to be conducted; this term will
also include all other Intellectual Property owned by or licensed to the Company
now or in the past. All copyrightable matter within Company Intellectual
Property that is relevant to the Company has been created by persons who were
employees of the Company at the time of creation and no third party has or will
have “moral rights” or rights to terminate any


30



--------------------------------------------------------------------------------



 



assignment or license with respect thereto. With respect to patent rights, moral
rights and Mark rights, the representations and warranties of this
Section 3.14(a) are made only to the Company’s Knowledge.
 
(b) To the extent included in Company Intellectual Property, Section 3.14(b) of
the Company Disclosure Schedule lists (by name, number, jurisdiction and owner)
all patents and patent applications; all registered and unregistered Marks; and
all registered and material unregistered copyrights and mask works; and all
other issuances, registrations, applications and the like with respect to those
or any other IP Rights. All the foregoing (i) are valid, enforceable and
subsisting to the extent such concepts are applicable, and (ii) along with all
related filings, registrations and correspondence, have been provided to Parent.
No cancellation, termination, expiration or abandonment of any of the foregoing
(except natural expiration or termination at the end of the full possible term,
including extensions and renewals) is anticipated by the Company. Except as
referenced in written documentation previously provided to Parent (including
without limitation file wrappers), the Company is not aware of any questions or
challenges (or any potential basis therefor) with respect to the patentability
or validity of any claims of any of the foregoing patents or patent applications
or the validity (or any other aspect or status) of any such IP Rights.
 
(c) Section 3.14(c) of the Company Disclosure Schedule lists: (i) all licenses,
sublicenses and other agreements to which the Company is a party (or by which it
or any Company Intellectual Property is bound or subject) which involve annual
payments or expected receipt of funds in an amount greater than $50,000 and
pursuant to which any person has been or may be assigned, authorized to Use,
granted any lien or encumbrance regarding, or given access to any Company
Intellectual Property other than distribution of standard object code product
pursuant to a standard form end-user, object code, internal-use software license
and support/maintenance agreements entered into in the ordinary course of
business; and (ii) all licenses, sublicenses and other agreements pursuant to
which the Company has been or may be assigned or authorized to Use, or has
incurred or may incur any obligation in connection with, (A) any third party
Intellectual Property be incorporated or embodied in, or form all or any part of
any previous, current or proposed product, service or Intellectual Property
offering of the Company or (B) any Company Intellectual Property and (iii) each
agreement pursuant to which the Company has deposited or is required to deposit
with an escrowholder or any other person, all or part of the source code (or any
algorithm or documentation contained in or relating to any source code) of any
Company Intellectual Property (“Source Materials”). The Company has not entered
into any agreement to indemnify, hold harmless or defend any other person with
respect to any assertion of Infringement or warranting the lack thereof. Any
standard form referred to above in this section has been clearly identified as
such and provided to Parent.
 
(d) No event or circumstance has occurred, exists or is contemplated (including,
without limitation, the authorization, execution or delivery of this Agreement
or the consummation of any of the transactions contemplated hereby) that (with
or without notice or the lapse of time) could result in (i) the breach or
violation of any license, sublicense or other agreement required to be listed in
Section 3.14 of the Company Disclosure Schedule or (ii) the loss or expiration
of any right or option by the Company (or the gain thereof by any third party)
under any such license, sublicense or other agreement or (iii) the release,
disclosure or delivery to any third party of any part of the Source Materials.
Further, the Company makes all the same representations and warranties with
respect to each license, sublicense and agreement listed on Section 3.14 of the
Company Disclosure Schedule as are made with respect to Material Contracts
elsewhere in this Agreement.
 
(e) There is, to the Knowledge of the Company, no unauthorized Use, disclosure,
or Infringement of any Company Intellectual Property by any third party,
including, without limitation, any employee or former employee of the Company.
The Company has not brought or threatened any action, suit or proceeding against
any third party for any Infringement of any Company Intellectual Property or any
breach of any license, sublicense or agreement involving Company Intellectual
Property.
 
(f) The Company has taken all reasonably necessary and appropriate steps to
protect and preserve the confidentiality of all Company Intellectual Property
not otherwise disclosed in published patents or patent applications or
registered copyrights (“Company Confidential Information”). All use by and
disclosure to employees or others of Company Confidential Information has been
pursuant to the terms of valid and binding written confidentiality and
nonuse/restricted-use agreements or agreements that contain similar obligations.
The


31



--------------------------------------------------------------------------------



 



Company has not disclosed or delivered to any third party, or permitted the
disclosure or delivery to any escrow agent or other third party, any part of the
Source Materials.
 
(g) Substantially all of the current employees of the Company and substantially
all of the current independent contractors or consultants who devote
substantially all of their business time to performing services for the Company
as set forth in Section 3.11(j) of the Company Disclosure Schedule have executed
and delivered (and to the Company’s Knowledge, is in compliance with) an
agreement in substantially the form of the Company’s standard Confidentiality
Agreement, which is attached to Section 3.14(g) of the Company Disclosure
Schedule.
 
(h) The Company has not received any communication alleging or suggesting that
or questioning whether the Company has been or may be (whether in its past,
current or proposed business or otherwise) engaged in, liable for or
contributing to any Infringement, nor does the Company have any reason to expect
that any such communication will be forthcoming.
 
(i) The Company has no Knowledge that any of its employees or contractors is
obligated under any agreement, commitment, judgment, decree, order or otherwise
(an “Employee Obligation”) that could interfere with the use of his or her
commercially reasonable best efforts to promote the interests of the Company or
that could conflict with any of their businesses as conducted or proposed to be
conducted. Neither the execution nor delivery of this Agreement nor the conduct
of the Company’s business as conducted or proposed to be conducted, will
conflict with or result in a breach of the terms, conditions or provisions of,
or constitute a default under, any Employee Obligation. The Company is not
Using, and it will not be necessary to Use, (i) any Inventions of any of their
past or present employees or contractors (or people currently intended to be
hired) made prior to or outside the scope of their employment by the Company or
(ii) any confidential information or trade secret of any former employer of any
such person.
 
(j) To the Knowledge of the Company, all Software is free of all viruses, worms,
trojan horses and other infections or harmful routines and does not contain any
bugs, errors, or problems that, to the Company’s Knowledge, could disrupt its
operation or have an adverse impact on the operation of other software programs
or operating systems. “Software” means software, programs, databases and related
documentation, in any form (including Internet sites, Internet content and
links) that is (i) material to the operation of the business of the Company,
including, but not limited to, that operated by the Company on its web sites or
used by the Company in connection with processing customer orders, storing
customer information, or storing or archiving data, or (ii) manufactured,
distributed, sold, licensed or marketed by the Company.
 
(k) The Company has obtained all approvals and agreements necessary or
appropriate (including, without limitation, assurances from customers regarding
further export) for exporting any Company Intellectual Property outside the
United States and importing any Company Intellectual Property into any country
in which they are or have been disclosed, sold or licensed for Use, and all such
export and import approvals in the United States and throughout the world are
valid, current, outstanding and in full force and effect.
 
Section 3.15  Taxes.
 
(a) All Tax (as defined below) returns, statements, reports, declarations and
other forms and documents (including without limitation estimated Tax returns
and reports and material information returns and reports) required to be filed
with any Tax Authority (as defined below) with respect to any Taxable (as
defined below) period ending on or before the Closing, by or on behalf of the
Company (collectively, “Tax Returns” and individually, a “Tax Return”), have
been or will be completed and filed when due (including any extensions of such
due date) and all amounts shown due on such Tax Returns on or before the
Effective Time have been or will be paid on or before such date. The Interim
Financial Statements (i) fully accrue or record all actual and contingent
liabilities for Taxes or Permitted Tax Distributions (as defined below) with
respect to all periods through June 30, 2007 and the Company has not and will
not incur any Tax liability in excess of the amount reflected (excluding any
amount thereof that reflects timing differences between the recognition of
income for purposes of GAAP and for Tax purposes) on the Reference Balance Sheet
included in the Interim Financial Statements with respect to such periods, and
(ii) properly accrue or record in accordance with GAAP all material liabilities
for Taxes or Permitted Tax Distributions payable after June 30, 2007, with
respect to all transactions and events occurring on or prior to such date. All
information set forth in the notes to the Interim Financial Statements relating
to Tax matters is true,


32



--------------------------------------------------------------------------------



 



complete and accurate in all material respects. The Company has not incurred any
material Tax liability since June 30, 2007 other than in the ordinary course of
business and the Company has made adequate provisions for all Taxes since that
date in accordance with GAAP on at least a quarterly basis.
 
(b) The Company has withheld and paid to the applicable financial institution or
Tax Authority all amounts required to be withheld. To the Knowledge of the
Company, no Tax Returns filed with respect to Taxable years through the Taxable
year ended December 31, 2005 in the case of the United States, have been
examined and closed. The Company (or any member of any affiliated or combined
group of which the Company has been a member) has not granted any extension or
waiver of the limitation period applicable to any Tax Returns that is still in
effect and there is no material claim, audit, action, suit, proceeding, or (to
the Knowledge of the Company) investigation now pending or threatened against or
with respect to the Company in respect of any Tax or assessment. No notice of
deficiency or similar document of any Tax Authority has been received by the
Company, and there are no liabilities for Taxes (including liabilities for
interest, additions to Tax and penalties thereon and related expenses) with
respect to the issues that have been raised (and are currently pending) by any
Tax Authority that could, if determined adversely to the Company, materially and
adversely affect the liability of the Company for Taxes. There are no liens for
Taxes (other than for current Taxes not yet due and payable) upon the assets of
the Company. The Company has never been a member of an affiliated group of
corporations, within the meaning of Section 1504 of the Code. The Company is in
full compliance with all the terms and conditions of any Tax exemption or other
Tax-sharing agreement or order of a foreign government, and the consummation of
the Merger will not have any adverse effect on the continued validity and
effectiveness of any such Tax exemption or other Tax-sharing agreement or order.
Neither the Company nor any person on behalf of the Company has entered into or
will enter into any agreement or consent pursuant to the collapsible corporation
provisions of Section 341(f) of the Code (or any corresponding provision of
state, local or foreign income tax Law) or agreed to have Section 341(f)(2) of
the Code (or any corresponding provision of state, local or foreign income tax
Law) apply to any disposition of any asset owned by the Company. None of the
assets of the Company is property that the Company is required to treat as being
owned by any other person pursuant to the so-called “safe harbor lease”
provisions of former Section 168(f)(8) of the Code. None of the assets of the
Company directly or indirectly secures any debt the interest on which is tax
exempt under Section 103(a) of the Code. None of the assets of the Company is
“tax-exempt use property” within the meaning of Section 168(h) of the Code. The
Company has not made and will not make a deemed dividend election under Treas.
Reg. § 1.1502-32(f)(2) or a consent dividend election under Section 565 of the
Code. The Company has never been a party (either as a distributing corporation,
a distributed corporation or otherwise) to any transaction intended to qualify
under Section 355 of the Code or any corresponding provision of state Law. The
Company has not participated in (and will not participate in) an international
boycott within the meaning of Section 999 of the Code. No Member is other than a
United States person within the meaning of the Code. The Company does not have
and has not had a permanent establishment in any foreign country, as defined in
any applicable Tax treaty or convention between the United States of America and
such foreign country and the Company has not engaged in a trade or business
within any foreign country. The Company has never elected to be treated as an
S-corporation under Section 1362 of the Code or any corresponding provision of
Federal or state Law. All material elections with respect to the Company’s Taxes
made during the fiscal years ending December 31, 2004 and 2005 are reflected on
the Company’s Tax Returns for such periods, copies of which have been provided
to Parent. After the date of this Agreement but prior to the Effective Time, no
material election with respect to Taxes will be made without the prior written
consent of Parent, which consent will not be unreasonably withheld or delayed.
The Company is not party to any joint venture, partnership, or other arrangement
or contract that could be treated as a partnership for Federal income tax
purposes other than that the Company itself is taxed as a partnership for
Federal income tax purposes. The Company is not currently and never has been
subject to the reporting requirements of Section 6038A of the Code. There is no
agreement, contract or arrangement to which the Company is a party that could,
individually or collectively, result in the payment of any amount that would not
be deductible by reason of Sections 280G (as determined without regard to
Section 280G(b)(4)), 162 (other than 162(a)) or 404 of the Code. The Company is
not a party to or bound by any Tax indemnity, Tax sharing or Tax allocation
agreement (whether written or unwritten or arising under operation of Federal
Law as a result of being a member of a group filing consolidated Tax Returns,
under operation of certain state Laws as a result of being a member of a unitary
group, or under comparable Laws of other states or foreign jurisdictions) that
includes a party other than the Company nor does the Company owe any amount
under any such agreement. The Company has previously provided or made available
to Parent true and


33



--------------------------------------------------------------------------------



 



correct copies of all income, franchise, and sales Tax Returns, and, as
reasonably requested by Parent, prior to or following the date hereof, presently
existing information statements and reports. The Company is not, and has not
been, a United States real property holding corporation (as defined in
Section 897(c)(2) of the Code) during the applicable period specified in
Section 897(c)(1)(A)(ii) of the Code. Other than by reason of the Merger, the
Company has not been and will not be required to include any material adjustment
in Taxable income for any Tax period (or portion thereof) pursuant to
Section 481 or 263A of the Code or any comparable provision under state or
foreign Tax Laws as a result of transactions, events or accounting methods
employed prior to the Merger.
 
(c) For purposes of this Agreement, the following terms have the following
meanings: “Tax” (and, with correlative meaning, “Taxes” and “Taxable”) means any
and all taxes including, without limitation, (i) any net income, alternative or
add-on minimum tax, gross income, gross receipts, sales, use, ad valorem,
transfer (except transfer taxes that may or may not be applicable to this
Transaction, which if applicable will be accrued on the Estimated Closing
Balance Sheet), franchise, profits, value added, net worth, license,
withholding, payroll, employment, excise, severance, stamp, occupation, premium,
property, environmental or windfall profit tax, custom, duty or other tax,
governmental fee or other like assessment or charge of any kind whatsoever,
together with any interest or any penalty, addition to tax or additional amount
imposed by any Governmental Entity responsible for the imposition of any such
tax (domestic or foreign) (a “Tax Authority”), (ii) any liability for the
payment of any amounts of the type described in (i) above as a result of being a
member of an affiliated, consolidated, combined or unitary group for any taxable
period or as the result of being a transferee or successor thereof and (iii) any
liability for the payment of any amounts of the type described in (i) or
(ii) above as a result of any express or implied obligation to indemnify any
other person and/or as it relates to any Permitted Tax Distribution. As used in
this Section 3.15, the term “Company” means the Company and any entity included
in, or required under GAAP to be included in, any of the Audited Financial
Statements or the Interim Financial Statements.
 
Section 3.16  Vote Required.  The only vote necessary to approve and adopt this
Agreement, the Merger and the other transactions contemplated by this Agreement
is the affirmative vote of the holders of at least 662/3% of the Company
Interests in favor of the approval and adoption of this Agreement and the
Merger.
 
Section 3.17  Assets; Absence of Liens and Encumbrances.  Except as set forth in
Section 3.17 of the Company Disclosure Schedule, the Company owns, leases or has
the legal right to use all of the assets, properties and rights of every kind,
nature, character and description, including, without limitation, real property
and personal property (other than Intellectual Property, which is covered by
Section 3.14 hereof), used or intended to be used in the conduct of the business
of the Company or otherwise owned or leased by the Company and, with respect to
contract rights, is a party to and enjoys the right to the benefits of all
contracts, agreements and other arrangements used or intended to be used by the
Company in or relating to the conduct of the business of the Company (all such
properties, assets and contract rights being the “Assets”). Other than with
respect to the Permitted Liens, the Company has good and indefeasible title to,
or, in the case of leased or subleased Assets, valid and subsisting leasehold
interests in, all the Assets, free and clear of all mortgages, liens, pledges,
charges, claims, defects of title, restrictions, infringements, security
interests or encumbrances of any kind or character (“Liens”). The equipment of
the Company used in the operations of its business is, taken as a whole, in good
operating condition and repair, ordinary wear and tear excepted.
 
Section 3.18  Real Property.  Section 3.18 of the Company Disclosure Schedule
lists all real property that the Company owns or leases. With respect to each
parcel of such Real Property that is owned, the Company has good and clear
record title to such parcel, free and clear of any Lien, easement, covenant or
other restriction, except for recorded easements, covenants or other
restrictions which do not impair the use, occupancy or value of such parcel.
Except as disclosed in Section 3.18 of the Company Disclosure Schedule, with
respect to each parcel of Real Property that is leased: (a) such lease is valid,
legal, binding and enforceable by the lessee, and in full force and effect;
(b) such lease will continue to be legal, valid, binding, enforceable and in
full force and effect following the Closing Date; (c) the lessee is not in
material breach or default under any such lease, and to the Knowledge of the
Company, no other party to such lease is in material breach or default, and no
event has occurred that, with notice or lapse of time, would constitute a
material breach or default by the lessee or, to the Knowledge of the Company,
any other party thereto, or permit termination, modification or acceleration by
the lessor thereunder; (d) the lessee has not repudiated and, to the Knowledge
of the Company, no other party to any such lease has repudiated any provision
thereof; (e) the lessee has not received any information from which a reasonable
person would conclude that there


34



--------------------------------------------------------------------------------



 



are any disputes with respect to any such lease; and (f) all Real Property
subject to such lease has been operated and maintained in all material respects
in accordance with applicable laws.
 
Section 3.19  Certain Interests.
 
(a) Except as set forth on Section 3.19(a) of the Company Disclosure Schedule,
no holder of greater than 1% of the voting power of the Company or its
Affiliates or any officer or, to the Knowledge of the Company, any manager of
the Company or any immediate relative or spouse (or immediate relative of such
spouse) who resides with, or is a dependent of, any such officer or manager:
 
(i) has any direct or indirect financial interest in any creditor, competitor,
supplier, manufacturer, agent, representative, distributor or customer of the
Company; provided, however, that the ownership of securities representing no
more than 1% of the outstanding voting power of any creditor, competitor,
supplier, manufacturer, agent, representative, distributor or customer, and
which are listed on any national securities exchange or traded actively in the
national over-the-counter market, shall not be deemed to be a “financial
interest” as long as the person owning such securities has no other connection
or relationship with such creditor, competitor, supplier, manufacturer, agent,
representative, distributor or customer;
 
(ii) owns, directly or indirectly, in whole or in part, or has any other
interest in, any tangible or intangible property that the Company uses in the
conduct of its business (except for any such ownership or interest resulting
from the ownership of securities in a public company);
 
(iii) has any claim or cause of action against the Company; or
 
(iv) has outstanding any indebtedness of or to the Company, other than the
Stephens Group Debt.
 
(b) Except as set forth on Section 3.19(b) of the Company Disclosure Schedule
and for the payment of employee compensation or remuneration in the ordinary
course of business, consistent with past practice, the Company has no liability
or any other obligation of any nature whatsoever to any Member or any Affiliate
thereof or to any officer or manager of the Company or, to the Knowledge of the
Company, to any immediate relative or spouse (or immediate relative of such
spouse) of any such officer or manager.
 
Section 3.20  Insurance Policies.  Section 3.20 of the Company Disclosure
Schedule sets forth (i) a true and complete list of all insurance policies to
which the Company is a party or is a beneficiary or named insured and (ii) any
claims made thereunder or made under any other insurance policy since August 6,
2004. True and complete copies of all such policies have been provided to
Parent. All premiums due on such policies have been paid and the Company is
otherwise in compliance with the terms of such policies. The Company has not
failed to give any notice or present any claim under any such policy in a timely
fashion. Such insurance to the date hereof has been maintained in full force and
effect and not been canceled or changed, except to extend the maturity dates
thereof. Except as set forth on Section 3.20 of the Company Disclosure Schedule,
since August 6, 2004, the Company has not received any notice or other
communication regarding any actual or possible (i) cancellation or threatened
termination of any insurance policy, (ii) refusal of any coverage or rejection
of any claim under any insurance policy or (iii) adjustment in the amount of the
premiums payable with respect to any insurance policy.
 
Section 3.21  Restrictions on Business Activities.  There is no agreement,
commitment, judgment, injunction, order or decree binding upon the Company or to
which the Company is a party which has or could reasonably be expected to have
the effect of prohibiting or materially impairing any business practice material
to the Company, any acquisition of property by the Company or the conduct of
business by the Company as currently conducted or as proposed to be conducted.
 
Section 3.22  Brokers.  Except as set forth in Section 3.22 of the Company
Disclosure Schedule, no broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
origination, negotiation or execution of this Agreement, the Merger or the other
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of the Company. The Company has heretofore furnished to Parent a
complete and correct copy of all agreements between the Company and those
entities set forth in Section 3.22 of the Company Disclosure Schedule pursuant
to which such advisor would be entitled to any payment in relation to the Merger
or the transactions contemplated by this Agreement. The Original Members are
responsible for any such fees paid or payable by the Company.


35



--------------------------------------------------------------------------------



 



Section 3.23  Intentionally Omitted.
 
Section 3.24  Customers and Suppliers.  Section 3.24 of the Company Disclosure
Schedule contains a complete list of all customers who individually accounted
for more than 2% of the Company’s gross revenues during the fiscal years ended
December 31, 2005 and 2006 and the six month period ended June 30, 2007. No
customer listed on Section 3.24 of the Company Disclosure Schedule has, within
the past 12 months, cancelled or otherwise terminated, or, to the Knowledge of
the Company, made any threat to cancel or terminate, its relationship with the
Company, or decreased materially its usage of the Company’s services or
products. Except as set forth in Section 3.24 of the Company Disclosure
Schedule, since January 1, 2007, no material supplier of the Company has
cancelled or otherwise terminated any contract with the Company prior to the
expiration of the contract term, or, to the Knowledge of the Company, made any
threat to the Company to cancel, reduce the supply or otherwise terminate its
relationship with the Company. The Company has not (i) breached (so as to
provide a benefit to the Company that was not intended by the parties) any
agreement with or (ii) engaged in any fraudulent conduct with respect to, any
customer or supplier of the Company.
 
Section 3.25  Inventory.  All inventory of the Company, whether or not reflected
on the Reference Balance Sheet, consists of a quality and quantity usable and
saleable in the ordinary course of business, except for obsolete items and items
of below-standard quality, all of which have been written-off or written-down to
net realizable value on the Reference Balance Sheet pursuant to the Company’s
policies and the best estimates of the Company’s management in accordance with
GAAP. All inventories not written-off have been priced at the lower of cost or
market on a first-in, first-out basis. The value of each type of inventory,
whether raw materials, work-in-process or finished goods, are not excessive in
the present circumstances of the Company in the best estimate of the Company’s
management in accordance with GAAP.
 
Section 3.26  Accounts Receivable; Bank Accounts.  Except as set forth in
Section 3.26 of the Company Disclosure Schedule, all accounts receivable of the
Company reflected on the Reference Balance Sheet are valid receivables properly
reflected pursuant to the Company’s policies and practices and the best
estimates of the Company’s management in accordance with GAAP, and subject to no
material setoffs or counterclaims and are current and collectible (within
90 days after the date on which they first became due and payable), net of the
applicable reserve for bad debts on the Reference Balance Sheet. Except as set
forth in Section 3.26 of the Company Disclosure Schedule, all accounts
receivable reflected in the financial or accounting records of the Company that
have arisen since the date of Reference Balance Sheet are valid receivables
subject to no material setoffs or counterclaims and are current and collectible
(within 90 days after the date on which they first became due and payable), net
of a reserve for bad debts in an amount reasonably proportionate to the reserve
shown on the Reference Balance Sheet. Section 3.26 of the Company Disclosure
Schedule describes each account maintained by or for the benefit of the Company
at any bank or other financial institution.
 
Section 3.27  Intentionally Omitted.
 
Section 3.28  Offers.  The Company has suspended or terminated, and has the
legal right to terminate or suspend, all negotiations and discussions of any
acquisition, merger, consolidation or sale of all or substantially all of the
assets or member interests of the Company with parties other than Parent.
 
Section 3.29  Warranties.  No product or service manufactured, sold, leased,
licensed or delivered by the Company is subject to any guaranty, warranty, right
of return, right of credit or other indemnity other than (i) the applicable
standard terms and conditions of sale or lease of the Company, which are set
forth in Section 3.29 of the Company Disclosure Schedule and (ii) manufacturers’
warranties for which the Company has no liability. Section 3.29 of the Company
Disclosure Schedule sets forth the aggregate expenses incurred by the Company in
fulfilling its obligations under its guaranty, warranty, right of return and
indemnity provisions during each of the Company’s fiscal years ended
December 31, 2005 and 2006 covered by the Audited Financial Statements and the
Company represents that such expense has not increased as a percentage of sales
since December 31, 2006 and the Company does not reasonably expect such expenses
to increase in the future.
 
Section 3.30  Books and Records.  The minute books and other similar records of
the Company contain complete and accurate records of all actions taken at any
meetings of the Company’s members, Board of Managers or any committee thereof
and of all written consents executed in lieu of the holding of any such meeting.
The books


36



--------------------------------------------------------------------------------



 



and records of the Company accurately reflect in all material respects the
assets, liabilities, business, financial condition and results of operations of
the Company and have been maintained in accordance with good business and
bookkeeping practices consistent with GAAP.
 
Section 3.31  Intentionally Omitted.
 
Section 3.32  Proxy Statement.  The information previously supplied or to be
supplied by the Company for inclusion in Parent’s proxy statement in connection
with the transactions contemplated by this Agreement (such proxy statement as
amended or supplemented is referred to herein as the “Proxy Statement”) shall
not contain at the time the Proxy Statement is filed with the SEC and at the
time it becomes effective under the Securities Act, any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements therein not misleading. The
information to be supplied by the Company for inclusion in the proxy statement
to be delivered to Parent’s stockholders in connection with the meeting of
Parent’s stockholders to consider the approval of this Agreement (the “Parent
Stockholders’ Meeting”) shall not contain, on the date the Proxy Statement is
first mailed to Parent’s stockholders, and at the time of the Parent
Stockholders’ Meeting, any untrue statement of a material fact or omit to state
any material fact required to be stated therein or necessary in order to make
the information and, accordingly, the resulting statements therein, in light of
the circumstances under which they are made, not false or misleading; or omit to
state any material fact necessary to correct any information provided by the
Company in any earlier communication with respect to the solicitation of proxies
for the Parent Stockholders’ Meeting which has become false or misleading. If at
any time prior to the Effective Time, any event relating to the Company or any
of its Affiliates, officers or managers should be discovered by the Company
which should be, in the reasonable opinion of the Company, set forth in a
supplement to the Proxy Statement, the Company shall promptly inform Parent.
 
Section 3.33  No Misstatements.  No representation or warranty made by the
Company in this Agreement, the Company Disclosure Schedule or any certificate
delivered or deliverable pursuant to the terms hereof contains or will contain
any untrue statement of a material fact, or omits, or will omit, when taken as a
whole, to state a material fact, necessary in order to make the statements made,
in light of the circumstances under which they were made, not misleading;
provided, however, that any representations and warranties made by the Company
herein that are qualified by the Company’s “Knowledge” or materiality shall be
incorporated into the representation and warranty made by this sentence of this
Section 3.33. To the Knowledge of the Company, the Company has disclosed to
Parent all material information relating to the business of the Company or the
transactions contemplated by this Agreement.
 
ARTICLE IV

 
REPRESENTATIONS AND WARRANTIES OF MEMBERS
 
Each Member hereby severally, and not jointly, represents and warrants to Parent
and Merger Sub only with respect to itself and not with respect to any other
Member that the statements contained in this Article IV are true and correct.
 
Section 4.01  Ownership; Accredited Status.
 
(a) Except as provided in the FARMITA referenced in Section 3.04(e) of the
Company Disclosure Schedule, which will be terminated as of Closing, Member is
the record and beneficial owner of, or is the trustee of a trust that is the
record holder of, and whose beneficiaries are the beneficial owners of, and has
good and indefeasible title to, the Company Interests as set forth in
Sections 1.01 and 3.04(a) of the Company Disclosure Schedule, which as of the
date hereof are, and at all times prior to the Closing Date, such Company
Interests shall be, free and clear of any liens, claims, options, charges or
other encumbrances other than to the extent such circumstances do not impair
Member’s ability to comply with its obligations hereunder. Except as provided in
the FARMITA referenced in Section 3.04(e) of the Company Disclosure Schedule,
which will be terminated as of Closing, Member has the sole right to vote the
Company Interests with respect to the Merger, and except as contemplated by this
Agreement, none of the Company Interests is subject to any voting trust or other
agreement, arrangement or restriction with respect to the voting of such Company
Interests with respect to the Merger.


37



--------------------------------------------------------------------------------



 



(b) As of the Closing Date, Member shall not own, either beneficially or of
record, any equity interests of the Company other than the Company Interests set
forth in Sections 1.01 and 3.04(a) of the Company Disclosure Schedule.
 
(c) Such Member is an “accredited investor” as such term is defined in
Rule 501(a) of Regulation D as promulgated under the Securities Act.
 
Section 4.02  Power; Authorization; Enforceability.  Member has all requisite
power, authority and legal capacity to execute this Agreement, to perform its
obligations hereunder, and to consummate the transactions contemplated hereby.
Member has duly executed and delivered this Agreement, and this Agreement
constitutes a legal, valid and binding obligation of Member, enforceable against
Member in accordance with its terms, subject to the effect of any applicable
bankruptcy, reorganization, insolvency, moratorium or similar Laws affecting
creditors’ rights generally and subject, as to enforceability, to the effect of
general principles of equity. Except as provided in the FARMITA referenced in
Section 3.04(e) of the Company Disclosure Schedule, which will be terminated as
of Closing, the execution and delivery by Member of this Agreement do not, and
the consummation of the transactions contemplated hereby and compliance with the
terms hereof will not, result in any material breach of or constitute a material
default (or an event that with notice or lapse of time or both would become a
default) under, or give to others any right to terminate, materially amend,
accelerate or cancel any right or obligation under, or result in the creation of
any lien or encumbrance on any Company Interests pursuant to, any material note,
bond, mortgage, indenture, contract, agreement, lease, license permit, franchise
or other instrument or obligation to which Member is a party or by which Member
or the Company Interests are or will be bound or affected. If Member is a
natural person and is married and the Company Interests constitute community
property of Member or otherwise need spousal or other approval for this
Agreement to be legal, valid and binding, this Agreement has been duly
authorized, executed and delivered by, and constitutes a valid and binding
agreement of, Member’s spouse, enforceable against such spouse in accordance
with its terms.
 
ARTICLE V

 
REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB
 
Parent and Merger Sub hereby represent and warrant to the Company that the
statements contained in this Article V are true and correct except as set forth
in the disclosure schedule delivered by Parent to the Company concurrently with
the execution of this Agreement (the “Parent Disclosure Schedule”). The Parent
Disclosure Schedules may be updated pursuant to Section 7.19 hereof, and shall
be updated as of the Closing Date. The Parent Disclosure Schedule shall be
arranged according to specific sections in this Article V and shall provide
exceptions to, or otherwise qualify in reasonable detail, only the corresponding
section in this Article V.
 
Section 5.01  Organization and Qualification.
 
(a) Parent is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware and has all requisite corporate
power and authority to own, lease and otherwise hold and operate its properties
and other assets and to carry on its business as it is now being conducted,
except where the failure to be so organized, existing or in good standing or to
have such corporate power and authority have not had, and could not reasonably
be expected to have, individually or in the aggregate, a Parent Material Adverse
Effect (as defined below). Parent is duly qualified or licensed as a foreign
corporation to do business, and is in good standing, in each jurisdiction where
the character of the properties owned, leased or operated by it or the nature of
its business makes such qualification or licensing necessary, except where the
failure to be so qualified or licensed and in good standing has not had, and
could not reasonably be expected to have, individually or in the aggregate, a
Parent Material Adverse Effect. The term “Parent Material Adverse Effect” means
any event, change or effect that is materially adverse to the business,
operations, condition (financial or otherwise), assets (tangible or intangible),
liabilities, prospects or results of operations of Parent and its subsidiaries
taken as a whole, except for any such events, changes or effects resulting from
or arising in connection with (i) any changes in general, political, global or
other national or worldwide events or changes in economic or business conditions
that do not disproportionately impact Parent as compared to other entities
similar in size and scope as that of Parent and that are within its industry or
(ii) any changes or events affecting the industry in which Parent operates that
do not disproportionately impact Parent as


38



--------------------------------------------------------------------------------



 



compared to other entities similar in size and scope as that of Parent and that
are within its industry, (iii) any decline in the trading price of Parent Common
Stock, or (iv) any adverse change in the United States securities market that
does not disproportionately impact Parent, on or after the date of this
Agreement and prior to the Closing Date.
 
(b) Merger Sub is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware.
 
Section 5.02  Authority Relative to This Agreement.  Each of Parent and Merger
Sub has all necessary corporate power and authority to execute and deliver this
Agreement, and, subject to obtaining the necessary approvals of the stockholders
of Parent, to perform its obligations hereunder and to consummate the Merger and
the other transactions contemplated by this Agreement. The execution and
delivery of this Agreement by each of Parent and Merger Sub and the consummation
by each of Parent and Merger Sub of the Merger and the other transactions
contemplated by this Agreement have been duly and validly authorized by all
necessary corporate action, and no other corporate proceedings on the part of
Parent or Merger Sub are necessary to authorize this Agreement or to consummate
the Merger and the other transactions contemplated by this Agreement (other than
with respect to the Merger, the filing and recordation of appropriate merger
documents as required by the DGCL and the TLLCA). This Agreement has been duly
and validly executed and delivered by each of Parent and Merger Sub and,
assuming the due corporate authorization, execution and delivery by the Company,
constitutes a legal, valid and binding obligation of each of Parent and Merger
Sub, enforceable against each of Parent and Merger Sub in accordance with its
terms, subject to the effect of any applicable bankruptcy, reorganization,
insolvency, moratorium or similar Laws affecting creditors’ rights generally and
subject, as to enforceability, to the effect of general principles of equity.
 
Section 5.03  Capital Structure.
 
(a) As of the Execution Date, the authorized capital stock of Parent consists of
(i) 50,000,000 shares of Parent Common Stock and (ii) 1,000,000 shares of
preferred stock, par value $0.001 per share, of Parent (“Parent Preferred
Stock”). As of the Execution Date, (i) 16,516,667 shares of Parent Common Stock
were issued and outstanding, all of which are duly authorized, validly issued,
fully paid and non-assessable, (ii) 2,100,000 shares of Parent Common Stock were
reserved for future issuance pursuant to a unit purchase option issued by Parent
to the underwriters in connection with its initial public offering, and
(iii) warrants to purchase 28,516,668 shares of Parent Common Stock were
outstanding, an equal number of which shares were reserved for issuance pursuant
thereto. As of the date hereof, no shares of Parent Preferred Stock were issued
and outstanding.
 
(b) As of the Execution Date, except for outstanding options and warrants
referred to in clauses (ii) and (iii) of the second sentence of Section 5.03(a)
and otherwise as disclosed in the Parent SEC Reports (as defined below), there
are no outstanding options, warrants, or other agreements relating to the
issuance of capital stock of Parent or obligating Parent to issue or sell any
shares of its capital stock.
 
Section 5.04  No Conflict; Required Filings and Consents.
 
(a) The execution and delivery of this Agreement by each of Parent and Merger
Sub do not, and the performance of this Agreement by each of Parent and Merger
Sub will not, (i) conflict with or violate their respective organizational
documents, (ii) assuming that all consents, approvals, authorizations and other
actions described in Section 5.04(b) have been obtained and all filings and
obligations described in Section 5.04(b) have been made or complied with,
conflict with or violate in any material respect any Law applicable to Parent or
Merger Sub or by which any property or asset of Parent or Merger Sub is bound or
affected, or (iii) conflict with, result in any breach of or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any right of termination, amendment,
acceleration or cancellation of, or result in the creation of a lien or other
encumbrance on any property or asset of Parent or Merger Sub pursuant to, any
material note, bond, mortgage, indenture, contract, agreement, lease, license,
permit, franchise or other instrument or obligation to which Parent or Merger
Sub is a party, except, with respect to clauses (ii) and (iii), for any such
conflicts, violations, breaches, defaults, or other occurrences that could not
reasonably be expected to have, individually or in the aggregate, a Parent
Material Adverse Effect.
 
(b) Except as set forth in Section 5.04(b) of the Parent Disclosure Schedule,
the execution and delivery of this Agreement by each of Parent and Merger Sub do
not, and the performance of this Agreement by each of Parent and Merger Sub will
not, require any consent, approval, order, authorization, registration or permit
of, or filing with or


39



--------------------------------------------------------------------------------



 



notification to, any Governmental Entity, except (i) for the pre-merger
notification requirements of the HSR Act, if applicable, (ii) for the filing and
recordation of appropriate merger documents as required by the DGCL or the
TLLCA, (iii) for applicable requirements, if any, of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), Federal and state securities laws and
AMEX, and (iv) for such other consents, approvals, orders authorizations,
registrations or permits, filings or notifications that if not obtained or made
could not reasonably be expected, individually or in the aggregate, to prevent
or materially delay the consummation of the transactions contemplated by this
Agreement.
 
Section 5.05  SEC Filings; Financial Statements.
 
(a) Parent has correctly, accurately and timely in all material respects filed
all forms, reports and documents required to be filed by it with the Securities
and Exchange Commission (the “SEC”) since its inception date through the date of
this Agreement (collectively, the “Parent SEC Reports”). As of the respective
dates they were filed (and if amended or superseded by a filing prior to the
date of this Agreement, then on the date of such filing), (i) the Parent SEC
Reports complied in all material respects with the requirements of the
Securities Act or the Exchange Act, as the case may be, and (ii) none of the
Parent SEC Reports contained any untrue statement of a material fact or omitted
to state a material fact required to be stated therein or necessary in order to
make the statements made therein, in the light of the circumstances under which
they were made, not misleading.
 
(b) Each of the Parent Audited Financial Statements (as defined in
Section 5.11(a)) and Parent Interim Financial Statements (as defined in
Section 5.11(a)) (including, in each case, any notes thereto) contained in the
Parent SEC Reports was prepared in accordance with GAAP applied on a consistent
basis throughout the periods indicated (except as may be indicated in the notes
thereto or, in the case of unaudited statements, as permitted by Form 10-Q or
8-K promulgated by the SEC) and each presented fairly, in all material respects,
the consolidated financial position of Parent and its consolidated subsidiaries
as at the respective dates thereof and for the respective periods indicated
therein, except as otherwise noted therein (subject, in the case of unaudited
statements, to normal and recurring year-end adjustments which were not and are
not expected, individually or in the aggregate, to have a Parent Material
Adverse Effect).
 
Section 5.06  Interim Operations of Merger Sub.  Merger Sub was formed by Parent
solely for the purpose of engaging in the transactions contemplated by this
Agreement, has engaged in no other business activities and has conducted its
operations only as contemplated by this Agreement. Merger Sub has no liabilities
and, except for a subscription agreement pursuant to which all of its authorized
capital stock was issued to Parent, is not a party to any agreement other than
this Agreement and agreements with respect to the appointment of registered
agents and similar matters.
 
Section 5.07  Board Approval.  Subject to certain conditions contained in
Sections 8.01 and 8.02, including, but not limited to receiving a third party
fairness opinion, dated as of the date of this Agreement (the “Opinion”), the
Board of Directors of Parent (including any required committee or subgroup of
the Board of Directors of Parent) has, as of the date of this Agreement,
unanimously (i) declared the advisability of the Merger and approved this
Agreement and the transactions contemplated hereby, (ii) determined that the
Merger is in the best interests of the stockholders of Parent, and
(iii) determined that the fair market value of the Company is equal to at least
80% of Parent’s net assets.
 
Section 5.08  Valid Issuance of Parent Shares.  The shares of Parent Common
Stock to be issued pursuant to this Agreement and pursuant to the Parent
Warrants and Redemption Warrants will, when issued, be duly authorized, validly
issued, fully paid and non-assessable.
 
Section 5.09  Brokers.  Except as set forth on Section 5.09 of the Parent
Disclosure Schedule, no broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the Merger or
the other transactions contemplated by this Agreement based upon arrangements
made by or on behalf of Parent or Merger Sub.


40



--------------------------------------------------------------------------------



 



Section 5.10  Intentionally Omitted.
 
Section 5.11  Financial Statements.
 
(a) True and complete copies of (i) the audited balance sheet, the audited
statements of operations, changes in stockholders’ equity and changes in cash
flows for the year then ended, together with all related notes and schedules
thereto (collectively referred to herein as the “Parent Audited Financial
Statements”, and (ii) the unaudited balance sheet of the Parent as of June 30,
2007, (the “Parent Reference Balance Sheet”), and the related statements of
operations, changes in members’ equity and changes in cash flows for the year
ended June 30, 2007, (together with Parent Reference Balance Sheet, the “Parent
Interim Financial Statements”), attached as Section 5.11(a) of the Parent
Disclosure Schedule. The Parent Audited Financial Statements and the Parent
Interim Financial Statements (including, in each case, any notes thereto) were
prepared in accordance with the GAAP applied on a consistent basis throughout
the periods indicated (except as may be indicated in the notes thereto or, in
the case of unaudited statements, as permitted by GAAP) and each present fairly,
in all material respects, the financial position of Parent as at the respective
dates thereof and for the respective periods indicated therein, except as
otherwise noted therein (subject, in the case of the Parent Interim Financial
Statements, to normal and recurring year-end adjustments which were not and are
not expected, individually or in the aggregate, to be material).
 
(b) To the Knowledge of Parent, except as set forth in Section 5.11(b) of the
Parent Disclosure Schedule, Parent does not have any Liabilities, other than
Liabilities (i) recorded or reserved against on the Parent Reference Balance
Sheet or (ii) incurred in the ordinary course of business, consistent with past
practice, since June 30, 2007 plus up to an aggregate amount of $100,000
incurred since June 30, 2007 not in the ordinary course of the business,
consistent with past practice. Except as set forth in Section 5.11(b) of the
Parent Disclosure Schedule, reserves are reflected on the Parent Reference
Balance Sheet and on the books of account and other financial records of Parent
against all Liabilities of Parent in amounts that have been established on a
basis consistent with the past practice of Parent and in accordance with GAAP.
To the Knowledge of Parent, there are no outstanding warranty claims against
Parent.
 
Section 5.12  Absence of Certain Changes or Events.  Since January 1, 2007,
except as contemplated by or as disclosed in this Agreement or as set forth in
Section 5.12 of the Parent Disclosure Schedule, Parent has conducted its
business only in the ordinary course and in a manner consistent with past
practice and, since such date, (a) there has not been any Parent Material
Adverse Effect and (b) Parent has not taken or legally committed to take any of
the actions specified in Section 6.02(a) through (x).
 
Section 5.13  Absence of Litigation.  Except for the Dispute and the matters
addressed in the Settlement Agreement, there is no Legal Proceeding pending or,
to the Knowledge of Parent, threatened against Parent or Merger Sub, or any
property or asset owned or used by Parent or any person whose liability Parent
has or may have assumed, either contractually or by operation of Law, before any
arbitrator or Governmental Entity that could reasonably be expected, if resolved
adversely to Parent, to (i) impair the operations of Parent or Merger Sub as
currently conducted, including, without limitation, any claim of infringement of
any intellectual property right, (ii) collectively result in losses to Parent or
Merger Sub in excess of $250,000, (iii) impair the ability of Parent or Merger
Sub to perform its obligations under this Agreement, or (iv) prevent, delay or
make illegal the consummation of the transactions contemplated by this
Agreement. To Parent’s Knowledge, no event has occurred, and no claim, dispute
or other condition or circumstance exists, that could reasonably be expected to
give rise to or serve as a basis of the commencement of any Legal Proceeding.
Neither Parent nor Merger Sub nor the officers or managers thereof in their
capacity as such, or any property or asset of Parent or Merger Sub is subject to
any continuing order of, consent decree, settlement agreement or other similar
written agreement with, or, to the Knowledge of Parent, continuing investigation
by, any Governmental Entity, or any order, writ, judgment, injunction, decree,
determination or award of any court, arbitrator or Governmental Entity. Neither
Parent nor Merger Sub has plans to initiate any Legal Proceeding against any
third party.
 
Section 5.14  Taxes.
 
(a) All Tax Returns have been or will be completed and filed when due (including
any extensions of such due date) and all amounts shown due on such Tax Returns
on or before the Effective Time have been or will be paid on or before such
date. The Parent Interim Financial Statements (i) fully accrue all actual and
contingent liabilities for


41



--------------------------------------------------------------------------------



 



Taxes (as defined below) with respect to all periods through June 30, 2007, and
(ii) properly accrues in accordance with GAAP all material liabilities for Taxes
payable after June 30, 2007, with respect to all transactions and events
occurring on or prior to such date. All information set forth in the notes to
the Parent Interim Financial Statements relating to Tax matters is true,
complete and accurate in all material respects. Parent has not incurred any
material Tax liability since June 30, 2007 other than in the ordinary course of
business and Parent has made adequate provisions for all Taxes since that date
in accordance with GAAP on at least a quarterly basis.
 
(b) Parent has withheld and paid to the applicable financial institution or Tax
Authority all amounts required to be withheld. To the Knowledge of Parent, no
Tax Returns filed with respect to Taxable years through the Taxable year ended
December 31, 2006 in the case of the United States, have been examined and
closed. Parent (or any member of any affiliated or combined group of which
Parent has been a member) has not granted any extension or waiver of the
limitation period applicable to any Tax Returns that is still in effect and
there is no material claim, audit, action, suit, proceeding, or (to the
Knowledge of Parent) investigation now pending or threatened against or with
respect to Parent in respect of any Tax or assessment. No notice of deficiency
or similar document of any Tax Authority has been received by Parent, and there
are no liabilities for Taxes (including liabilities for interest, additions to
Tax and penalties thereon and related expenses) with respect to the issues that
have been raised (and are currently pending) by any Tax Authority that could, if
determined adversely to Parent, materially and adversely affect the liability of
Parent for Taxes. There are no liens for Taxes (other than for current Taxes not
yet due and payable) upon the assets of Parent. Parent has never been a member
of an affiliated group of corporations, within the meaning of Section 1504 of
the Code. Parent is in full compliance with all the terms and conditions of any
Tax exemption or other Tax-sharing agreement or order of a foreign government,
and the consummation of the Merger will not have any adverse effect on the
continued validity and effectiveness of any such Tax exemption or other
Tax-sharing agreement or order. Neither Parent nor any person on behalf of
Parent has entered into or will enter into any agreement or consent pursuant to
the collapsible corporation provisions of Section 341(f) of the Code (or any
corresponding provision of state, local or foreign income tax Law) or agreed to
have Section 341(f)(2) of the Code (or any corresponding provision of state,
local or foreign income tax Law) apply to any disposition of any asset owned by
Parent. None of the assets of Parent is property that Parent is required to
treat as being owned by any other person pursuant to the so-called “safe harbor
lease” provisions of former Section 168(f)(8) of the Code. None of the assets of
Parent directly or indirectly secures any debt the interest on which is tax
exempt under Section 103(a) of the Code. None of the assets of Parent is
“tax-exempt use property” within the meaning of Section 168(h) of the Code.
Parent has not made and will not make a deemed dividend election under Treas.
Reg. § 1.1502-32(f)(2) or a consent dividend election under Section 565 of the
Code. Parent has never been a party (either as a distributing corporation, a
distributed corporation or otherwise) to any transaction intended to qualify
under Section 355 of the Code or any corresponding provision of state Law.
Parent has not participated in (and will not participate in) an international
boycott within the meaning of Section 999 of the Code. Parent does not have and
has not had a permanent establishment in any foreign country, as defined in any
applicable Tax treaty or convention between the United States of America and
such foreign country and Parent has not engaged in a trade or business within
any foreign country. Parent has never elected to be treated as an S-corporation
under Section 1362 of the Code or any corresponding provision of Federal or
state Law. All material elections with respect to Parent’s Taxes made during the
fiscal years ending December 31, 2005 and 2006 are reflected on Parent’s Tax
Returns for such periods, copies of which have been provided to the Company.
After the date of this Agreement, no material election with respect to Taxes
will be made without the prior written consent of the Company, which consent
will not be unreasonably withheld or delayed. Parent is not party to any joint
venture, partnership, or other arrangement or contract that could be treated as
a partnership for Federal income tax purposes. Parent is not currently and never
has been subject to the reporting requirements of Section 6038A of the Code.
There is no agreement, contract or arrangement to which Parent is a party that
could, individually or collectively, result in the payment of any amount that
would not be deductible by reason of Sections 280G (as determined without regard
to Section 280G(b)(4)), 162 (other than 162(a)) or 404 of the Code. Parent is
not a party to or bound by any Tax indemnity, Tax sharing or Tax allocation
agreement (whether written or unwritten or arising under operation of Federal
Law as a result of being a member of a group filing consolidated Tax Returns,
under operation of certain state Laws as a result of being a member of a unitary
group, or under comparable Laws of other states or foreign jurisdictions) that
includes a party other than Parent nor does Parent owe any amount under any such
agreement. Parent has previously provided or made available to the Company true
and correct copies of all income, franchise, and sales Tax Returns, and, as
reasonably


42



--------------------------------------------------------------------------------



 



requested by the Company, prior to or following the date hereof, presently
existing information statements and reports. Parent is not, and has not been, a
United States real property holding corporation (as defined in Section 897(c)(2)
of the Code) during the applicable period specified in Section 897(c)(1)(A)(ii)
of the Code. Other than by reason of the Merger, Parent has not been and will
not be required to include any material adjustment in Taxable income for any Tax
period (or portion thereof) pursuant to Section 481 or 263A of the Code or any
comparable provision under state or foreign Tax Laws as a result of
transactions, events or accounting methods employed prior to the Merger.
 
(c) As used in this Section 5.14, the term “Parent” means Parent and any entity
included in, or required under GAAP to be included in, any of the Parent Interim
Financial Statements.
 
Section 5.15  Assets; Absence of Liens and Encumbrances.  Parent owns, leases or
has the legal right to use all of the assets, properties and rights of every
kind, nature, character and description, including, without limitation, real
property and personal property, used or intended to be used in the conduct of
the business of Parent or otherwise owned or leased by Parent and, with respect
to contract rights, is a party to and enjoys the right to benefits of all
contracts, agreements and other arrangements used or intended to be used by
Parent in or relating to the conduct of the business of Parent (all such
properties, assets and contract rights being the “Parent Assets”). Parent has
good and indefeasible title to, or, in the case of leased or subleased Parent
Assets, valid and subsisting leasehold interests in, all Parent Assets, free and
clear of all mortgages, liens, pledges, charges, claims, defects of title,
restrictions, infringements, security interests or encumbrances of any kind or
character (“Parent Liens”).
 
Section 5.16  Proxy Statement.  The information previously supplied or to be
supplied by Parent for inclusion in the Proxy Statement shall not contain at the
time the Proxy Statement is filed with the SEC and at the time it becomes
effective under the Securities Act, any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary in
order to make the statements therein not misleading. At the time it becomes
effective, the Proxy Statement will not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements therein not misleading, except to
the extent that information provided to the Parent by the Company is contained
therein and such information, as provided to the Parent by the Company, contains
any untrue statement of a material fact or omits to state any material fact
required to be stated therein or necessary in order to make the statements
therein not misleading. The information to be supplied by Parent for inclusion
in the Proxy Statement to be delivered to Parent’s stockholders in connection
with the Parent Stockholders’ Meeting shall not contain, on the date the Proxy
Statement is first mailed to Parent’s stockholders, and at the time of the
Parent Stockholders’ Meeting, any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they are
made, not false or misleading; or omit to state any material fact necessary to
correct any statement provided by Parent in any earlier communication with
respect to the solicitation of proxies for the Parent Stockholders’ Meeting
which has become false or misleading. If at any time prior to the Effective
Time, any event relating to Parent or any of its Affiliates, officers or
managers should be discovered by Parent which should be set forth in a
supplement to the Proxy Statements, Parent shall promptly inform Company.
 
Section 5.17  Registration Rights Agreement.  The Registration Rights Agreement
contains substantially the same terms and conditions as the registration rights
agreement entered into among Parent, Founders and FBW, dated April 10, 2006 (the
“Founders RR Agreement”), and such Founders RR Agreement has not been and shall
not be amended without the prior written consent of the Members’ Representative.
 
Section 5.18  Offers.  The Company acknowledges that Parent is permitted to
receive general inquiries from third parties concerning potential transactions
that would be in substitution of or in addition to, the transaction contemplated
by this Agreement (a “Back Up Transaction”), and to conduct preliminary dialogue
related thereto. However, Parent may not negotiate, present, or propose related
to any presentations or proposals concerning conditional terms with any third
party with respect to any Back Up Transaction until the earlier of (i) the
Closing or (ii) the Termination of this Agreement pursuant to the terms provided
for in Article IX hereof.
 
Section 5.19  Undisclosed Liabilities.  Neither Parent nor Merger Sub has any
liabilities or obligations of a type required to be reflected on a balance sheet
prepared in accordance with GAAP or the footnotes required to be included
therewith, without regard to materiality, except (i) as and to the extent
disclosed in the Parent SEC Reports


43



--------------------------------------------------------------------------------



 



or on Section 5.19 of the Parent Disclosure Schedule, or (ii) as incurred by
Parent or Merger Sub in the ordinary course of business after June 30, 2007 in
an aggregate amount not to exceed $25,000. The aggregate liabilities and
indebtedness of the Parent and Merger Sub as of the date hereof do not, and as
of the Closing Date will not, exceed Four Million Two Hundred and Two Thousand
Five Hundred and No/100 Dollars ($4,202,500), including, but not limited to, the
Estimated Parent Expenses.
 
Section 5.20  No Misstatements.  No representation or warranty made by Parent or
Merger Sub in this Agreement, the Parent Disclosure Schedule or any certificate
delivered or deliverable pursuant to the terms hereof contains or will contain
any untrue statement of a material fact, or omits, or will omit, when taken as a
whole, to state a material fact, necessary in order to make the statements made,
in light of the circumstances under which they were made, not misleading;
provided, however, that any representations and warranties made by Parent or
Merger Sub herein that are qualified by Parent’s or Merger Sub’s “Knowledge” or
materiality shall be incorporated into the representation and warranty made by
this sentence of this Section 5.20. To the Knowledge of Parent and Merger Sub,
Parent and Merger Sub have disclosed to the Company all material information
relating to the business of Parent and Merger Sub or the transactions
contemplated by this Agreement.
 
ARTICLE VI

 
CONDUCT OF BUSINESSES PENDING THE MERGER
 
Section 6.01  Conduct of Business by the Company Pending the Merger.  During the
period from the date of this Agreement and continuing until the earlier of the
termination of this Agreement or the Effective Time the Company agrees to carry
on its business in the usual, regular and ordinary course and in substantially
the same manner as previously conducted, to pay its debts and Taxes, including
Permitted Tax Distributions, when due (subject to good faith disputes over such
debts or Taxes), to pay or perform other obligations when due and, to the extent
consistent with such business, to use all commercially reasonable efforts
consistent with past practices and policies to preserve intact its present
business organization, keep available the services of its present officers and
key employees and consultants and preserve its relationships with customers,
suppliers, distributors, licensors, licensees, and others having business
dealings with it, to the end that its goodwill and ongoing businesses would be
substantially identical at the Effective Time. The Company shall promptly notify
Parent of any material event or occurrence not in the ordinary course of
business of the Company. The Company agrees to use its commercially reasonable
best efforts to satisfy all conditions to the Closing set forth in Article VIII,
to the extent such conditions are applicable to the Company, and timely
consummate the Merger contemplated herein.
 
By way of amplification and not limitation, except as specifically contemplated
by this Agreement or as specifically set forth in Section 6.01 of the Company
Disclosure Schedule, the Company shall not, between the date of this Agreement
and the Effective Time, directly or indirectly, do, or propose to do, any of the
following without the prior written consent, which consent shall not be
unreasonably withheld, of Parent:
 
(a) amend or otherwise change the Company Charter Documents or equivalent
organizational documents;
 
(b) issue, sell, pledge, dispose of, grant, encumber, authorize or propose the
issuance, sale, pledge, disposition, grant or encumbrance of any shares of its
capital stock of any class, or any options, warrants, convertible securities or
other rights of any kind to acquire any shares of such capital stock or any
other ownership interest (including, without limitation, any phantom interest),
of the Company, except pursuant to the terms of options, warrants or preferred
stock outstanding on the date of this Agreement and new issuances under the Gain
Share Plan;
 
(c) sell, lease, license, pledge, grant, encumber or otherwise dispose of any of
its properties or assets which are material, individually or in the aggregate,
to its business;
 
(d) split, combine, subdivide, redeem or reclassify any of its capital stock or
issue or authorize the issuance of any other securities in respect of, in lieu
of or in substitution for shares of its capital stock, or purchase or otherwise
acquire, directly or indirectly, any shares of its equity interests except from
former


44



--------------------------------------------------------------------------------



 



employees, managers, directors and consultants in accordance with agreements
providing for the repurchase of shares in connection with any termination of
service by such party;
 
(e) acquire (including, without limitation, by merger, consolidation, or
acquisition of stock or assets) any interest or any assets in any corporation,
partnership, other business organization or any division thereof other than the
RST Transaction;
 
(f) except for the Settlement Agreement, institute or settle any Legal
Proceeding for an amount greater than $100,000, except as related to Legal
Proceedings disclosed in Section 3.10 of the Company Disclosure Schedule;
 
(g) incur any indebtedness for borrowed money or issue any debt securities or
assume, guarantee or endorse, or otherwise as an accommodation become
responsible for, the obligations of any person, or make any loans or advances
other than such indebtedness described herein and to be included on the
Estimated Closing Balance Sheet;
 
(h) authorize any unbudgeted capital expenditure in excess of $100,000,
individually or in the aggregate;
 
(i) enter into any lease or contract for the purchase or sale of any property,
real or personal, other than as permitted by subparagraph 6.01(h) above, in an
amount greater than $100,000 on an annual basis other than the new lease
agreement contemplated to be entered into between the Company and Angel/McIver
Interests, LP, regarding the Company’s facility in Conroe, Texas;
 
(j) waive or release any material right or claim;
 
(k) except as set forth on Schedule 6.01(k) as it relates to increases in
compensation for persons covered herein to the extent the person has or is
expected to have a material increase in duties, responsibilities and authority,
and/or has received a documented promotion, increase, or agree to increase, the
compensation payable, or to become payable, to its (i) officers or
(ii) employees (provided that any employee’s annual compensation may be
increased by an amount not to exceed 10% of such employee’s current annual base
salary), or grant any severance or termination pay to, or enter into any
employment or severance agreement with, any of its managers, officers or other
employees, or establish, adopt, enter into or amend any collective bargaining,
bonus, profit sharing, thrift, compensation, stock option, restricted stock,
pension, retirement, deferred compensation, employment, termination, severance
or other Plan, agreement, trust, fund, policy or arrangement for the benefit of
any director, officer or employee; provided, however, that the foregoing
provisions of this subsection shall not apply to any amendments to employee
benefit plans described in Section 3(3) of ERISA that may be required by Law;
 
(l) accelerate, amend or change the period of exercisability or the vesting
schedule of restricted stock or Company Options granted under any option plan,
employee stock plan or other agreement or authorize cash payments in exchange
for any Company Options granted under any of such plans, except as specifically
required by the terms of such plans or any such agreement or any related
agreement in effect as of the date of this Agreement and disclosed in the
Company Disclosure Schedule;
 
(m) extend any offers of employment to potential employees, consultants or
independent contractors or terminate any existing employment relationships for
which the annual remuneration is greater than $200,000;
 
(n) enter into, amend or terminate any Material Contract;
 
(o) enter into, amend or terminate any contract, agreement, commitment or
arrangement that, if fully performed, would not be permitted under this
Section 6.01;
 
(p) other than in the ordinary course of business consistent with past practice
and current business plans, enter into any licensing, distribution, OEM
agreements, sponsorship, advertising, merchant program or other similar
contracts, agreements or obligations, other than the RST Transaction or as
contemplated thereby, that may not be cancelled without penalties by the Company
upon notice of 30 days or less;
 
(q) take any action, other than reasonable and usual action in the ordinary
course of business, consistent with past practice, with respect to accounting
policies, principles or procedures;


45



--------------------------------------------------------------------------------



 



 
(r) other than the 754 election that has been made or will be made on the
Company’s March 31, 2007 short form Tax return on or prior to the Closing Date,
make or change any Tax or accounting election, change any annual accounting
period, adopt or change any accounting method, file any amended Tax Return,
enter into any closing agreement, settle any Tax claim or assessment relating to
the Company, surrender any right to claim refund of Taxes, consent to any
extension or waiver of the limitation period applicable to any Tax claim or
assessment relating to the Company, but in no event take any other action or
omit to take any action that would have the effect of increasing the Tax
liability of the Company or Parent;
 
(s) (i) sell, assign, lease, terminate, abandon, transfer, permit to be
encumbered or otherwise dispose of or grant any security interest in and to any
item of the Company Intellectual Property, in whole or in part, (ii) grant any
license with respect to any Company Intellectual Property, other than a license
of Software granted to customers of the Company to whom the Company licenses
such Software in the ordinary course of business and the license contemplated to
be entered into by the Company with respect to the RST Transaction, (iii) other
than in connection with the RST Transaction, develop, create or invent any
Intellectual Property jointly with any third party, or (iv) disclose, or allow
to be disclosed, any confidential Company Intellectual Property, unless such
Company Intellectual Property is subject to a confidentiality or non-disclosure
covenant protecting against disclosure thereof;
 
(t) make (or become obligated to make) any bonus payments to any of its officers
or employees except: (1) for those for which the Company is simultaneously fully
reimbursed or (2) between the execution date hereof and the Effective Time,
bonus payments to certain employees not covered by the incentive plan in an
amount not to exceed an aggregate of $500,000;
 
(u) except as permitted by GAAP, revalue any of its assets, including writing
down the value of inventory or writing off notes or accounts receivable;
 
(v) fail to maintain its equipment and other assets in good working condition
and repair according to the standards it has maintained up to the date of this
Agreement, subject only to ordinary wear and tear, unless it is more
commercially reasonable to replace any such asset in the ordinary course of
Company’s business;
 
(w) take any action or fail to take any reasonable action that would cause there
to be a Company Material Adverse Effect;
 
(x) permit any insurance policy naming it as a beneficiary or a loss payable
payee to be cancelled or terminated and not replaced by a substantially similar
replacement policy without notice to Parent;
 
(y) except in the ordinary course of its business, the Company will not write
off as uncollectible, or establish any extraordinary reserve with respect to,
any account receivable or other right of the Company to customer remittances for
services in excess of $150,000 with respect to a single matter, or in excess of
$450,000 in the aggregate; or
 
(z) take, or agree in writing or otherwise to take, any of the actions described
in subsections (a) through (y) above, or any action which is reasonably likely
to make any of the Company’s representations or warranties contained in this
Agreement untrue or incorrect on the date made (to the extent so limited) or as
of the Effective Time.
 
Section 6.02  Conduct of Business by Parent Pending the Merger.  During the
period from the date of this Agreement and continuing until the earlier of the
termination of this Agreement or the Effective Time, Parent agrees to carry on
its business in the usual, regular and ordinary course and in substantially the
same manner as previously conducted, to pay its debts and Taxes when due
(subject to good faith disputes over such debts or Taxes), to pay or perform
other obligations when due and, to the extent consistent with such business, to
use all reasonable efforts consistent with past practices and policies to
preserve intact its present business organization, keep available the services
of its present officers and key employees and consultants and preserve its
relationships with customers, suppliers, distributors, licensors, licensees, and
others having business dealings with it, to the end that its goodwill and
ongoing businesses would be substantially identical at the Effective Time.
Parent shall promptly notify the Company of any material event or occurrence not
in the ordinary course of business of Parent. The Parent and the


46



--------------------------------------------------------------------------------



 



Merger Sub agree to use their commercially reasonable best efforts to satisfy
all conditions to the Closing set forth in Article VIII and timely consummate
the Merger contemplated herein.
 
By way of amplification and not limitation, except as specifically contemplated
by this Agreement or as specifically set forth in Section 6.02 of the Parent
Disclosure Schedule, Parent shall not, between the date of this Agreement and
the Effective Time, directly or indirectly, do, or propose to do, any of the
following without the prior written consent, which consent shall not be
unreasonably withheld, of Company:
 
(a) amend or otherwise change the Certificate of Incorporation and Bylaws or
equivalent organizational documents;
 
(b) except as it relates to the redemption or cancellation of Parent Common
Stock pursuant to the Settlement Agreement, issue, sell, pledge, dispose of,
grant, encumber, authorize or propose the issuance, sale, pledge, disposition,
grant or encumbrance of any shares of its capital stock of any class, or any
options, warrants, convertible securities or other rights of any kind to acquire
any shares of such capital stock or any other ownership interest (including,
without limitation, any phantom interest), of Parent, except pursuant to the
terms of options, warrants or preferred stock outstanding on the date of this
Agreement;
 
(c) sell, lease, license, pledge, grant, encumber or otherwise dispose of any of
its properties or assets which are material, individually or in the aggregate,
to its business;
 
(d) split, combine, subdivide, redeem or reclassify any of its capital stock or
issue or authorize the issuance of any other securities in respect of, in lieu
of or in substitution for shares of its capital stock, or purchase or otherwise
acquire, directly or indirectly, any shares of its equity interests except from
former employees, managers, directors and consultants in accordance with
agreements providing for the repurchase of shares in connection with any
termination of service by such party;
 
(e) acquire (including, without limitation, by merger, consolidation, or
acquisition of stock or assets) any interest or any assets in any corporation,
partnership, other business organization or any division thereof;
 
(f) except for the Settlement Agreement, institute or settle any Legal
Proceeding for an amount greater than $100,000;
 
(g) incur any indebtedness for borrowed money or issue any debt securities or
assume, guarantee or endorse, or otherwise as an accommodation become
responsible for, the obligations of any person, or make any loans or advances
other than such indebtedness described herein;
 
(h) authorize any unbudgeted capital expenditure in excess of $100,000,
individually or in the aggregate;
 
(i) enter into any lease or contract for the purchase or sale of any property,
real or personal, in an amount greater than $50,000 on an annual basis;
 
(j) waive or release any material right or claim;
 
(k) increase, or agree to increase, the compensation payable, or to become
payable, to its (i) officers or (ii) employees (provided that any employee’s
annual compensation may be increased by an amount not to exceed 10% of such
employee’s current annual base salary), or grant any severance or termination
pay to, or enter into any employment or severance agreement with, any of its
managers, officers or other employees or establish, adopt, enter into or amend
any collective bargaining, bonus, profit sharing, thrift, compensation, stock
option, restricted stock, pension, retirement, deferred compensation,
employment, termination, severance or other Plan, agreement, trust, fund, policy
or arrangement for the benefit of any director, officer or employee; provided,
however, that the foregoing provisions of this subsection shall not apply to any
amendments to employee benefit plans described in Section 3(3) of ERISA that may
be required by Law;
 
(l) accelerate, amend or change the period of exercisability or the vesting
schedule of restricted stock or stock options granted under any option plan,
employee stock plan or other agreement or authorize cash payments in exchange
for any stock options granted under any of such plans, except as specifically
required by the terms of such plans or any such agreement or any related
agreement in effect as of the date of this Agreement and disclosed in the Parent
Disclosure Schedule;


47



--------------------------------------------------------------------------------



 



 
(m) extend any offers of employment to potential employees, consultants or
independent contractors or terminate any existing employment relationships for
which the annual remuneration is greater than $200,000;
 
(n) enter into, amend or terminate any Material Contract to which it is a party;
 
(o) enter into, amend or terminate any contract, agreement, commitment or
arrangement that, if fully performed, would not be permitted under this
Section 6.02;
 
(p) other than in the ordinary course of business consistent with past practice,
enter into any licensing, distribution, OEM agreements, sponsorship,
advertising, merchant program or other similar contracts, agreements or
obligations that may not be cancelled without penalties by Parent upon notice of
30 days or less;
 
(q) take any action, other than reasonable and usual action in the ordinary
course of business, consistent with past practice, with respect to accounting
policies, principles or procedures;
 
(r) make or change any Tax or accounting election, change any annual accounting
period, adopt or change any accounting method, file any amended Tax Return,
enter into any closing agreement, settle any Tax claim or assessment relating to
Parent, surrender any right to claim refund of Taxes, consent to any extension
or waiver of the limitation period applicable to any Tax claim or assessment
relating to Parent, or take any other action or omit to take any action that
would have the effect of increasing the Tax liability of Parent or the Company;
 
(s) make (or become obligated to make) any bonus payments to any of its officers
or employees except as set forth on Schedule 6.02(s);
 
(t) except as permitted by GAAP, revalue any of its assets, including writing
down the value of inventory or writing off notes or accounts receivable;
 
(u) fail to maintain its equipment and other assets in good working condition
and repair according to the standards it has maintained up to the date of this
Agreement, subject only to ordinary wear and tear, unless it is more
commercially reasonable to replace any such asset in the ordinary course of
Parent’s business;
 
(v) take any action or fail to take any reasonable action that would cause there
to be a Parent Material Adverse Effect;
 
(w) permit any insurance policy naming it as a beneficiary or a loss payable
payee to be cancelled or terminated and not replaced by a substantially similar
replacement policy without notice to the Company;
 
(x) amend, modify, terminate or otherwise change the PB Agreement or the GB
Agreement;
 
(y) take, or agree in writing or otherwise to take, any of the actions described
in subsections (a) through (x) above, or any action which is reasonably likely
to make any of Parent’s or Merger Sub’s representations or warranties contained
in this Agreement untrue or incorrect on the date made (to the extent so
limited) or as of the Effective Time; and
 
(z) fail to timely file any Parent SEC Reports with the SEC.
 
Section 6.03  Litigation.  The parties shall notify one another in writing
promptly after learning of any claim, action, suit, arbitration, mediation,
proceeding or investigation by or before any court, arbitrator or arbitration
panel, board or other Governmental Entity initiated by it or them or against it
or them, or known by either party to be threatened against it or them or any of
its or their officers, directors, managers, employees or stockholders in their
capacity as such.
 
Section 6.04  Notification of Certain Matters.  Parent shall give prompt notice
to the Company, and the Company shall give prompt notice to Parent, of (i) the
occurrence, or non-occurrence, of any event the occurrence, or non-occurrence,
of which would be likely to cause (x) any representation or warranty contained
in this Agreement to be untrue or inaccurate or (y) any covenant, condition or
agreement contained in this Agreement not to be complied with or satisfied; and
(ii) any failure or inability of Parent or the Company, as the case may be, to
comply with or satisfy, any covenant, condition or agreement to be complied with
or satisfied by it hereunder;


48



--------------------------------------------------------------------------------



 



provided, however, that the delivery of any notice pursuant to this Section 6.04
shall not limit or otherwise affect the remedies available hereunder to the
party receiving such notice. The parties hereto acknowledge that reliance shall
not be an element of any claim or cause of action by any party hereto for
misrepresentation or breach of a representation, warranty or covenant under this
Agreement.
 
ARTICLE VII

 
ADDITIONAL AGREEMENTS
 
Section 7.01  Proxy Statement; Stockholder Approval. Proxy Statement; Parent
Stockholders’ Meeting; Name Change.
 
(a) Parent will use its commercially reasonable best efforts to timely prepare
and file the Proxy Statement with the SEC, including but not limited to,
describing changes in this Agreement, updating the Financial Statements and
Company Financial Statements as required, describing the Recapitalization, the
Ulterra Acquisition and the Settlement Agreement, disclosing all changes to the
Proxy Statement associated therewith, and addressing, to the extent relevant,
SEC comments received by Parent on June 19, 2007 to the Proxy Statement filed by
the Parent on May 8, 2007. Parent will solely be responsible to respond to, and
will respond to, any comments of the SEC and Parent will use its commercially
reasonable best efforts to mail the Proxy Statement to its stockholders at the
earliest practicable time. As promptly as practicable after the execution of
this Agreement, the Parent will prepare and file any other filings required
under the Exchange Act, the Securities Act or any other Federal, foreign or Blue
Sky laws relating to the Merger and the transactions contemplated by this
Agreement, (collectively, the “Other Filings”). The Company shall, within a
reasonable time, provide all information with respect to the Company and its
Affiliates and Ulterra reasonably requested by Parent as required to prepare and
file the Proxy Statement and any Other Filings and such information shall not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary in order to make the statements
therein not misleading, and the Company shall and shall cause its employees and
advisors to comply with this provision. The Company shall use its commercially
reasonable best efforts to cause its Chief Executive Officer to participate as
reasonably requested by Parent in the “road show” presentations to investors.
Each of the Members shall, within a reasonable time, provide all information
with respect to that Member reasonably requested by Parent as required to
prepare and file the Proxy Statement and any Other Filings and such information
shall not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements therein not misleading. The Company or the Parent will notify the
other party promptly upon its receipt of any comments from the SEC or its staff
and of any request by the SEC or its staff or any other governmental officials
for amendments or supplements to the Proxy Statement or any Other Filing or for
additional information and will supply the other party with copies of all
correspondence between such party or any of its representatives, on the one
hand, and the SEC, or its staff or other government officials, on the other
hand, with respect to the Proxy Statement, the Merger or any Other Filing. The
Parent will cause the Proxy Statement and the Other Filings to comply in all
material respects with all applicable requirements of law and the rules and
regulations promulgated thereunder. Whenever any material event occurs with
respect to the Company, the Company will, within a reasonable time, inform the
Parent of such occurrence and, within a reasonable time, provide Parent with the
information reasonably requested by the Parent in connection therewith. The
proxy materials will be sent to the stockholders of Parent for the purpose of
soliciting proxies from holders of Parent Common Stock to vote in favor of
(i) the adoption of this Agreement and the approval of the Merger (“Parent
Stockholder Approval”), (ii) the issuance and sale of shares of Common Stock to
the extent that such issuance requires shareholder approval under the rules of
AMEX and (iii) the election of Ron Nixon (Chairman), Allen Neel, Richard Turner,
James Jacoby and Kim Eubanks, and up to two (2) other designees of the Members,
such designees to be designated by the Members’ Representative at least ninety (
90) days prior to the Effective Time, and the resignation of Messrs. Wilson,
Spickelmier, McConnell and Williamson to Parent’s Board of Directors at the
Parent Stockholders’ Meeting. Such proxy materials shall be in the form of a
proxy statement to be used for the purpose of soliciting such proxies from
holders of Parent Common Stock. Nothing contained in this Section 7.01(a) shall
impose any additional obligations on the Company except to the extent explictly
set forth herein.


49



--------------------------------------------------------------------------------



 



 
(b) As soon as practicable following its approval by the SEC, Parent shall
distribute the Proxy Statement to the holders of Parent Common Stock and,
pursuant thereto, shall call the Parent Stockholders’ Meeting in accordance with
the DGCL and, subject to the other provisions of this Agreement, solicit proxies
from such holders to vote in favor of the adoption of this Agreement and the
approval of the Merger and the other matters presented to the stockholders of
Parent for approval or adoption at the Parent Stockholders’ Meeting, including,
without limitation, the matters described in Section 7.01(a).
 
(c) Parent shall comply with all applicable provisions of and rules under the
Exchange Act, the Securities Act and all applicable provisions of the DGCL in
the preparation, filing and distribution of the Proxy Statement, the
solicitation of proxies thereunder, and the calling and holding of the Parent
Stockholders’ Meeting. Without limiting the foregoing, Parent shall ensure that
the Proxy Statement does not, as of the date on which it is distributed to the
holders of Parent Common Stock, and as of the date of the Parent Stockholders’
Meeting, contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements made, in light of the
circumstances under which they were made, not misleading (provided that Parent
shall not be responsible for the accuracy or completeness of any information
provided by the Company pursuant to Section 7.01(d) below relating to the
Company or any other information furnished by the Company for inclusion in the
Proxy Statement to the extent the Company information or its interpretation
thereof has not been altered by Parent or Parent’s representatives).
 
(d) Except as set forth in this Agreement, the parties acknowledge and agree
that (i) Parent shall be responsible for preparing the Proxy Statement and the
Other Filings and (ii) that the Company and the Members shall have no duty,
obligation or responsibility with respect to the Proxy Statement and the Other
Filings.
 
(e) Prior to the Effective Time, Parent shall take such actions necessary to
change its name from “JK Acquisition Corp.” to “MS Energy Services, Inc.”
 
Section 7.02  Members Approval; Exemption from Registration.
 
(a) Within a reasonable time after the date the Parent mails the “definitive”
proxy materials to its stockholders, and in any event within ten (10) days of
such mailing, so long as such mailing has occurred, and in accordance with
applicable Law and the Company’s Charter Documents, the Company shall convene a
meeting of its Members or solicit written consents from its Members to obtain
their approval and adoption of this Agreement and the other transactions
contemplated hereby. The Company shall ensure that the Members’ meeting is
called, noticed, convened and held, and that all proxies or written consents are
solicited and obtained from the Members, in compliance with applicable Law, the
Company’s Charter Documents, and all other applicable legal requirements. The
Company agrees to use its commercially reasonable best efforts to take all
action necessary or advisable to secure the necessary votes required by
applicable Law and the Company’s Charter Documents to effect the Merger. The
Board of Managers of the Company shall unanimously recommend that the Members
vote in favor of and adopt and approve this Agreement and the other transactions
contemplated hereby. Neither the Board of Managers of the Company nor any
committee thereof shall withdraw, amend or modify, or propose or resolve to
withdraw, amend or modify in a manner adverse to Parent, the recommendation of
the Board of Managers of the Company that the Members vote in favor of and adopt
and approve this Agreement and the other transactions contemplated hereby,
except that the Board of Managers shall not be obligated to approve or recommend
to the Members for approval any proposed amendment or modification of this
Agreement unless the Board of Managers determines, in its sole reasonable
discretion, that such amendment or modification is in the best interest of the
Company.
 
(b) At every meeting of the Members of the Company called with respect to any of
the following, and at every adjournment thereof, and on every action or approval
by written consent of the Members of the Company with respect to the Merger so
long as Parent and Merger Sub are not in material violation of this Agreement,
each Member shall vote or cause to be voted the Company Interests and any New
Company Interests (as defined below) in favor of (x) adoption of the Merger
Agreement and approval of the Merger, and (y) any matter that is required for
the Company to ensure the satisfaction of the conditions precedent to the
consummation of the Merger. Each current Member and any future Member agrees
that any Company Interests to which that Member acquires record or beneficial
ownership (“New Membership Interests”) after the execution of this Agreement and
prior to the Closing Date (including through the exercise of any options,
warrants or similar instruments), shall be subject to the terms and conditions
of this Agreement to the same extent as if the New Membership Interests
constituted Company


50



--------------------------------------------------------------------------------



 



Interests. The Members will provide information and otherwise execute documents
and take other ministerial actions reasonably necessary to complete the
transactions described herein.
 
(c) Each of the parties hereto acknowledge that the shares of Parent Common
Stock issued to the Members pursuant to this Agreement are intended to be issued
pursuant to the “private placement” exemption from registration under
Section 4(2) of the Securities Act and/or Regulation D promulgated under the
Securities Act and agree to fully cooperate with Parent in its efforts to ensure
that the shares of Parent Common Stock may be issued pursuant to such private
placement exemption; provided, however, that neither Parent nor Merger Sub makes
any representation or warranty that such issuance in fact qualifies for such
private placement exemption. Such Parent Shares shall be subject to a
Registration Rights Agreement substantially in the form attached hereto as
Exhibit C (the “Registration Rights Agreement”).
 
(d) Notwithstanding the foregoing and anything to the contrary in Article VIII
hereof, in the event that Parent, based on advice of its counsel, has determined
that the shares of Parent Common Stock to be issued pursuant to this Agreement
cannot be issued under the “private placement” exemption from registration under
Section 4(2) of the Securities Act and/or Regulation D promulgated under the
Securities Act, then Parent shall take all action necessary to prepare and file,
on a timely basis, a registration statement on Form S-4 with the SEC which
registers the issuance of the shares of Parent Common Stock pursuant to this
Agreement (the “Form S-4 Alternative”). Parent shall use, and shall cause its
officers, employees, agents, advisors or other representatives to use, their
respective commercially reasonable best efforts to effectuate the foregoing (and
fully cooperate with the other parties), including, without limitation,
preparing and filing all applications, documents and forms necessary to register
the shares of Parent Common Stock on an effective registration statement on
Form S-4. In the event that shares of Parent Common Stock are issued pursuant to
the Form S-4 Alternative, no Shares of Parent Common Stock (or certificates
therefor) shall be issued in exchange for any Company Interest Certificates to
any person who, prior to the Effective Time, may be an “Affiliate” (as that term
is used in Rule 145 under the Securities Act) of the Company until such person
has delivered to Parent and the Company a duly executed Affiliate Agreement in
the form provided by Parent.
 
(e) The Members agree that they shall vote any shares of Parent Common Stock
held by such Members on the record date of the Parent Stockholder Meeting in
favor of the Merger and for the approval of all of the other items brought
before the Parent Stockholder Meeting for which Parent seeks approval in the
Proxy Statement.
 
(f) The Members agree that, prior to the Effective Time, they shall not transfer
any of their Company Interests to any Person who is not an “accredited investor”
as such term is defined in Rule 501(a) of Regulation D as promulgated under the
Securities Act.
 
Section 7.03  Access to Information; Confidentiality.
 
(a) From the date of this Agreement to the Effective Time, the Parent and the
Company shall, subject to the other party’s compliance with the covenant set
forth in Section 7.03(b) below, use commercially reasonable efforts to provide
to each other (and each party’s officers, directors, employees, accountants,
consultants, legal counsel, advisors, agents and other representatives
(collectively, “Representatives”) access as may be reasonably necessary at
reasonable times upon prior notice to the directors, officers, employees,
agents, properties, offices and other facilities of the other party and to the
books and records of the Company. The parties acknowledge and agree that in the
event the Company voluntarily undertakes to perform any action other than
providing access to its books, records, directors, officers, employees, or
agents as described herein, no such action or actions shall give rise to any
obligation on the part of the Company broader than the obligations expressly set
forth in this Section 7.03(a) and as otherwise set forth in this Agreement.
 
(b) The parties shall comply with, and shall cause their respective
Representatives to comply with, all of their respective obligations under the
Non-Disclosure Agreement, dated May 25, 2006 (the “Non-Disclosure Agreement”),
between the Company and Parent.
 
Section 7.04  No Solicitation of Transactions.
 
(a) The Company will not, directly or indirectly, and will instruct its
Representatives not to, directly or indirectly, solicit, initiate or encourage
(including by way of furnishing nonpublic information), or take any other


51



--------------------------------------------------------------------------------



 



action to facilitate, any inquiries or the making of any proposal or offer
(including, without limitation, any proposal or offer to its Members) that
constitutes any Competing Transaction (as defined below), or enter into or
maintain or continue discussions or negotiate with any person in furtherance of
such inquiries or to obtain a Competing Transaction, or agree to or endorse any
Competing Transaction, or authorize or permit any of the officers, managers or
employees of the Company, or any investment banker, financial advisor, attorney,
accountant or other representative retained by the Company, to take any such
action. The Company will notify Parent immediately after receipt by the Company
(or by any of its officers, directors, employees, agents, advisors or other
representatives) of any written proposal for, or written inquiry respecting, any
Competing Transaction, or any request for nonpublic information in connection
with such written proposal or inquiry or for access to the properties, books or
records of the Company by any person that informs or has informed the Company
that it is considering making or has made such a written proposal or inquiry.
Such notice to Parent shall indicate in reasonable detail the identity of the
person making such written proposal or inquiry and the terms and conditions of
such written proposal or inquiry. The Company immediately shall cease and cause
to be terminated all existing discussions or negotiations with any parties
conducted heretofore with respect to a Competing Transaction. The Company agrees
not to release any third party from, or waive any provision of, any
confidentiality or standstill agreement to which it is a party.
 
(b) A “Competing Transaction” means any of the following involving the Company
(other than the Merger and the other transactions contemplated by this
Agreement): (i) a merger, consolidation, share exchange, business combination or
other similar transaction; (ii) any sale, lease, exchange, transfer or other
disposition of a material portion of the assets or debt or equity securities of
such party; (iii) a tender offer or exchange offer for 15% or more of the
outstanding voting securities of such party; or (iv) any solicitation in
opposition to approval by the Members of the Company of this Agreement and the
Merger.
 
Section 7.05  Employee Benefits Matters.
 
(a) Subject to the requirements of third parties and laws associated with
existing Company employee benefit plans and further subject to determination of
any and all obligations relating to existing Company benefit plans on the
Closing Date, all employees of the Company shall continue in their existing
benefit plans, except for the Company’s satisfaction of its obligations under
any existing incentive plans and the Special Bonus Plan as noted in Section 3.11
of the Company Disclosure Schedule, until such time as, in Parent’s sole
discretion, an orderly transition can be accomplished to employee benefit plans
and programs maintained by Parent or Merger Sub for its and its Affiliates’
employees in the United States. Parent and Merger Sub shall take such reasonable
actions, to the extent permitted by Parent’s and Merger Sub’s benefits programs,
as are necessary to allow eligible employees of the Company to participate in
the health, welfare and other benefits programs of Parent or Merger Sub or
alternative benefits programs in the aggregate that are substantially equivalent
to those applicable to employees of the Company prior to Closing in similar
functions and positions on similar terms (it being understood that equity
incentive plans are not considered employee benefits). Pending such action,
Parent shall maintain the effectiveness of and be solely responsible for the
Company’s benefit plans.
 
(b) At Closing, Parent will enter into employment agreements or the Company will
amend existing employment agreements (in either case, collectively, the
“Employment Agreements,” and, individually, an “Employment Agreement”) with the
individuals set forth on Schedule 7.05(b) hereto.
 
(c) At Closing, Parent will enter into non-solicitation and non-competition
agreements (collectively, the “Non-Solicitation Agreements”, and, individually,
a “Non-Solicitation Agreement”) with the individuals set forth on
Schedule 7.05(c) hereto.
 
(d) Prior to the Effective Time, the Company shall take all necessary actions to
obtain the requisite Member approval under Section 280G(b)(5) of the Code of any
payments or benefits that could be considered “excess parachute payments” within
the meaning of Section 280G of the Code and shall require all “disqualified
individuals” within the meaning of Section 280G of the Code to subject their
existing benefits and payments to the stockholder approval requirements of
Section 280G(b)(5) of the Code, as contemplated in the Proposed Treasury
Regulations promulgated thereunder. The Company further agrees that whether or
not its Members approve any such excess parachute payments, neither Parent nor
the Surviving Corporation shall have any responsibility or liability with
respect to any excise taxes owed by the recipients of any such payments.


52



--------------------------------------------------------------------------------



 



 
(e) Intentionally omitted.
 
(f) The Company and, as applicable, its ERISA Affiliates each agree to terminate
any and all group severance, separation or salary continuation plans, programs
or arrangements immediately prior to Closing. Parent shall receive from the
Company evidence that the plans, programs or arrangements of the Company and, as
applicable, each ERISA Affiliate have been terminated pursuant to resolutions
adopted by each such entity’s board of managers or directors (the form and
substance of which resolutions shall be subject to review and approval of
Parent), effective as of the day immediately preceding the Closing Date but
contingent on the Closing.
 
(g) With respect to all equity interest purchase, option and award agreements
(including any restricted units, unit purchase, option or award agreements under
the incentive plans) between the Company and any current or former employee,
manager, consultant or founder effective as of the Effective Time, any and all
rights of repurchase under each such agreement shall be assigned to Parent (or
to such other entity as Parent shall designate) by virtue of the Merger and
without any further action on the part of the Company, such assignment to be
effective as of the Effective Time.
 
Section 7.06  Further Action; Consents; Filings.
 
(a) Upon the terms and subject to the conditions hereof including, without
limitation, those set forth in Section 7.01(d), each of Parent, Merger Sub and
the Company shall use its commercially reasonable best efforts to (i) take, or
cause to be taken, all appropriate action and do, or cause to be done, all
things necessary under applicable Law or this Agreement to consummate and make
effective the Merger and the other transactions contemplated by this Agreement,
(ii) obtain from any Governmental Entity or any other person all consents,
licenses, permits, waivers, approvals, authorizations or orders required to be
obtained or made by Parent or the Company or any of their subsidiaries in
connection with the authorization, execution and delivery of this Agreement and
the consummation of the Merger and the other transactions contemplated by this
Agreement, including those required under the HSR Act, and (iii) make all
necessary filings, and thereafter make any other required submission, with
respect to this Agreement, the Merger and the other transactions contemplated by
this Agreement required under applicable Law. The Company, Merger Sub and the
Company shall, subject to the limitations contained in Section 7.01(d),
cooperate with each other in connection with the making of all such filings,
including by providing copies of all such documents to the non-filing party and
its advisors prior to filing and, if requested, by accepting all reasonable
additions, deletions or changes suggested in connection therewith. The Parent
covenants and agrees that it will provide the Company with not less than ten
(10) business days advance written notice of its intent to file the Premerger
Notification Report Form under the HSR Act.
 
(b) To the extent required, Parent and the Company shall file as soon as
practicable notifications under the HSR Act and each of Parent and the Company
shall use commercially reasonable efforts to respond as promptly as practicable
to all reasonable inquiries or requests and to resolve such objections, if any,
as may be asserted by any Governmental Entity with respect to the transactions
contemplated by this Agreement under the HSR Act, the Sherman Act, as amended,
the Clayton Act, as amended, the Federal Trade Commission Act, as amended, and
any other Federal, state or foreign statutes, rules, regulations, orders or
decrees that are designed to prohibit, restrict or regulate actions having the
purpose or effect of monopolization or restraint of trade (collectively,
“Antitrust Laws”). Parent shall be solely responsible for any fee payable by
Parent, Company or the Members in connection with filing the required
notifications under the HSR Act, if applicable. In connection therewith, if any
administrative or judicial action or proceeding is instituted (or threatened to
be instituted) challenging any transaction contemplated by this Agreement as
violating any Antitrust Law, each of Parent and Company shall cooperate and
Parent shall use all reasonable efforts to contest and resist vigorously any
such action or proceeding and to have vacated, lifted, reversed, or overturned
any decree, judgment, injunction or other order, whether temporary, preliminary
or permanent, that is in effect and that prohibits, prevents, or restricts
consummation of the Merger or any such other transactions contemplated by this
Agreement, unless by mutual agreement Parent and Company decide that litigation
is not in their respective best interests. The Parent and the Company will
consult and cooperate with one another, at no expense to the Company, and
consider in good faith the views of one another, in connection with any
analyses, appearances, presentations, memoranda, briefs, arguments, opinions and
proposals made or submitted by or on behalf of any party hereto in connection
with proceedings under or relating to any Antitrust Laws, if necessary;
provided, that Company shall have no duty, obligation or responsibility to
undertake any analyses, efforts or other


53



--------------------------------------------------------------------------------



 



actions in connection with any Proceedings under or relating to any Antitrust
Laws, except with respect to its obligations to file a response to the Premerger
Notification Report Form filed by the Parent under the HSR Act. Notwithstanding
the provisions of the immediately preceding sentence, it is expressly understood
and agreed that neither the Company, the Parent nor the Members shall have any
obligation to litigate or contest any administrative or judicial action or
proceeding or any Antitrust Order. Each of Parent and Company shall use all
commercially reasonable efforts to take such actions as may be required to cause
the expiration of the waiting periods under the HSR Act or other Antitrust Laws
with respect to such transactions as promptly as possible after the execution of
this Agreement; provided, however, that nothing contained herein shall require
either party to seek early termination of any such waiting period under the
Antitrust Laws.
 
(c) Notwithstanding anything to the contrary in Section 7.06(a) or (b),
(i) neither Parent nor Merger Sub shall be required to divest (including,
without limitation, through a licensing arrangement) any of their respective
businesses, product lines or assets, or to take or agree to take any other
action or agree to any limitation that could reasonably be expected to have a
Parent Material Adverse Effect and (ii) the Company shall not be required to
divest (including, without limitation, through a licensing arrangement) any of
its respective businesses, product lines or assets, or to take or agree to take
any other action or agree to any limitation that could reasonably be expected to
have a Company Material Adverse Effect.
 
(d) From the date of this Agreement until the earlier of the Effective Time or
the termination of this Agreement, the Company and the Parent shall promptly
notify one another in writing of any pending or, to the knowledge of such party,
threatened action, proceeding or investigation by any Governmental Entity or any
other person (i) challenging or seeking material damages in connection with this
Agreement or the transactions contemplated hereunder or (ii) seeking to restrain
or prohibit the consummation of the Merger or the transactions contemplated
hereunder or otherwise limit the right of Parent or its subsidiaries to own or
operate all or any portion of the business, assets or properties of the Company.
 
Section 7.07  Intentionally Omitted.
 
Section 7.08  No Public Announcement.  The initial press release relating to
this Agreement shall be a joint press release the text of which has or will have
been substantially agreed to by each of Parent and the Company prior to its
release. Thereafter, unless otherwise required by applicable Law, neither Parent
nor the Company shall issue any press release or otherwise make any public
statements with respect to this Agreement, the Merger or any of the other
transactions contemplated by this Agreement without the prior written consent of
the other party.
 
Section 7.09  Expenses.  Except as provided in Article IX or Section 2.03, in
the event that the Merger is consummated, then at Closing (a) the Parent shall
reimburse the Members for all prepaid Transaction Expenses and either pay to the
Members, or pay directly to the third parties who are owed Transaction Expenses,
all unpaid Transaction Expenses, (b) the Parent shall reimburse James P. Wilson
and Keith D. Spickelmier for their proportionate share of the $300,000 advanced
to the Parent as of the date hereof, and (c) with respect to Founder Expenses
paid or incurred after the date hereof, either pay any such Founder Expenses to
James P. Wilson and Keith D. Spickelmier or to the third parties who are owed
Founder Expenses; provided, however, in no event will the aggregate amount of
Founder Expenses paid or reimbursed to Messrs. Wilson and Spickelmier under
Subsection (b) and (c) above exceed $800,000. In addition, at Closing or at such
other time as may be specified under the GB Agreement or the PB Agreement, the
Parent shall pay all amounts required to be paid by it under the GB Agreement
and the PB Agreement. In the event that the Merger is not consummated, then the
provisions of Article IX shall govern.
 
Section 7.10  Affiliate Agreements.  In the event that Parent elects to issue
the shares of Parent Common Stock pursuant to the Form S-4 Alternative, the
Company shall request each person that could reasonably be deemed to be an
“Affiliate” of the Company for purposes of the Securities Act to execute and
deliver to Parent, as promptly as practicable after the execution of this
Agreement, an Affiliate Agreement in the form provided by Parent.
 
Section 7.11  Intentionally Omitted.
 
Section 7.12  AMEX Listing.  Parent shall promptly prepare and file with AMEX a
Notification Form for Listing Additional Shares with respect to the Parent
Shares and Redemption Liability Shares to be issued at the


54



--------------------------------------------------------------------------------



 



Effective Time pursuant to this Agreement and shall use its reasonable efforts
to obtain, prior to the Effective Time, approval for the listing of such Parent
Shares and Redemption Liability Shares, subject to official notice to AMEX of
issuance, and the Company shall reasonably cooperate with Parent with respect to
such filing on a basis consistent with the Company’s duties under Section 7.01
hereof.
 
Section 7.13  Intentionally Omitted.
 
Section 7.14  Key Employees.  Prior to the Closing, the Company shall notify
Parent if, to the Company’s Knowledge, any key employee or officer of the
Company expects to or has expressed an intent to resign from his or her position
with the Company within twelve (12) months after the Closing Date.
 
Section 7.15  WARN Act.  To the extent that the Merger triggers a termination of
the Company’s employees, the Company agrees to use commercially reasonable
efforts to make available the existing Company employees to Parent that the
Merger Sub desires to continue employment of for the purpose of operating the
Business. Parent and Merger Sub agree to continue the opportunity to be employed
to all or substantially all of the Company employees on the terms and conditions
that presently exist as of the Closing Date. Nothing between the parties shall
prohibit Parent or Merger Sub from terminating any of the existing employees
subsequent to their employment by Merger Sub. If it appears that a violation of
the federal Worker Adjustment and Retraining Notification Act (the “WARN Act”)
is likely to occur, Parent or the Company may elect to terminate this Agreement
without further liability or, by mutual agreement, they may elect to proceed
with complying with said laws and close the transaction as soon after such
compliance as is reasonably practicable. The parties agree to consult with each
other on the need for and timing of notices pursuant to the WARN Act, if
applicable, and utilize commercially reasonable efforts to comply with same.
 
Section 7.16  Conversion Schedule.  Section 7.16 of the Company Disclosure
Schedule is a schedule prepared by the Company (the “Preliminary Conversion
Schedule”) showing the number of Parent Shares, Parent Warrants,
Redemption Liability Shares and Redemption Warrants to be issued to each holder
of shares of Company Interests and each holder of rights to acquire membership
interests of the Company, including the number of Parent Shares, Parent
Warrants, Redemption Liability Shares and Redemption Warrants to be deposited in
the Escrow Fund, as of the execution of this Agreement as if the Effective Time
and the exchange of shares pursuant to the Merger had occurred as of the date of
the execution of this Agreement (assuming that no Redemption Liability Shares
and Redemption Warrants will be issued to the Members pursuant to Section 2.08).
Within ten (10) days after the Closing, the Company and the Members’
Representative shall prepare a final schedule as of the Effective Time (the
“Final Conversion Schedule”), and an officer of the Company shall certify the
Final Conversion Schedule and deliver such schedule to Parent.
 
Section 7.17  Litigation Support.  In the event and for so long as any Member is
actively contesting or defending against any action, suit, proceeding, hearing,
investigation, charge, complaint, claim or demand in connection with (i) any
transaction contemplated under this Agreement, or (ii) any fact, situation,
circumstance, status, condition, activity, practice, plan, occurrence, event
incident, action, failure to act, or transaction on or prior to the Closing Date
involving the Company, each of the Parent, Merger Sub and the Company will
reasonably cooperate with one another and their respective counsel in the
contest or defense, reasonably make available their personnel, and provide such
testimony and access to their books and records as shall be reasonably necessary
in connection with the contest or defense, all at the sole cost and expense of
the contesting or defending Member (unless the contesting or defending Member is
entitled to indemnification therefore as described below). Parent and Merger Sub
acknowledge and agree that any Member that is individually brought into any
litigation in connection with the Company for facts, events or circumstances
arising prior to the Closing shall be indemnified to the maximum extent
permitted to be indemnified under the Company’s Charter Documents.
Notwithstanding the foregoing, the Member(s) shall not be entitled to
indemnification to the extent of any of the following:
 
(i) they are sued for any shareholder derivative action or suit by any
Member; or
 
(ii) actions or inactions which constitute a breach of any Member
representation, warranty, covenant or agreement set forth herein; or
 
(iii) actions or inactions by any Member which constitute a breach of any
fiduciary duty; or


55



--------------------------------------------------------------------------------



 



 
(iv) to the extent such Member(s) are found to have engaged in gross negligence,
intentional misconduct, willful misconduct or fraud or other non-indemnifiable
conduct set forth in the Company Charter Documents.
 
Section 7.18  Director and Officer Insurance.  On or before the Closing Date,
Parent shall provide to the Company an updated commitment for a director and
officer insurance policy covering Parent, Merger Sub and Company directors,
managers and executive officers with coverage limits not less than $10,000,000.
Such policy shall be, without exception, effective as of the Effective Time, and
reasonably acceptable to the Company and all directors of Parent and Merger Sub
in accordance with the terms and provisions contained in the commitment. The
bylaws, regulations or other operative documents of the Surviving Corporation
shall furthermore continue to provide indemnification to all directors and
executive officers to the maximum extent provided by Delaware law.
 
Section 7.19  Schedules Bring Down.
 
(a) The representations and warranties of the Company contained in this
Agreement and all information delivered in the Company Disclosure Schedule, or
any attachment or exhibit hereto or in any certificate delivered by the Company
to Parent and/or Merger Sub shall be true and correct on the Closing Date as
though then made and as though the Closing Date was substituted for the date to
which such representations and warranties relate throughout such representations
and warranties; provided, however, that the Company Disclosure Schedule
delivered to Parent and Merger Sub as of the date of the Original Agreement
shall be permitted to be revised and amended as of the Closing Date pursuant to
the terms and conditions of Section 7.19(c) below.
 
(b) The representations and warranties of Parent and Merger Sub contained in
this Agreement and all information delivered in the Parent Disclosure Schedule,
or any attachment or exhibit hereto or in any certificate delivered by Parent to
the Company shall be true and correct on the Closing Date as though then made
and as though the Closing Date was substituted for the date of this Agreement
throughout such representations and warranties; provided, however, that the
Parent Disclosure Schedule delivered to the Company as of the date of the
Original Agreement shall be permitted to be revised and amended as of the
Closing Date pursuant to the terms and conditions of Section 7.19(c) below.
 
(c) The Company agrees to use its commercially reasonable best efforts to update
Company Disclosure Schedules and deliver a revised and amended Company
Disclosure Schedule to Parent on or prior to September 30, 2007, which updated
Company Disclosure Schedules will be as of the Execution Date. The Parent and
the Company agree to use their commercially reasonable best efforts to provide
each other with any revised and amended schedules pursuant to this Section 7.19
no later than five (5) business days prior to the Closing Date mutually agreed
upon by Parent and the Company. Based upon its review of the schedules delivered
pursuant to Section 7.19 by the other party, either party may terminate this
Agreement and the Merger and the other transactions contemplated by this
Agreement may be abandoned at any time prior to the Effective Time (i) by the
Company if the revised Parent Disclosure Schedules contain an adverse change
(other than a Parent Excluded Change) that can reasonably be valued in excess of
$1,000,000, or (ii) by the Parent if the revised Company Disclosure Schedules
contain an adverse change (other than a Company Excluded Change) that can
reasonably be valued in excess of $1,000,000; provided, however, if (i) Parent
terminates this Agreement pursuant to this Section 7.19(c) or if Parent’s
termination is not reasonable pertaining to the schedules delivered by the
Company to Parent, and Parent’s duties under Section 9.02(b) herein would
otherwise have existed, then the terms of Section 9.02(b) shall apply to Parent,
and (ii) the Company terminates this Agreement pursuant to this Section 7.19(c),
and Parent’s duties under Section 9.02(b) herein would otherwise have existed,
then the terms of Section 9.02(b) shall apply to Parent. The term “Parent
Excluded Change” means (i) any changes in general, political, global or other
national or worldwide events or changes in economic or business conditions that
do not disproportionately impact Parent as compared to other entities similar in
size and scope as that of Parent and that are within its industry or (ii) any
changes or events affecting the industry in which Parent operates that do not
disproportionately impact Parent as compared to other entities similar in size
and scope as that of Parent and that are within its industry, (iii) any decline
in the trading price of Parent Common Stock, (iv) any adverse change in the
United States securities market that does not disproportionately impact Parent,
or (v) the expenditure or incurrence of the Parent Estimated Expenses, on or
after the date of this Agreement and prior to the Closing Date. The term
“Company Excluded Change” means (i) any changes in general, political, global or
other national or worldwide events or changes in economic or business conditions
that do not disproportionately impact the Company as compared to other entities
similar in size


56



--------------------------------------------------------------------------------



 



and scope as that of the Company and that are within its industry or (ii) any
changes or events affecting the industry in which the Company operates that do
not disproportionately impact the Company as compared to other entities similar
in size and scope as that of the Company and that are within its industry.
 
(d) Notwithstanding anything to the contrary contained herein, the parties
acknowledge and agree that all the schedules attached hereto are as of the
Execution Date except for the schedules attached hereto that pertain to
Sections 3.07 through 3.33, which will be as of June 30, 2007 (until, with
respect to the Company Disclosure Schedules, such schedules are updated as
contemplated in Section 7.19(c)). Accordingly, none of the parties shall be in
breach of any of the representations and warranties containing schedules by
virtue of those schedules being inaccurate due to changes thereto between the
time of June 30, 2007 and the Execution Date; provided, however, that the
provisions contained in Section 7.19(a), (b) and (c) hereof shall apply with
respect to the right, duty and obligation of the parties to update the schedules
no later than five (5) business days prior to the Closing Date, and as further
updated up to the actual Closing Date.
 
ARTICLE VIII

 
CONDITIONS TO THE MERGER
 
Section 8.01  Conditions to the Obligations of Each Party.  The respective
obligations of the Company, Parent and Merger Sub to consummate the Merger are
subject to the satisfaction or waiver (where permissible) of the following
conditions:
 
(a) Stockholder Approval.  This Agreement shall have been approved and adopted
by the requisite affirmative vote of the stockholders of Parent in accordance
with the DGCL and the Parent’s Certificate of Incorporation and Bylaws, provided
that Parent will proceed with the Merger only if (i) a majority of the shares of
Parent Common Stock voted by the Public Stockholders are voted in favor of the
Merger and (ii) Public Stockholders owning less than 20% of the shares of Parent
Common Stock both vote against the Merger and exercise their Redemption Option
pursuant to the Parents’ Certificate of Incorporation. As used herein, the term
“Public Stockholders” shall mean any stockholder of Parent holding shares of
Parent Common Stock issued in connection the Parent’s IPO, excluding shares of
Parent Common Stock held by the Founders. As used herein, the term “Founders”
shall mean James P. Wilson, Keith D. Spickelmier, Michael H. McConnell and
Herbert C. Williamson;
 
(b) No Order.  No Governmental Entity or court of competent jurisdiction located
or having jurisdiction in the United States shall have enacted, issued,
promulgated, enforced or entered any statute, rule, regulation, decree,
judgment, injunction or other order, whether temporary, preliminary or permanent
(each an “Order”) which is then in effect and has the effect of making the
Merger illegal or otherwise prohibiting consummation of the Merger;
 
(c) HSR Act.  Any waiting period (and any extension thereof) applicable to the
consummation of the Merger under the HSR Act shall have expired or been
terminated, if applicable;
 
(d) Listing.  Parent shall have filed with AMEX a Notification Form for Listing
Additional Shares with respect to Parent Shares and Redemption Liability Shares
at the Effective Time to be issued pursuant to this Agreement; and
 
(e) Registration Rights Agreement.  Parent, the Members and the Members’
Representative shall have entered into the Registration Rights Agreement.
 
Section 8.02  Conditions to the Obligations of Parent and Merger Sub.
 
The obligations of Parent and Merger Sub to consummate the Merger are subject to
the satisfaction or waiver (where permissible) of the following additional
conditions:
 
(a) Representations and Warranties.  Each of the representations and warranties
made by the Company in this Agreement that are qualified as to Knowledge,
materiality or Company Material Adverse Effect, or any similar standard or
qualification, shall be true and correct in all respects, and each of the
representations and warranties made by the Company in this Agreement that are
not qualified as to Knowledge, materiality or


57



--------------------------------------------------------------------------------



 



Company Material Adverse Effect, or any similar standard or qualification, shall
be true and correct in all material respects, in each case as of the Effective
Time with the same force and effect as if made on and as of the Effective Time,
except that those representations and warranties that address matters only as of
a particular date shall remain true and correct as of such date, and Parent
shall have received a certificate of the Chief Executive Officer of the Company
to that effect;
 
(b) Agreements and Covenants.  The Company shall have performed or complied in
all material respects with all agreements and covenants required by this
Agreement to be performed or complied with by it on or prior to the Effective
Time and Parent shall have received a certificate of the Chief Executive Officer
of the Company to that effect;
 
(c) Approvals.  Parent shall have received, each in form and substance
reasonably satisfactory to Parent, all authorizations, consents, orders and
approvals (i) required by any Governmental Entity or official, if any, (ii) set
forth in Section 3.06 of the Company Disclosure Schedule or (iii) the failure of
which to obtain would have, or could reasonably be expected to have, a Company
Material Adverse Effect;
 
(d) No Company Material Adverse Effect.  No event or events shall have occurred,
or could be reasonably likely to occur, which, individually or in the aggregate,
have, or could reasonably be expected to have, a Company Material Adverse
Effect;
 
(e) Employment Agreements.  Each individual set forth on Schedule 7.05(b) hereto
shall remain employed by the Company and the Employment Agreements shall have
been entered into at Closing on mutually acceptable terms to Parent and such
individuals;
 
(f) Non-Solicitation Agreements.  Each individual set forth on Schedule 7.05(c)
shall have entered into a Non-Solicitation Agreement on mutually acceptable
terms to Parent and such individuals;
 
(g) Affiliate Agreements.  In the event that Parent elects to issue the shares
of Parent Common Stock pursuant to the Form S-4 Alternative, each of the
Affiliates of the Company shall have executed and delivered to Parent an
Affiliate Agreement and such agreement shall (i) become effective at Closing or
(ii) remain in full force and effect and shall not have been anticipatorily
breached or repudiated by any of such Affiliates;
 
(h) No Restraints.  There shall not be pending or threatened any suit, action,
investigation or proceeding to which a Governmental Entity is a party
(i) seeking to restrain or prohibit the consummation of the Merger or any of the
other transactions contemplated by this Agreement or seeking to obtain from
Parent or the Company any damages that are material or (ii) seeking to prohibit
or limit the ownership or operation by Parent or the Company of any material
portion of their respective businesses or assets;
 
(i) Issuance of Shares of Parent Common Stock.  The issuance of the shares of
Parent Common Stock pursuant to this Agreement will be validly issued pursuant
to the “private placement” exemption from registration provided by Section 4(2)
of the Securities Act and/or Regulation D promulgated under the Securities Act.
If Parent elects to utilize the Form S-4 Alternative, the registration statement
on Form S-4 shall have become effective under the Securities Act and shall not
be the subject of any stop order or proceeding seeking a stop order;
 
(j) Escrow Agreement.  Parent, the Members’ Representative and Escrow Agent
shall have entered into the Escrow Agreement and the Escrow Agreement shall be
in full force and effect and shall not have been anticipatorily breached or
repudiated;
 
(k) Termination or Amendment of Incentive Plans.  The Company shall have
terminated or amended the incentive plans identified by Parent prior to Closing,
and the Company shall have provided Parent with evidence, reasonably
satisfactory to Parent, as to the termination or amendment of the incentive
plans;
 
(l) Opinion of the Company’s Counsel.  Parent shall have received the opinion of
Franklin, Cardwell & Jones, P.C., counsel to the Company, substantially in the
form attached hereto as Exhibit D;
 
(m) Intentionally omitted;


58



--------------------------------------------------------------------------------



 



 
(n) Secretary’s Certificate.  Parent shall have received (i) a certificate
executed by the Secretary of the Company attaching and certifying as to matters
customary for a transaction of this sort, including, without limitation, the
true and correct copies of the Company’s Charter Documents and copies of the
resolutions of the Company’s Board of Managers and the Members approving and
adopting this Agreement and the transactions relating hereto, and (ii) such
other documents relating to the transactions contemplated by this Agreement as
Parent may reasonably request;
 
(o) Estoppel Certificate.  Parent shall have received an estoppel certificate,
dated as of a date not more than seven (7) days prior to the Closing Date and
satisfactory in form and content to Parent, executed by each of those landlords
listed on Section 3.12(a)(iii) of the Company Disclosure Schedule whose consent
is required in order that the parties might consummate the transactions
contemplated hereby;
 
(p) FIRPTA Compliance.  The Company shall, prior to the Closing Date, provide
Parent with a properly executed Foreign Investment in Real Property Tax Act of
1980 (“FIRPTA”) Notification Letter, in form and substance satisfactory to
Parent, which states that the membership interests of the Company do not
constitute “United States real property interests” under Section 897(c) of the
Code, for purposes of satisfying Parent’s obligations under Treasury
Regulation Section 1.1445-2(c)(3). In addition, simultaneously with delivery of
such Notification Letter, the Company shall have provided to Parent, as agent
for the Company, a form of notice to the Internal Revenue Service in accordance
with the requirements of Treasury Regulation Section 1.897-2(h)(2) along with
written authorization for Parent to deliver such notice form to the Internal
Revenue Service on behalf of the Company upon the consummation of the Merger;
 
(q) Parachute Payments.  Prior to the Effective Time, the Company shall have
obtained the requisite Members approval, if any, under Section 280G(b)(5) of the
Code of any payments or benefits that could be considered “excess parachute
payments” within the meaning of Section 280G of the Code, and any “disqualified
individuals” as defined in Section 280G of the Code shall have agreed to forfeit
any payments that would otherwise be non-deductible if such Member approval, if
required is not obtained;
 
(r) Employees.  Each of the individuals set forth on Schedule 8.02(r) shall be
employed in good standing by the Company;
 
(s) Board and Officer Resignations.  The Company shall have received written
letters of resignation from each of the current members of the Board of Managers
and officers of the Company, in each case effective at the Effective Time;
 
(t) Termination or Amendment of Employee Agreements.  Parent shall have been
furnished evidence satisfactory to it that the Company has terminated or amended
all employment agreements with Messrs. Neel, Culbreth and Cudd, and that any
employment agreements existing prior to Closing between the Company and each of
those employees set forth on Schedule 8.02(t) shall be valid and enforceable;
 
(u) Termination of the Company’s Agreements.  Parent shall have been furnished
evidence satisfactory to it that all rights granted by the Company to its
members and in effect prior to the Closing, including, but not limited to,
rights of co-sale, voting, registration, first refusal, first offer, preemptive,
board observation or information or operational covenants, shall have terminated
prior to the Closing Date;
 
(v) Intentionally Omitted.
 
(w) Termination of Membership Interest Transfer Agreement.  The Company shall
have terminated the Membership Interest Transfer Agreement effective as of the
date of the Closing; and
 
(x) Fairness Opinion.  The Opinion shall have been issued by a nationally
recognized firm that (i) the Merger is fair to, and in the best interest of,
Parent, Merger Sub and their respective stockholders and (ii) the fair market
value of the Company is equal to at least 80% of Parent’s net assets.


59



--------------------------------------------------------------------------------



 



 
Section 8.03  Conditions to the Obligations of the Company.  The obligations of
the Company to consummate the Merger are subject to the satisfaction or waiver
(where permissible) of the following additional conditions:
 
(a) Representations and Warranties.  Each of the representations and warranties
of Parent and Merger Sub contained in this Agreement that are qualified as to
materiality or Parent Material Adverse Effect, or any similar standard or
qualification, shall be true and correct, and each of the representations and
warranties of Parent and Merger Sub contained in this Agreement that are not
qualified as to materiality or Parent Material Adverse Effect, or any similar
standard or qualification, shall be true and correct in all material respects,
in each case as of the Effective Time with the same force and effect as if made
on and as of the Effective Time, except that those representations and
warranties which address matters only as of a particular date shall remain true
and correct as of such date, and the Company shall have received a certificate
of a duly authorized officer of Parent to that effect;
 
(b) Approvals.  The Company shall have received, each in form and substance
reasonably satisfactory to the Company, all authorizations, consents, orders and
approvals (i) required by any Governmental Entity or official, if any, (ii) set
forth in Section 5.04(b) of the Parent Disclosure Schedule or (iii) the failure
of which to obtain would have, or could reasonably be expected to have, a Parent
Material Adverse Effect;
 
(c) Employment Agreements.  Each individual set forth on Schedule 7.05(b) hereto
shall remain employed by the Company and the Employment Agreements shall be
entered into with such individuals at Closing on mutually acceptable terms;
 
(d) Non-Solicitation Agreements.  Each individual set forth on Schedule 7.05(c)
hereto shall enter into a Non-Solicitation Agreement at Closing on mutually
acceptable terms;
 
(e) Affiliate Agreements.  In the event that Parent elects to issue the shares
of Parent Common Stock pursuant to the Form S-4 Alternative, each of the
Affiliates of the Company shall have executed and delivered to Parent an
Affiliate Agreement and such agreement shall (i) become effective at Closing, or
(ii) remain in full force and effect and shall not have been anticipatorily
breached or repudiated by any of such Affiliates;
 
(f) No Restraints.  There shall not be pending or threatened any suit, action,
investigation or proceeding to which a Governmental Entity is a party
(i) seeking to restrain or prohibit the consummation of the Merger or any of the
other transactions contemplated by this Agreement or seeking to obtain from
Parent or the Company any damages that are material or (ii) seeking to prohibit
or limit the ownership or operation by Parent or the Company of any material
portion of their respective businesses or assets;
 
(g) Issuance of Shares of Parent Common Stock.  The issuance of the shares of
Parent Common Stock pursuant to this Agreement will be validly issued pursuant
to the “private placement” exemption from registration provided by Section 4(2)
of the Securities Act and/or Regulation D promulgated under the Securities Act.
If Parent elects to utilize the Form S-4 Alternative, the registration statement
on Form S-4 shall have become effective under the Securities Act and shall not
be the subject of any stop order or proceeding seeking a stop order;
 
(h) Escrow Agreement.  Parent, the Members’ Representative and Escrow Agent
shall have entered into the Escrow Agreement and the Escrow Agreement shall be
in full force and effect and shall not have been anticipatorily breached or
repudiated;
 
(i) Secretary’s Certificate.  The Company shall have received (i) certificates
executed by the Secretary of each of Parent and Merger Sub attaching and
certifying as to matters customary for a transaction of this sort, including,
without limitation, the true and correct copies of Parent’s and Merger Sub’s
organizational documents and copies of the resolutions of the each of their
Boards of Directors approving and adopting this Agreement and the transactions
relating hereto, and (ii) such other documents relating to the transactions
contemplated by this Agreement as the Company may reasonably request;
 
(j) FIRPTA Compliance.  Parent shall, prior to the Closing Date, provide the
Company with a properly executed FIRPTA Notification Letter, in form and
substance satisfactory to the Company, which states that the stock of Parent and
Merger Sub do not constitute “United States real property interests” under
Section 897(c)


60



--------------------------------------------------------------------------------



 



of the Code, for purposes of satisfying Parent’s obligations under Treasury
Regulation Section 1.1445-2(c)(3). In addition, simultaneously with delivery of
such Notification Letter, Parent shall have provided to the Company, as agent
for Parent, a form of notice to the Internal Revenue Service in accordance with
the requirements of Treasury Regulation Section 1.897-2(h)(2) along with written
authorization for Company to deliver such notice form to the Internal Revenue
Service on behalf of Parent upon the consummation of the Merger;
 
(k) Employees.  Each of the individuals set forth on Schedule 8.02(r) shall be
employed in good standing by the Company;
 
(l) Termination of the Company’s Agreements.  All rights granted by the Company
to its Members and in effect prior to the Closing, including, but not limited
to, rights of co-sale, voting, registration, first refusal, first offer,
preemptive, board observation or information or operational covenants, shall
have terminated prior to the Closing Date;
 
(m) Termination of Incentive Plan.  The Company shall have terminated or amended
the incentive plans effective as of the date of the Closing;
 
(n) Termination of Membership Interest Transfer Agreement.  The Company shall
have terminated the Membership Interest Transfer Agreement effective as of the
date of the Closing;
 
(o) Agreements and Covenants.  Each of Parent and Merger Sub shall have
performed or complied in all material respects with all agreements and covenants
required by this Agreement to be performed or complied with by it on or prior to
the Effective Time, and the Company shall have received a certificate of a duly
authorized officer of Parent to that effect;
 
(p) Opinion of Parent’s Counsel.  The Company shall have received the opinion of
Patton Boggs, counsel to Parent, or another counsel reasonably satisfactory to
the Company, substantially in the form attached hereto as Exhibit E;
 
(q) Resignations.  Parent shall have received a written letter of resignation
and release from Herbert C. Williamson and Michael H. McConnell as directors of
Parent, and from James P. Wilson as a director and Chief Executive Officer of
Parent and Keith D. Spickelmier as a director and President of Parent, in each
case effective at the Effective Time; provided, that such resignation and
release will not release Parent from any contractual or statutory obligations
owed by it to insure and/or indemnify any of the foregoing individuals for such
individuals’ acts or omissions in their capacity as officers and/or directors of
Parent.
 
(r) No Parent Material Adverse Effect.  No event or events shall have occurred,
or be reasonably likely to occur, which, individually or in the aggregate, have,
or could have, a Parent Material Adverse Effect;
 
(s) Fairness Opinion.  An updated Opinion shall have been issued by a nationally
recognized firm that (i) the Merger is fair to, and in the best interest of,
Parent, Merger Sub and their respective stockholders and (ii) the fair market
value of the Company is equal to at least 80% of Parent’s net assets;
 
(t) Evidence of Funding.  Parent shall provide the Company with evidence
satisfactory to the Company that Messrs. Wilson and Spickelmier have funded the
Parent with up to an additional $500,000 (in addition to the $300,000 advanced
as of the Execution Date) as necessary for the expenses of the Parent on terms
acceptable to the Company;
 
(u) Contribution of Founder Shares.  For the consideration provided in the
Settlement Agreement and each to be effective upon the Effective Time: (i) the
Parent shall have received, and James P. Wilson shall have contributed to
Parent, 1,327,339 shares of Parent Common Stock; (ii) Parent shall have
received, and Keith D. Spickelmier shall have contributed to Parent,
1,086,005 shares of Parent Common Stock, (iii) Parent shall have received, and
Michael H. McConnell shall have contributed to Parent, 22,495 shares of Parent
Common Stock, (iv) Parent shall have received, and Herbert C. Williamson shall
have contributed to Parent, 22,495 shares of Parent Common Stock, and Parent
shall hold such shares of Parent Common Stock as treasury stock;
 
(v) PB Agreement.  Parent shall provide the Company with a copy of the PB
Agreement duly executed by the Parent and Patton Boggs;


61



--------------------------------------------------------------------------------



 



 
(w) GB Agreement.  Parent shall provide the Company with a copy of the GB Legal
Fees Agreement duly executed by the Parent, Merger Sub, James P. Wilson, Keither
D. Spickelmier, Herbert C. Williamson, Michael H. McConnell and Gibbs & Bruns;
 
(x) Transfer of Parent Common Stock to Gibbs & Bruns.  (i) James P. Wilson shall
have transferred all of his right, title and interest in and to 50,417 shares of
Parent Common Stock to Gibbs & Bruns, (ii) Keith D. Spickelmier shall have
transferred all of his right, title and interest in and to 41,250 shares of
Parent Common Stock to Gibbs & Bruns, (iii) Herbert C. Williamson shall have
transferred all of his right, title and interest in and to 463 shares of Parent
Common Stock to Gibbs & Bruns, and (iv) Michael H. McConnell shall have
transferred all of his right, title and interest in and to 463 shares of Parent
Common Stock to Gibbs & Bruns, in each instance in accordance with the terms of
the GB Agreement and effective as of the Effective Time;
 
(y) Repayment of Stephens Group Debt.  At the Closing, the Company shall have
repaid the Stephens Group Debt in full;
 
(z) Transaction Expenses.  At the Closing, the Parent shall have either directly
paid the Transaction Expenses on behalf of the Members and Company or reimbursed
the Members for the Transaction Expenses;
 
(aa) Cash Consideration.  At the Closing, the Parent shall have paid the Cash
Consideration to the Members in cash or other readily available funds as
provided in Section 2.01(a)(i)(3) hereof; and
 
(bb) Parent Warrants.  At the Closing, the Parent shall have duly executed and
delivered the Parent Warrants to the Members as provided in
Section 2.01(a)(i)(2) hereof.
 
ARTICLE IX

 
TERMINATION, AMENDMENT AND WAIVER
 
Section 9.01  Termination.  This Agreement may be terminated and the Merger and
the other transactions contemplated by this Agreement may be abandoned at any
time prior to the Effective Time, notwithstanding any requisite approval and
adoption of this Agreement and the transactions contemplated by this Agreement,
as follows:
 
(a) by mutual written consent duly authorized by the Board of Directors of
Parent and Merger Sub and the Board of Managers of the Company prior to the
Effective Time;
 
(b) by either Parent or the Company upon the issuance of any Order which is
final and nonappealable which would (i) prevent the consummation of the Merger,
(ii) prohibit Parent’s or the Company’s ownership or operation of any portion of
the business of the Company or (iii) compel Parent or the Company to dispose of
or hold separate, as a result of the Merger, any material portion of the
business or assets of the Company or Parent;
 
(c) by Parent upon a breach of any material representation, warranty, covenant
or agreement on the part of the Company set forth in this Agreement, or if any
representation or warranty of the Company shall have become untrue, in either
case such that the conditions set forth in Sections 8.02(a) and 8.02(b) would
not be satisfied (“Terminating Company Breach”); provided, however, that, if
such Terminating Company Breach is curable by the Company through the exercise
of its commercially reasonable best efforts and for so long as the Company
continues to exercise such commercially reasonable best efforts, Parent may not
terminate this Agreement under this Section 9.01(c) unless such breach is not
cured within 30 days after notice thereof is provided by Parent to the Company
(but no cure period is required for a breach which, by its nature, cannot be
cured);
 
(d) by the Company upon a breach of any material representation, warranty,
covenant or agreement on the part of Parent and Merger Sub set forth in this
Agreement, or if any representation or warranty of Parent and Merger Sub shall
have become untrue, in either case such that the conditions set forth in
Sections 8.03(a) and 8.03(b) would not be satisfied (“Terminating Parent
Breach”); provided, however, that, if such Terminating Parent Breach is curable
by Parent and Merger Sub through the exercise of their respective commercially
reasonable best efforts and for so long as Parent and Merger Sub continue to
exercise such commercially reasonable best efforts, the Company may not
terminate this Agreement under this Section 9.01(d) unless such breach is not
cured within 30 days after notice thereof is provided by the Company to Parent
(but no cure period


62



--------------------------------------------------------------------------------



 



is required for a breach which, by its nature, cannot be cured); provided that,
in the event that the aggregate liabilities and indebtedness of Parent and
Merger Sub exceed $4,202,500 as of the Closing Date, then Parent shall be in
material breach of its representation contained in the last sentence of
Section 5.19 and such breach shall constitute a Terminating Parent Breach for
purposes of this Section 9.01(d); or
 
(e) by Parent if the Company’s 2007 Annualized Adjusted EBITDA is less than
$29,000,000 through the end of the most recently completed month prior to the
month in which the Effective Time occurs.
 
Section 9.02  Effect of Termination.
 
(a) In the event of termination of this Agreement pursuant to Sections 9.01(a),
9.01(c), 9.01(d) or 9.01(e), or by Parent to the extent permitted under
Section 7.19(c), this Agreement shall forthwith become void, there shall be no
liability under this Agreement on the part of Parent, Merger Sub or the Company
or any of their respective officers, managers or directors, and all rights and
obligations of each party hereto shall cease; provided, however, that (i)
Section 7.03(b), Section 9.02 and Article XI shall remain in full force and
effect and survive any termination of this Agreement and (ii) nothing herein
shall relieve (x) a Member from liability for such Member’s breach of any of
its, his or her own representations or warranties set forth in Article IV of
this Agreement, or (y) Parent, Merger Sub or Company from liability for the
breach of any of its representations or warranties or the breach of any of its
covenants or agreements set forth in this Agreement;
 
(b) In the event of termination of this Agreement pursuant to any other
provision contained in this Agreement or otherwise (including, without
limitation, pursuant to Section 9.05) except for those cited in Section 9.02(a),
or if the Company has terminated this Agreement pursuant to Section 7.19(c),
Parent shall reimburse the Company and the Members for all Transaction Expenses;
provided, that the Company and the Members acknowledge and agree that they shall
not seek such expenses from (i) the trust fund holding the net proceeds of the
Parent’s initial public offering and the interest thereon, or (ii) the Founders
individually, except in the instance of the Founders’ gross negligence, willful
misconduct or fraud or to the extent the Parents liabilities exceed $4,202,500
as a result of expenses that are not reasonable in amount and purpose, and then
only to the extent of such unreasonable expenses; and
 
(c) Other than termination giving rise to the Company’s right of expense
reimbursement by the Parent as outlined in Section 9.02(b) above, each party’s
responsibility and right to reimbursement for its costs and expenses incurred in
connection with this Merger shall be as provided for in Section 7.09 hereto in
the same manner as though the Closing had occurred and the Merger been
consummated.
 
Section 9.03  Amendment.  This Agreement may be amended by the parties hereto by
action taken by or on behalf of their respective Boards of Directors or Board of
Managers at any time prior to the Effective Time. This Agreement may not be
amended except by an instrument in writing signed by the parties hereto.
 
Section 9.04  Waiver.  At any time prior to the Effective Time, any party hereto
may (a) extend the time for the performance of any obligation or other act of
any other party hereto, (b) waive any inaccuracy in the representations and
warranties contained herein or in any document delivered pursuant hereto, and
(c) waive compliance with any agreement or condition contained herein. Any such
extension or waiver shall be valid if set forth in an instrument in writing
signed by the party or parties to be bound thereby.
 
Section 9.05  Automatic Termination.  This Agreement will be automatically
terminated without the requirement of any action or notice by or to any party
hereto in the event that:
 
(a) Parent has failed to file with the SEC and mail to its stockholders the
“definitive” Proxy Statement prior to December 31, 2007; or
 
(b) if the Effective Time shall not have occurred on or before January 31, 2008.


63



--------------------------------------------------------------------------------



 



 
ARTICLE X

 
INDEMNIFICATION
 
Section 10.01  Survival of Representations and Warranties.  
 
(a) The representations and warranties of the Company and the Members contained
in this Agreement and any other document or certificate relating hereto
(collectively, the “Acquisition Documents”) shall survive the Effective Time
until December 31, 2008; provided, however, that the representations and
warranties set forth in Section 3.14 shall survive the Effective Time for a
period of 36 months; provided further that the representations and warranties
set forth in Sections 3.01, 3.02, 3.03, 3.04, 3.05, 3.06, 3.13, 3.15 and 3.16
(the “Company Basic Representations”) shall survive until the end of the
applicable statute of limitations pertinent thereto in each instance. Neither
the period of survival nor the liability of the Members with respect to the
Company’s and such Members’ representations and warranties shall be affected by
any investigation made at any time (whether before or after the Effective Time)
by or on behalf of Parent or by any actual, implied or constructive knowledge or
notice of any facts or circumstances that Parent may have as a result of any
such investigation or otherwise.
 
(b) The representations and warranties of Parent and the Merger Sub contained in
the Acquisition Documents shall survive the Effective Time until December 31,
2008; provided, however, that the representations and warranties set forth in
Sections 5.01, 5.02, 5.03, 5.04, 5.05(a), 5.07, 5.08, 5.11, 5.14, 5.16, 5.17 and
5.19 (the “Parent Basic Representations”) shall survive until the end of the
applicable statute of limitations pertinent thereto in each instance; provided,
that, in the event any inaccuracy or breach of the representations and
warranties set forth in Section 5.16 by Parent or Merger Sub is due to any
inaccuracy or breach of the representations and warranties set forth in
Section 3.32 (subject to its survival period pursuant to Section 10.01(a)) by
the Company, the representations and warranties of Parent and the Merger Sub
contained in Section 5.16 shall only survive from the Effective Time for a
period of 18 months. Neither the period of survival nor the liability of Parent
and Merger Sub with respect to Parent’s and Merger Sub’s representations and
warranties shall be affected by any investigation made at any time (whether
before or after the Effective Time) by or on behalf of the Company or by any
actual, implied or constructive knowledge or notice of any facts or
circumstances that the Company may have as a result of any such investigation or
otherwise.
 
(c) The parties hereto agree that reliance shall not be an element of any claim
for misrepresentation or indemnification under this Agreement. The waiver by any
party of any condition based on the accuracy of any such representation or
warranty, or based on the performance of, or compliance with, any covenant or
obligation, shall not affect the right to indemnification or other remedy based
on such representations, warranties, covenants or obligations. If written notice
of a claim has been given in good faith prior to the expiration of the
applicable representations and warranties by any party, then the relevant
representations and warranties shall survive as to such claim until such claim
has been finally resolved.
 
Section 10.02  Indemnification by the Members.
 
(a) After the Effective Time, Parent and its Affiliates (including, after the
Effective Time, the Surviving Corporation), officers, directors, employees,
agents, successors and assigns (collectively, the “Parent Indemnified Parties”)
shall be indemnified and held harmless by the Members, severally, and not
jointly and severally, for any and all liabilities, losses, damages of any kind,
diminution in value, claims, costs, expenses, fines, fees, deficiencies,
interest, awards, judgments, amounts paid in settlement and penalties
(including, without limitation, attorneys’, consultants’ and experts’ fees and
expenses and other costs of defending, investigating or settling claims)
suffered, incurred, accrued (in accordance with GAAP) or paid by them
(including, without limitation, in connection with any action brought or
otherwise initiated by any of them) (collectively, “Losses”) arising out of or
resulting from:
 
(i) any inaccuracy or breach of any representation or warranty (without giving
effect to any qualification as to materiality (or similar qualifications)
contained therein) made by the Company or any Member in the Acquisition
Documents;
 
(ii) the breach of any covenant or agreement made by the Company or any Member
in the Acquisition Documents;


64



--------------------------------------------------------------------------------



 



 
(iii) Losses from breach of contract or other claims made by any party that had
a contractual or other right to acquire the Company’s membership interests or
assets;
 
(iv) any cost, loss or other expense (including the value of any Tax deduction
lost) as a result of the application of Section 280G of the Code to any of the
transactions contemplated by this Agreement plus any necessary gross up
amount; or
 
(v) any Member expenses paid by the Surviving Corporation following the Closing.
 
(b) As used herein, “Losses” are not limited to matters asserted by third
parties, but include Losses incurred or sustained by the Parent Indemnified
Parties in the absence of claims by third parties.
 
(c) Notwithstanding anything to the contrary contained in this Agreement, except
with respect to (A) claims for equitable remedies and (B) claims based on fraud
or willful misrepresentation or misconduct:
 
(i) the maximum aggregate amount of indemnifiable Losses arising out of or
resulting from the causes enumerated in Sections 10.02(a) or 10.02(b) that may
be recovered from the Members shall not exceed $10,000,000; and
 
(ii) no indemnification payment by the Members with respect to any indemnifiable
Losses otherwise payable under Section 10.02(a) and arising out of or resulting
from the causes enumerated in Section 10.02(a)(i) shall be payable until such
time as all such indemnifiable Losses shall aggregate to more than $500,000,
after which time the Members shall be liable in full for all indemnifiable
Losses in excess of the first $500,000.
 
(d) In the event of a claim relating to any Indemnification Claim any Parent
Indemnified Person may have under Article X, Parent shall seek payment first out
of the Escrow Fund. Such Indemnification Amounts shall be payable in Escrow
Shares; provided, that, the Members’ Representative may elect to have all or a
portion of an Indemnification Amount paid from Proceeds or other cash provided
by the Members in lieu of Escrow Shares. If the Escrow Fund has been reduced to
zero, Parent shall then be entitled to seek payment for an unsatisfied
Indemnification Amount directly from the Members, subject to the terms and
conditions set forth in Article X.
 
Section 10.03  Indemnification by Parent and Merger Sub.
 
(a) After the Effective Time, the Members shall be indemnified and held harmless
by Parent and Merger Sub (collectively, the “Member Indemnified Parties”) for
any Losses arising out of or resulting from :
 
(i) any inaccuracy or breach of any representation or warranty (without giving
effect to any qualification as to materiality (or similar qualifications)
contained therein) made by Parent or Merger Sub in the Acquisition Documents; or
 
(ii) the breach of any covenant or agreement made by Parent or Merger Sub in the
Acquisition Documents.
 
(b) Notwithstanding anything to the contrary contained in this Agreement:
 
(i) the maximum aggregate amount of indemnifiable Losses arising out of or
resulting from the causes enumerated in Section 10.03(a) that may be recovered
from Parent shall not exceed an amount determined as follows;
 
(1) determine the percentage of ownership of Parent held by the Members, on a
fully diluted basis resulting from the Closing of the Merger, as of the Closing
Date (after considering any Redemption Shares, but not considering any Parent
Warrants);
 
(2) subtract the amount determined in Section 10.03(b)(i)(1) above from 1.00,
which will represent the percentage ownership of JKA common stock on a fully
diluted basis held by JKA stockholders resulting from the Closing of the Merger,
as of the Closing Date (after considering and Redemption Shares, but not
considering any Parent Warrants); and
 
(3) determine the maximum aggregate amount of indemnifiable Losses that may be
recovered from Parent by dividing $10,000,000 by the fractional percentage
determined by subsection (2) above.


65



--------------------------------------------------------------------------------



 



 
(ii) no indemnification payment by Parent with respect to any indemnifiable
Losses otherwise payable under Section 10.03(a) and arising out of or resulting
from the causes enumerated in Section 10.03(a) shall be payable until such time
as all such indemnifiable Losses shall aggregate to more than $500,000, after
which time Parent shall be liable in full for all indemnifiable Losses in excess
of the first $500,000.
 
(iii) Any payments made pursuant to Section 10.03(b)(ii) shall be paid to the
Members in an amount determined by dividing (A) the claim amount by (B) the
amount determined in Section 10.03(b)(i)(2) above.
 
(c) In no event shall the Members be entitled to indemnification pursuant to
this Article X for Losses for which they are compensated through the post
closing adjustment mechanism in Section 2.03 hereof. In addition, the exclusion
of the first $500,000 of Losses in Section 10.03(b)(ii) shall not apply to
reduce the Losses of the Company in connection with any Parent Expense Excess.
 
Section 10.04  Indemnification Procedures.
 
(a) For purposes of this Section 10.04, a party against which indemnification
may be sought is referred to as the “Indemnifying Party” and the party which may
be entitled to indemnification is referred to as the “Indemnified Party”.
 
(b) The obligations and liabilities of Indemnifying Parties under this Article X
with respect to Losses arising from actual or threatened claims or demands by
any third party which are subject to the indemnification provided for in this
Article X (“Third Party Claims”) shall be governed by and contingent upon the
following additional terms and conditions: if an Indemnified Party shall receive
notice of any Third Party Claim, the Indemnified Party shall give the
Indemnifying Party notice of such Third Party Claim within 15 days of the
receipt by the Indemnified Party of such notice; provided, however, that the
failure to provide such notice shall not release an Indemnifying Party from any
of its obligations under this Article X except to the extent that such
Indemnifying Party is materially prejudiced by such failure. The notice of claim
shall describe in reasonable detail the facts known to the Indemnified Party
giving rise to such indemnification claim, and the amount or good faith estimate
of the amount arising therefrom.
 
(c) If the Indemnifying Party acknowledges in writing its obligation to
indemnify the Indemnified Party hereunder against any Losses that may result
from such Third Party Claim, then the Indemnifying Party shall be entitled to
assume and control the defense of such Third Party Claim through counsel of its
choice (such counsel to be reasonably acceptable to the Indemnified Party) if it
gives notice of its intention to do so to the Indemnified Party within 15 days
of the receipt of such notice from the Indemnified Party; provided, however,
that the Indemnifying Party shall not have the right to assume the defense of
the Third Party Claim if (i) any such claim seeks, in addition to or in lieu of
monetary losses, any injunctive or other equitable relief, (ii) the Indemnifying
Party fails to provide reasonable assurance to the Indemnified Party of the
adequacy of the Escrow Fund to provide indemnification in accordance with the
provisions of this Agreement and the Escrow Agreement with respect to such
proceeding, (iii) there is reasonably likely to exist a conflict of interest
that would make it inappropriate (in the judgment of the Indemnified Party in
its reasonable discretion) for the same counsel to represent both the
Indemnified Party and the Indemnifying Party, or (iv) settlement of, or an
adverse judgment with respect to, the Third Party Claim may establish (in the
good faith judgment of the Indemnified Party) a precedential custom or practice
adverse to the business interests of the Indemnified Party or would increase the
Tax liability of the Indemnified Party; provided further, that if by reason of
the Third Party Claim a Lien, attachment, garnishment, execution or other
encumbrance is placed upon any of the property or assets of such Indemnified
Party, the Indemnifying Party, if it desires to exercise its right to assume
such defense of the Third Party Claim, must agree to use a portion of the Escrow
Fund to furnish a satisfactory indemnity bond to obtain the prompt release of
such Lien, attachment, garnishment, execution or other encumbrance. If the
Indemnifying Party assumes the defense of a Third Party Claim, it will conduct
the defense actively, diligently and at its own expense, and, subject to the
limits of this Agreement, it will hold all Indemnified Parties harmless from and
against all Losses caused by or arising out of any settlement thereof. The
Indemnified Party shall cooperate with the Indemnifying Party in such defense
and make available to the Indemnifying Party, at the Indemnifying Party’s
expense, all witnesses, pertinent records, materials and information in the
Indemnified Party’s possession or under the Indemnified Party’s control relating
thereto as is reasonably requested by the Indemnifying Party. Except with the
written consent of the Indemnified Party (not to be unreasonably withheld), the
Indemnifying Party will not, in the defense of a Third Party Claim, consent to
the


66



--------------------------------------------------------------------------------



 



entry of any judgment or enter into any settlement (i) which does not include as
an unconditional term thereof the giving to the Indemnified Party by the third
party of a release from all liability with respect to such suit, claim, action,
or proceeding; (ii) unless there is no finding or admission of (A) any violation
of Law by the Indemnified Party (or any Affiliate thereof), (B) any liability on
the part of the Indemnified Party (or any Affiliate thereof) or (C) any
violation of the rights of any person and no effect on any other claims of a
similar nature that may be made by the same third party against the Indemnified
Party (or any Affiliate thereof); or (iii) which exceeds the limits of
indemnification set forth in this Agreement.
 
(d) In the event that the Indemnifying Party fails or elects not to assume the
defense of an Indemnified Party against such Third Party Claim which the
Indemnifying Party had the right to assume pursuant to Section 10.04(c), the
Indemnified Party shall have the right, at the expense of the Indemnifying
Party, to defend or prosecute such claim in any manner as it may reasonably deem
appropriate and may settle such claim after giving written notice thereof to the
Indemnifying Party, on such terms as such Indemnified Party may deem
appropriate, and the Indemnified Party may seek prompt reimbursement from the
Escrow Fund for any Losses incurred in connection with such settlement. If no
settlement of such Third Party Claim is made, the Indemnified Party may seek
prompt reimbursement from the Escrow Fund for any Losses arising out of any
judgment rendered with respect to such claim. Any Losses for which an
Indemnified Party is entitled to indemnification hereunder shall be promptly
paid as suffered, incurred or accrued (in accordance with GAAP). If the
Indemnifying Party does not elect to assume the defense of a Third Party Claim
which it has the right to assume hereunder, the Indemnified Party shall have no
obligation to do so.
 
(e) In the event that the Indemnifying Party is not entitled to assume the
defense of the Indemnified Party against such Third Party Claim pursuant to
Section 10.04(c), the Indemnified Party shall have the right, at the expense of
the Indemnifying Party, to defend or prosecute such claim and consent to the
entry of any judgment or enter into any settlement with respect to the Third
Party Claim in any manner it may reasonably deem appropriate after giving
written notice thereof to the Indemnifying Party, and the Indemnified Party may
seek prompt reimbursement from the Escrow Fund for any Losses incurred in
connection with such judgment or settlement. In such case, the Indemnified Party
shall conduct the defense of the Third Party Claim actively and diligently, and
the Indemnifying Party shall cooperate with the Indemnified Party in such
defense and make available to the Indemnified Party, at the Indemnifying Party’s
expense, all such witnesses, records, materials and information in the
Indemnifying Party’s possession or under the Indemnifying Party’s control
relating thereto as is reasonably requested by the Indemnified Party. If no
settlement of such Third Party Claim is made, the Indemnified Party may seek
prompt reimbursement from the Escrow Fund for any Losses arising out of any
judgment rendered with respect to such claim. Any Losses for which an
Indemnified Party is entitled to indemnification hereunder shall be promptly
paid as suffered, incurred or accrued (in accordance with GAAP).
 
Section 10.05  Members’ Representative.
 
(a) CHGCM Co., LLC, and SGD (such person or persons and any successor or
successors being collectively, each or either or both, the “Members’
Representative”) shall act as the representative of the Members, and shall be
authorized to act on behalf of the Members and to take any and all actions
required or permitted to be taken by the Members’ Representative under this
Agreement with respect to any claims (including the settlement thereof) made by
a Parent Indemnified Party for indemnification pursuant to this Article X and
with respect to any actions to be taken by the Members’ Representative pursuant
to the terms of the Escrow Agreement (including, without limitation, the
exercise of the power to (i) authorize the delivery of Escrow Securities to a
Parent Indemnified Party in satisfaction of claims by a Parent Indemnified
Party, (ii) agree to, negotiate, enter into settlements and compromises of, and
comply with orders of courts with respect to any claims for indemnification and
(iii) take all actions necessary in the judgment of the Members’ Representative
for the accomplishment of the foregoing). In all matters relating to this
Article X, the Members’ Representative shall be the only party entitled to
assert the rights of the Members, and the Members’ Representative shall perform
all of the obligations of the Members hereunder. The Parent Indemnified Parties
shall be entitled to rely on all statements, representations and decisions of
the Members’ Representative. The Members shall have the right to change either
one or both of the persons serving as Members’ Representative from time to time,
which shall be effective upon written notification to the Parent; provided,
however that any person serving as a Members’ Representative must be a Member or
employed by a Member.


67



--------------------------------------------------------------------------------



 



 
(b) The Members shall be bound by all actions taken by the Members’
Representative in his, her or its capacity thereof, except for any action that
conflicts with the limitations set forth in subsection (d) below. The Members’
Representative shall promptly, and in any event within five (5) business days,
provide written notice to the Members of any action taken on behalf of them by
the Members’ Representative pursuant to the authority delegated to the Members’
Representative under this Section 10.05. The Members’ Representative shall at
all times act in his or her capacity as Members’ Representative in a manner that
the Members’ Representative believes to be in the best interest of the Members.
Neither the Members’ Representative nor any of its directors, officers, agents
or employees, if any, shall be liable to any person for any error of judgment,
or any action taken, suffered or omitted to be taken under this Agreement or the
Escrow Agreement, except in the case of its gross negligence, bad faith or
willful misconduct. The Members’ Representative may consult with legal counsel,
independent public accountants and other experts selected by it. The Members’
Representative shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement or the Escrow Agreement. As to any matters not expressly provided for
in this Agreement or the Escrow Agreement, the Members’ Representative shall not
exercise any discretion or take any action.
 
(c) Each Member shall indemnify and hold harmless and reimburse the Members’
Representative from and against such Member’s ratable share of any and all
liabilities, losses, damages, claims, costs or expenses suffered or incurred by
the Members’ Representative arising out of or resulting from any action taken or
omitted to be taken by the Members’ Representative under this Agreement or the
Escrow Agreement, other than such liabilities, losses, damages, claims, costs or
expenses arising out of or resulting from the Members’ Representative’s gross
negligence, bad faith or willful misconduct.
 
(d) Notwithstanding anything to the contrary herein or in the Escrow Agreement,
the Members’ Representative is not authorized to, and shall not, accept on
behalf of any Member any merger consideration to which such Member is entitled
under this Agreement and the Members’ Representative shall not in any manner
exercise, or seek to exercise, any voting power whatsoever with respect to
shares of capital stock of the Company or Parent now or hereafter owned of
record or beneficially by any Member unless the Members’ Representative is
expressly authorized to do so in a writing signed by such Member.
 
Section 10.06  Taxes.  In addition to, and not by way of limitation on, the
indemnities set forth in Section 10.02(a), the Members agree to, and shall,
indemnify a Parent Indemnified Party and hold each of them harmless for Losses
resulting from Taxes for all tax periods prior to Closing (or otherwise related
to a tax periods prior to Closing).
 
Section 10.07  Reduction of Indemnified Amounts.
 
(a) Notwithstanding any provision of this Article X to the contrary, Losses owed
by the Members to a Parent Indemnified Party shall be reduced by the amount of
any mitigating recovery a Parent Indemnified Party shall have received with
respect thereto from any recovery by the Parent Indemnified Party under any
insurance policies, without regard to whether the Parent Indemnified Party or
another person paid the premiums therefor. If such a recovery is received by an
a Parent Indemnified Party after it receives payment or other credit under this
Agreement with respect to indemnified Losses, then a refund equal to the
aggregate amount of such recovery shall be made promptly to the Members.
 
(b) Notwithstanding any provision of this Article X to the contrary, Losses owed
by Parent to a Member Indemnified Party shall be reduced by the amount of any
mitigating recovery a Member Indemnified Party shall have received with respect
thereto from any recovery by the Member Indemnified Party under any insurance
policies, without regard to whether the Member Indemnified Party or another
person paid the premiums therefor. If such a recovery is received by an a Member
Indemnified Party after it receives payment or other credit under this Agreement
with respect to indemnified Losses, then a refund equal to the aggregate amount
of such recovery shall be made promptly to Parent.
 
Section 10.08  Exclusive Rights and Remedies.  The provisions of this Article X
shall be the exclusive basis of the parties to this Agreement for (i) any breach
of a representation or warranty herein and (ii) any failure of a party to comply
with any obligation, covenant, agreement or condition herein.


68



--------------------------------------------------------------------------------



 



 
ARTICLE XI

 
GENERAL PROVISIONS
 
Section 11.01  Notices.  All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery in person, by cable,
telecopy, facsimile, telegram or telex or by registered or certified mail
(postage prepaid, return receipt requested) to the respective parties and/or
their designees or successors at the following addresses (or at such other
address for a party as shall be specified in a notice given in accordance with
this Section 11.01):
 
(a) if to Parent or Merger Sub:
 
JK Acquisition Corp.
4400 Post Oak Parkway
Suite 2530
Houston, Texas 77027
Facsimile No.: (713) 552-9226
Attention: James P. Wilson
 
with a copy to:
 
Patton Boggs LLP
2001 Ross Avenue, Suite 3000
Dallas, Texas 75201
Facsimile No.: (214) 758-1550
Attention: Fred S. Stovall, Esq.
 
(b) if to the Company:
 
Multi-Shot, LLC
2507 N. Frazier
Conroe, Texas 77303
Facsimile No.: (936) 441-6635
Attention: Allen Neel
 
with a copy to:
 
Catalyst Hall Growth Capital Co., LLC
2 Riverway, Suite 1710
Houston, Texas 77056
Facsimile No.: (713) 623-0473
Attention: Ron Nixon and Rick Herrman
 
with a copy to:
 
SG-Directional, LLC
P.O. Box 3417
Little Rock, Arkansas 72203-3417
Facsimile No.: (501) 377-3463
Attn: Ronald M. Clark
 
(c) if to the Members’ Representatives:
 
Catalyst Hall Growth Capital Co., LLC
2 Riverway, Suite 1710
Houston, Texas 77056
Facsimile No.: (713) 623-0473
Attention: Ron Nixon and Rick Herrman
 
and


69



--------------------------------------------------------------------------------



 



 
SG-Directional, LLC
P.O. Box 3417
Little Rock, Arkansas 72203-3417
Facsimile No.: (501) 377-3463
Attn: Ronald M. Clark
 
with a copy to:
 
Franklin, Cardwell & Jones, P.C.
1001 McKinney, Suite 1800
Houston, Texas 77002
Facsimile No.: (713) 227-5657
Attention: Randolph Ewing, Esq.
 
with a further copy to:
 
Locke, Liddell & Sapp, PLLC
3400 JPMorgan Chase Tower
600 Travis
Houston, Texas 77002
Facsimile No.: (713) 229-2510
Attention: Craig L. Weinstock, Esq.
 
Section 11.02  Certain Definitions.
 
(a) As used in this Agreement, the following terms shall have the following
meanings:
 
(i) “Adjusted EBITDA” means for any period, an amount equal to: the sum, without
duplication, of the amounts for such period of (a) Net Income, (b) interest
expense, (c) provisions for taxes based on income, (d) total depreciation
expense, (e) total amortization expense, (f) non-cash losses in connection with
dispositions of equipment having a basis at the time of disposition, (g) so
called “First Tier Bonuses” or “Commission Bonuses” paid to or accrued to
management personnel, as defined in Schedule B of each of the employment
agreements dated August 1, 2004, between Messrs. Neel, Culbreth and Cudd and the
Company, and further defined within these agreements as 0.50% of monthly sales
for one of the aforementioned participants and 1.00% of Company’s monthly EBITDA
for two of the aforementioned participants, (h) any bonuses or payments made to
or accrued to employees of the Company under the Multi-Shot LLC 2004 Incentive
Plan and the Multi-Shot, LLC Special Bonus Plan, each of such plans having been
terminated on or about April 1, 2007, and (j) any and all management fees paid
to or accrued for with respect to amounts due to Affiliates of the Company
(which shall not exceed an aggregate of $120,000 on an annualized basis), all as
determined in accordance with GAAP.
 
(ii) “Affiliate” of a specified person means a person who directly or indirectly
through one or more intermediaries controls, is controlled by, or is under
common control with such specified person.
 
(iii) “beneficial owner” with respect to any shares means a person who shall be
deemed to be the beneficial owner of such shares (i) which such person or any of
its Affiliates or associates (as such term is defined in Rule 12b-2 promulgated
under the Exchange Act) beneficially owns, directly or indirectly, (ii) which
such person or any of its Affiliates or associates has, directly or indirectly,
(A) the right to acquire (whether such right is exercisable immediately or
subject only to the passage of time), pursuant to any agreement, arrangement or
understanding or upon the exercise of consideration rights, exchange rights,
warrants or options, or otherwise, or (B) the right to vote pursuant to any
agreement, arrangement or understanding, or (iii) which are beneficially owned,
directly or indirectly, by any other persons with whom such person or any of its
Affiliates or associates or person with whom such person or any of its
Affiliates or associates has any agreement, arrangement or understanding for the
purpose of acquiring, holding, voting or disposing of any shares.

70



--------------------------------------------------------------------------------



 



 
(iv) “business day” means any day on which banks are not required or authorized
to close in New York, New York.
 
(v) “control” (including the terms “controlled by” and “under common control
with”) means the possession, directly or indirectly or as trustee or executor,
of the power to direct or cause the direction of the management and policies of
a person, whether through the ownership of voting securities, as trustee or
executor, by contract or credit arrangement or otherwise.
 
(vi) “Dispute” means that certain lawsuit styled JK Acquisition Corp. v.
Multi-Shot, LLC, et al, Cause No. 2007-42384, District Court of Harris County,
Texas.
 
(vii) “EBITDA” means for a period, an amount equal to: the sum, without
duplication, of the amounts for such period of (a) Net Income, (b) interest
expense, (c) provisions for taxes based on income, (d) total depreciation
expense, and (e) total amortization expense.
 
(viii) “Escrow Agent” means First Zions National Bank, a national banking
association.
 
(ix) “Estimated Parent Expenses” means the $3,202,500 of expenses estimated to
be comprised of (1) the $300,000 advanced by Messrs. Wilson and Spickelmier to
date, (2) up to $500,000 additional advances that Messrs. Wilson and Spickelmier
may fund, (3) the $350,000 to be paid to Patton Boggs pursuant to the PB
Agreement, (4) the $500,000 to be paid to Gibbs & Bruns pursuant to the GB
Agreement, and (5) the $1,552,500 payable to FBW.
 
(x) “FARMITA” means that certain First Amended and Restated Membership Interest
Transfer Agreement, dated as of March 30, 2007, by and among the Company, the
Original Members and SGD.
 
(xi) “FBW” means Ferris, Baker Watts, Incorporated.
 
(xii) “FBW Warrants” means the warrants to purchase up to 1,400,000 shares of
Parent Common Stock at an exercise price of $6.50 per share held by FBW.
 
(xiii) “Founder Expenses” means all documented expenses paid to third parties
not affiliated with James P. Wilson or Keith D. Spickelmier at the direction of
Messrs. Wilson or Spickelmier that are reasonable in amount and purpose until
the Closing, which Founder Expenses will be listed on Section 11.02(a)(x) of the
Parent Disclosure Schedule to be delivered to the Company at Closing, provided
that the Founder Expenses shall not include amounts paid to Patton Boggs under
the PB Agreement or to Gibbs & Bruns under the GB Agreement or the amounts
payable to FBW.
 
(xiv) “Gain Share Plan” means that certain 2007 Gain Share Plan adopted by the
Board of Managers of the Company on or about April 1, 2007.
 
(xv) “GB Agreement” means an agreement among Parent, Merger Sub, James P.
Wilson, Keith D. Spickelmier, Herbert C. Williamson, Michael H. McConnell and
Gibbs & Bruns, a copy of which is attached hereto as Exhibit F.
 
(xvi) “Knowledge” means, with respect to any party hereto, actual or deemed
knowledge of: (i) in the case of the Company, the Company’s managers, as well as
Allen Neel, Paul Culbreth, David Cudd, and Scott Bork, and (ii) in the case of
Parent, James P. Wilson, Keith D. Spickelmier, Michael H. McConnell and Herbert
C. Williamson, and such knowledge that would be imputed to such persons upon
reasonable inquiry or due investigation. An individual will be deemed to have
knowledge of a particular fact, circumstance, event or other matter if (i) such
fact circumstance, event or other matter is reflected in one or more documents,
written or electronic, that are or have been in such individual’s possession or
that would reasonably be expected to be reviewed by an individual who has the
duties and responsibilities of such individual in the customary performance of
such duties and responsibilities, or (ii) such knowledge could be obtained from
reasonable inquiry of those persons employed by the Company (as the case may be)
charged with administrative or operational responsibility for such matter for
such party by the person in the discharge of his duties and responsibilities
with regards to those persons.


71



--------------------------------------------------------------------------------



 



 
(xvii) “Net Income” means, for any period, the net income (or loss) of the
Company for such period taken as a single accounting period determined in
conformity with GAAP.
 
(xviii) “Original Members” means all of the Company’s existing Members,
excluding SGD.
 
(xix) “Parent Expense Excess” means the amount to which the aggregate
liabilities and indebtedness at the Closing exceed the Estimated Parent
Expenses.
 
(xx) “PB Agreement” means an agreement between Parent, Merger Sub and Patton
Boggs, a copy of which is attached hereto as Exhibit G.
 
(xxi) “Permitted Liens” means (a) mechanic’s and materialmen’s liens and similar
encumbrances arising in the ordinary course of the Business of the Company that
are not delinquent and not material to the business of the Company, (b) liens or
encumbrances for federal, state, local, foreign and other taxes or assessments
not yet due and payable or delinquent, (c) purchase money encumbrances and
encumbrances securing rental payments under capital lease arrangements that are
not delinquent and not material to the Business, and (d) liens in favor of Wells
Fargo Bank.
 
(xxii) “Permitted Tax Distributions” means any distribution by the Company to
its Members of such portion of the Net Income for any applicable year necessary
to pay the Taxes incurred by the Members as permitted by the Company
Regulations.
 
(xxiii) “Person” means an individual, corporation, partnership, limited
partnership, syndicate, person (including, without limitation, a “person” as
defined in Section 13(d)(3) of the Exchange Act), trust, association or entity
or government, political subdivision, agency or instrumentality of a government.
 
(xxiv) “Recapitalization” means the transaction consummated on or about April 1,
2007 pursuant to the terms of that certain Recapitalization and Purchase
Agreement dated effective April 1, 2007, by and among the Company, the Original
Members and SGD.
 
(xxv) “RST Transaction” means the transaction under which the Company is
acquiring an ownership interest, together with Cyrus Solutions Corporation, a
Texas corporation (“Cyrus”) in a legal entity to be formed.
 
(xxvi) “Settlement Agreement” means that certain Settlement Agreement entered
into by and among Parent, Company and SGD, which settles the Dispute.
 
(xxvii) “Stephens” means The Stephens Group, LLC, an Arkansas limited liability
company.
 
(xxviii) “Stephens Group Debt” means all indebtedness or other obligations of
the Company owing to Stephens pursuant to that certain subordinated promissory
note dated on or about April 1, 2007, executed by the Company in favor of
Stephens in the original principal amount of $15,000,000.
 
(xxix) “subsidiary” or “subsidiaries” of any person means any corporation,
partnership, joint venture or other legal entity of which such person (either
alone or through or together with any other subsidiary) owns, directly or
indirectly, more than 50% of the stock or other equity interests, the holders of
which are generally entitled to vote for the election of the board of directors
or other governing body of such corporation or other legal entity.
 
(xxx) “Transaction Expenses” means all out-of-pocket expenses and costs incurred
by the Company and/or the Members from and after May 15, 2006, in connection
with or relating to (A) the negotiation, drafting and contemplated consummation
of the transactions contemplated under the Original Agreement, the Second
Agreement, this Agreement and the Settlement Agreement, and (B) the Dispute,
including, without limitation, all legal, accounting, tax, travel and ordinary
expenses, but excluding any expenses referenced under Section 3.22 hereof, which
Transaction Expenses will be summarized on Section 11.02(a)(xxvi) of the Company
Disclosure Schedule to be delivered to the Parent at Closing.
 
(xxxi) “Ulterra Acquisition” means the transaction consummated on July 6, 2007,
pursuant to the terms of that certain Asset Purchase Agreement dated effective
July 6, 2007, by and among the Company, Ulterra MWD, L.P. and Ulterra Drilling
Technologies, L.P.


72



--------------------------------------------------------------------------------



 



 
(b) The following terms shall have the meanings defined for such terms in the
Sections of this Agreement set forth below:
 

     
Term
 
Section
 
2006 Balance Sheet
  2.02(b)
Acquisition Documents
  10.01(a)
Actual Net Enterprise Value
  2.03(i)
Actual Parent Stock Consideration
  2.03(i)
Adjusted EBITDA
  11.02(a)(i)
Adjustment Amount
  2.03(a)
Adjustment Notice
  2.03(a)
Affiliate
  7.02(b), 7.10, 11.02(a)
AMEX
  2.03(h)
Antitrust Laws
  7.06(b)
Assets
  3.17
Audited Financial Statements
  3.08(a)
Back Up Transaction
  5.18
Beneficial Owner
  11.02(a)
Business
  3.13
Business Day
  11.02(a)
Cash Consideration
  2.01(b)
Cash Exercise Warrant
  2.06(n)
Cash Exercise Warrant Shares
  2.06(j)
CERCLA
  3.13
Certificate of Merger
  1.02
CHGCM
  Recitals
Closing
  1.02
Closing Balance Sheet
  2.03(a)
Closing Date
  1.02
Closing Indebtedness
  2.03(a)
Closing Working Capital
  2.03(a)
COBRA
  3.11(d)
Code
  2.04(g)
Company
  Preamble, 3.15(c)
Company Basic Representations
  10.01(a)
Company Charter Documents
  3.02
Company Confidential Information
  3.14(f)
Company Disclosure Schedule
  Article III
Company Exluded Changes
  7.19(c)
Company Financial Statements
  3.08(a)
Company Insiders
  7.13
Company Intellectual Property
  3.14(a)
Company Interest Certificates
  2.04(a)
Company Interest to Cash Exchange Ratio
  2.01(b)
Company Interest to Parent Common Stock Exchange Ratio
  2.01(b)
Company Interest to Parent Warrant Exchange Ratio
  2.01(b)


73



--------------------------------------------------------------------------------



 



     
Term
 
Section
 
Company Interests
  Preamble
Company Material Adverse Effect
  3.01
Company Permits
  3.07(a)
Competing Transaction
  7.04(b)
Contingent Award
  2.06(a)
Contingent Award Calculation
  2.06(f)
Contingent Award Dispute Notice
  2.06(f)
Contingent Award Notice
  2.06(e)
Contingent Award Per Share Market Value
  2.06(b)
Contingent Award Shares
  2.06(d)
Control
  11.02(a)
Current Assets
  2.02(a)
Current Liabilities
  2.02(a)
Determination
  2.06(c)
Determination Date
  2.06(c)
DGCL
  1.01
Dispute
  11.02(a)
Dispute Notice
  2.03(b)
EBITDA
  11.02(a)
Effective Time
  1.02
Employee Obligation
  3.14(i)
Employment Agreement(s)
  7.05(b)
Environmental Laws
  3.13
Environmental Liabilities
  3.13
Environmental Permits
  3.13
ERISA
  3.11(a)
ERISA Affiliate
  3.11(e)
Escrow Account
  2.04(b)
Escrow Agent
  11.02(a)
Escrow Agreement
  2.04(b)
Escrow Fund
  2.04(b)
Escrow Per Share Market Value
  2.03(h)
Escrow Securities
  2.04(a)
Escrow Shares
  2.01(b)
Escrow Warrants
  2.04(a)
Estimated Closing Balance Sheet
  2.02(b)
Estimated Closing Working Capital
  2.02(b)
Estimated Indebtedness
  2.02(b)
Estimated Net Enterprise Value
  2.01(b)
Estimated Parent Expenses
  11.02(a)
Estimated Third Party Indebtedness
  2.01(b)
Exchange Act
  5.04(b)
Exchange Agent
  2.04(a)
Exchange Value
  2.08(a)

74



--------------------------------------------------------------------------------



 



     
Term
 
Section
 
Execution Date
  Preamble
FARMITA
  11.02(a)
FBW
  11.02(a)
FBW Warrants
  11.02(a)
Final Conversion Schedule
  7.16
FIRPTA
  8.02(p)
Form S-4 Alternative
  7.02(b)
Founder Expenses
  11.02(a)
Founders
  8.01(a)
Founders RR Agreement
  5.17
Fully Diluted Company Interest Amount
  2.01(b)
GAAP
  2.02(a)
Gain Share Plan
  11.02(a)
GB Agreement
  11.02(a)
Governmental Entity
  3.06(b)
Gross Enterprise Value
  2.01(b)
Gross Redemption Dollar Amount
  2.08(a)
Hazardous Substances
  3.13
HSR Act
  3.06(b)
Indebtedness
  2.01(b)
Indemnification Claim
  2.04(b)
Indemnified Party
  10.04(a)
Indemnifying Party
  10.04(a)
Independent Accounting Firm
  2.03(d)
Index Warrant
  2.06(b)
Index Warrant Exercise Notice
  2.06(o)
Index Warrant Holder
  2.06(b)
Infringement
  3.14(a)
Initial Determination Date
  2.06(c)
Initial Merger Consideration
  2.01(e)
Intellectual Property
  3.14(a)
Interim Financial Statements
  3.08(a)
Inventions
  3.14(a)
IP Rights
  3.14(a)
Knowledge
  11.02(a)
Law
  3.06(a)
Legal Proceeding
  3.10
Legal Requirement
  3.13
Letter of Transmittal
  2.04(a)
Liabilities
  3.08(b)
Liens
  3.17
Losses
  10.02(a)
Marks
  3.14(a)
Material Contracts
  3.12(a)

75



--------------------------------------------------------------------------------



 



     
Term
 
Section
 
Measurement Date
  2.06(b)
Measurement Period
  2.06(b)
Member Indemnified Parties
  10.03(a)
Members
  Preamble
Members’ Representative
  10.05(a)
Merger
  Preamble
Merger Consideration
  2.03(i), 2.08(k)
Merger Sub
  Preamble
Multi-employer Plan
  3.11(c)
Multiple Employer Plan
  3.11(c)
Multi-Shot, Inc. 
  1.04(a)
Net Income
  11.02(a)
Net Redemption Dollar Amount
  2.08(a)
New Membership Interests
  7.02(b)
Non-Disclosure Agreement
  7.03(b)
Non-Solicitation Agreement(s)
  7.05(c)
Opinion
  5.07
Order
  8.01(b)
Original Agreement
  Preamble
Original Members
  11.02(a)
Other Filings
  7.01(a)
Parent
  Preamble, 5.14(c)
Parent Assets
  5.15
Parent Audited Financial Statements
  5.11(a)
Parent Basic Representations
  10.01(b)
Parent Common Stock
  Preamble
Parent Disclosure Schedule
  Article V
Parent Expense Excess
  11.02(a)
Parent Excluded Changes
  7.19(c)
Parent Indemnified Parties
  10.02(a)
Parent Interim Financial Statements
  5.11(a)
Parent Liens
  5.15
Parent Material Adverse Effect
  5.01(a)
Parent Preferred Stock
  5.03(a)
Parent Reference Balance Sheet
  5.11(a)
Parent SEC Reports
  5.05(a)
Parent Shares
  2.01(b)
Parent Stock Consideration
  2.01(b)
Parent Stockholder Approval
  7.01(a)
Parent Stockholders’ Meeting
  3.32
Parent Warrant
  2.01(b)
Patton Boggs
  1.02
PB Agreement
  11.02(a)
Permitted Liens
  11.02(a)

76



--------------------------------------------------------------------------------



 



     
Term
 
Section
 
Permitted Tax Distributers
  11.02(a)
Person
  11.02(a)
Plan(s)
  3.11(a)
Preliminary Conversion Schedule
  7.16
Proceeds
  2.03(i)(i)
Proxy Statement
  3.32
Public Stockholders
  8.01(a)
RCRA
  3.13
Real Property
  3.13
Recapitalization
  11.02(a)
Redemption Calculations
  2.08(a), 2.08(c)
Redemption Dispute Notice
  2.08(a), 2.08(c)
Redemption Liability Amount
  2.08(a)
Redemption Liability Shares
  2.08(a)
Redemption Notice
  2.08(a), 2.08(b)
Redemption Option
  2.08(a)
Redemption Price Differential
  2.08(a)
Redemption Share Price
  2.08(a)
Redemption Shares Number
  2.08(a)
Redemption Value Safe Harbor
  2.08(a)
Redemption Warrant
  2.08(a)
Reference Balance Sheet
  3.08(a)
Registration Rights Agreement
  7.02(a)
Release
  3.13
Remedial Action
  3.13
Representatives
  7.03(a)
RST Transaction
  11.02(a)
Safe Harbor Shares
  2.08(a)
SEC
  5.5(a)
Second Agreement
  Preamble
Second Determination Date
  2.06(c)
Section 16 Information
  7.13
Securities Act
  2.07
Settlement Agreement
  11.02(a)
SGD
  Preamble
Shares in Excess of Safe Harbor
  2.08(a)
Software
  3.14(j)
Source Materials
  3.14(c)
Stephens
  11.02(a)
Stephens Group Debt
  11.02(a)
Subsidiary(ies)
  11.02(a)
Surviving Corporation
  1.01
Target Working Capital
  2.03(g)
Tax(s)
  3.15(c)

77



--------------------------------------------------------------------------------



 



     
Term
 
Section
 
Tax Authority
  3.15(c)
Tax Return(s)
  3.15(a)
Taxable
  3.15(c)
Terminating Company Breach
  9.01(c)
Terminating Parent Breach
  9.01(d)
Third Determination Date
  2.06(c)
Third Determination Period
  2.06(c)
Third Party Claims
  10.04(b)
TLLCA
  1.01
Total Exercise Warrant Value
  2.06(d)
Trading Price
  2.06(b)
Transaction Expenses
  11.02(a)
Transaction — Related Members’ Equity Charges
  2.01(c)
Ulterra Acquisition
  11.02(a)
Used
  3.14(a)
WARN Act
  7.15
Weighted Average Index Warrant Exercise Price
  2.06(d)
Working Capital
  2.02(a)


 
Section 11.03  Severability.  If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced by any rule of Law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated by this Agreement is not affected in any manner
materially adverse to any party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in a mutually acceptable
manner in order that the transactions contemplated by this Agreement be
consummated as originally contemplated to the fullest extent possible.
 
Section 11.04  Assignment; Binding Effect; Benefit.  Neither this Agreement nor
any of the rights, interests or obligations hereunder shall be assigned by any
of the parties hereto (whether by operation of Law or otherwise) without the
prior written consent of the other parties. Subject to the preceding sentence,
this Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and assigns. Notwithstanding
anything contained in this Agreement to the contrary, nothing in this Agreement,
expressed or implied, is intended to confer on any person other than the parties
hereto or their respective successors and assigns any rights, remedies,
obligations or liabilities under or by reason of this Agreement.
 
Section 11.05  Incorporation of Exhibits.  The Company Disclosure Schedule, the
Parent Disclosure Schedule, the Schedules and all Exhibits attached hereto and
referred to herein are hereby incorporated herein and made a part hereof for all
purposes as if fully set forth herein.
 
Section 11.06  Specific Performance.  Each party acknowledges and agrees that
the other party would be damaged irreparably in the event any of the provisions
of this Agreement is not performed in accordance with its specific terms or is
otherwise breached. Accordingly, each party agrees that the other party shall be
entitled to an injunction or injunctions to prevent breaches of the provisions
of this Agreement and to enforce specifically this Agreement and the terms and
provisions hereof in any action instituted in any court in the United States or
in any state having jurisdiction over the parties and the matter in addition to
any other remedy to which they may be entitled pursuant hereto.
 
Section 11.07  Governing Law; Forum.  
 
(a) This Agreement shall be governed by, and construed in accordance with, the
laws of the State of Delaware applicable to contracts executed in and to be
performed in that state and without regard to any applicable conflicts of

78



--------------------------------------------------------------------------------



 



law. In any action between the parties hereto arising out of or relating to this
Agreement or any of the transactions contemplated by this Agreement: (i) each of
the parties irrevocably and unconditionally consents and submits to the
exclusive jurisdiction and venue of either the state courts located in Harris
County, Texas or the United States District Court for the Southern District of
Texas and (ii) each of the parties irrevocably consents to service of process by
first class certified mail, return receipt requested, postage prepaid.
 
(b) Notwithstanding anything contained in this Agreement to the contrary, the
parties hereto agree that a condition precedent to Parent or Merger Sub
asserting a claim or cause of action against the Company and/or any Member
alleging that the Company or such Member has breached any obligation(s) to
provide access to information and to personnel as reasonably necessary for
Parent to prepare and file the Proxy Statement with the SEC, shall be that
(i) Parent and/or Merger Sub shall provide written notice of the alleged breach
to the Company and the Members’ Representative, (ii) the Company and/or the
Members’ Representative, shall have three (3) business days from the date of
receipt of the aforementioned written notice to cure the alleged breach, and
(iii) if Parent and/or Merger Sub contend that an alleged breach has not been
cured after the expiration of this three (3) business day cure period, then as a
final condition precedent to asserting a claim or cause of action against the
Company and/or any Member alleging that the Company or such Member has breached
any obligation(s) to provide access to information and to personnel as
reasonably necessary for Parent to prepare and file the Proxy Statement with the
SEC, Parent or Merger Sub first shall seek compliance by filing a motion with
the 234th Judicial District Court in Harris County, Texas seeking to compel
compliance with this Agreement. The parties hereto further agree that the
234th Judicial District Court shall retain jurisdiction over the parties to
enforce this Agreement with respect to any such alleged breach(es), and agree
not to take the position that such motion is a procedurally improper mechanism
for seeking such relief or that the Court lacks the authority to order specific
compliance with this Agreement. Parent and Merger Sub acknowledge and agree that
Parent and Merger Sub shall be barred from asserting a claim or cause of action
against the Company and/or any Member alleging the Company and/or a Member has
breached any obligation(s) to provide access to information or otherwise assist
with the SEC proxy process if Parent or Merger Sub fails to follow the
procedures set forth in the first sentence of this Subparagraph with respect to
such alleged breach, and any such failure to so comply with the aforementioned
procedures shall operate as an absolute waiver of any such claims or causes of
action by Parent or Merger Sub.
 
Section 11.08  Time of the Essence.  For purposes of this Agreement and the
transactions contemplated by this Agreement, time is of the essence.
 
Section 11.09  Waiver of Jury Trial.  Each of the parties hereto hereby
irrevocably waives any and all right to trial by jury in any legal proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby.
 
Section 11.10  Construction and Interpretation.
 
(a) For purposes of this Agreement, whenever the context requires, the singular
number shall include the plural, and vice versa; the masculine gender shall
include the feminine and neuter genders; the feminine gender shall include the
masculine and neuter genders; and the neuter gender shall include the masculine
and feminine genders.
 
(b) Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed or resolved against any party, whether under any rule of construction
or otherwise. No party to this Agreement shall be considered the draftsman. The
parties acknowledge and agree that this Agreement has been reviewed, negotiated,
and accepted by all parties and their attorneys and shall be construed and
interpreted according to the ordinary meaning of the words used so as fairly to
accomplish the purposes and intentions of all parties hereto.
 
(c) As used in this Agreement, the words “include” and “including,” and
variations thereof, shall not be deemed to be terms of limitation, but rather
shall be deemed to be followed by the words “without limitation.”
 
(d) Except as otherwise indicated, all references in this Agreement to
“Articles,” “Sections,” “Schedules” and “Exhibits” are intended to refer to an
Article or Section of, or Schedule or Exhibit to, this Agreement.
 
(e) Except as otherwise indicated, all references (i) to any agreement
(including this Agreement), contract or Law are to such agreement, contract or
Law as amended, modified, supplemented or replaced from time to time, and
(ii) to any Governmental Entity include any successor to that Governmental
Entity.


79



--------------------------------------------------------------------------------



 



 
(f) This Agreement may not be modified by the parties’ course of dealing or
course of performance. The parties expressly agree that their duties,
obligations and rights shall not be expanded, altered or modified based on their
conduct. Furthermore, the wavier of any right on one occasion shall not
constitute the waiver of that right on any other occasion or the wavier of any
other rights. Moreover, any action voluntarily undertaken by the Company or its
members shall not modify alter or expand their obligations in connection with
Parent’s Proxy Statement or otherwise under this Agreement.
 
Section 11.11  Further Assurances.  Each party hereto shall execute and cause to
be delivered to each other party hereto such instruments and other documents,
and shall take such other actions, as such other party may reasonably request
(prior to, at or after the Closing) for the purpose of carrying out or
evidencing any of the transactions contemplated by this Agreement.
 
Section 11.12  Headings.  The descriptive headings contained in this Agreement
are included for convenience of reference only and shall not affect in any way
the meaning or interpretation of this Agreement.
 
Section 11.13  Counterparts.  This Agreement may be executed and delivered
(including by facsimile transmission) in two or more counterparts, each of which
when executed and delivered shall be deemed to be an original but all of which
taken together shall constitute one and the same agreement.
 
Section 11.14  Entire Agreement.  This Agreement (including the Exhibits, the
Schedules, the Company Disclosure Schedule and the Parent Disclosure Schedule)
and the Non-Disclosure Agreement constitute the entire agreement among the
parties with respect to the subject matter hereof and supersede all prior
agreements and understandings among the parties with respect thereto. No
addition to or modification of any provision of this Agreement shall be binding
upon any party hereto unless made in writing and signed by all parties hereto.
 
[Remainder of this page intentionally left blank; signature page follows.]


80



--------------------------------------------------------------------------------



 



 
IN WITNESS WHEREOF, each of Parent, Merger Sub, the Company and the Members’
Representative has executed or has caused this Agreement to be executed by its
duly authorized officer as of the date first written above.
 
JK ACQUISITION CORP.
 

  By: 
/s/  James P. Wilson


James P. Wilson
Chief Executive Officer
 
MULTI-SHOT, INC.
 

  By: 
/s/  James P. Wilson


James P. Wilson
President
 
MULTI-SHOT, LLC
 

  By: 
/s/  Allen Neel


Allen Neel
President
 
SG-DIRECTIONAL, LLC
(in such capacity as Members’ Representative)
 

  By:   The Stephens Group, LLC,

Its Manager
 

  By: 
/s/  Ronald M. Clark


Ronald M. Clark
Senior Vice President
 
CATALYST/HALL GROWTH CAPITAL MANAGEMENT CO., LLC
(in such capacity as Members’ Representative)
 

  By: 
/s/  Rick Herrman


Rick Herrman
President


Merger Agreement — Signature Pages



--------------------------------------------------------------------------------



 



 
JOINDER OF MEMBERS
 
Each of the undersigned Members hereby joins in execution of this Agreement to
evidence its or his agreement to be bound by the provisions contained in
Article IV, Article VII, Article X and Article XI, to the extent that such
provisions relate to such Member individually.
 
SG-DIRECTIONAL, LLC
 

  By:   The Stephens Group, LLC,

Its Manager
 


  By: 
/s/  Ronald M. Clark


Ronald M. Clark
Senior Vice President
 
CATALYST/HALL GROWTH CAPITAL, LP
 

  By:   Catalyst/Hall Growth Capital Management Co.,

LLC
Its sole general partner
 


  By: 
/s/  Rick Herrman


Rick Herrman
President
 
CATALYST/HALL PRIVATE EQUITY, LP
 

  By:   Catalyst/Hall Private Equity Management

Company, LLC
Its sole general partner
 


  By: 
/s/  Rick Herrman


Rick Herrman
President


Merger Agreement — Signature Pages



--------------------------------------------------------------------------------



 



 
CATALYST CAPITAL PARTNERS I, LTD.
 

  By:   The Catalyst Group, Inc.

Its sole general partner
 


  By: 
/s/  Rick Herrman


Rick Herrman
Vice President
CATALYST CAPITAL PARTNERS II, LTD.
 

  By:   The Catalyst Group II, Inc.

Its sole general partner
 


  By: 
/s/  Rick Herrman


Rick Herrman
Vice President
 
CRF AIR, LLC
 


  By: 
/s/  Jay C. Jimerson


Jay C. Jimerson
Manager
 
/s/  Robert P. Vilyus

ROBERT P. VILYUS
 
/s/  Allen Neel

ALLEN NEEL
 
/s/  David Cudd

DAVID CUDD
 
/s/  Paul Culbreth

PAUL CULBRETH


Merger Agreement — Signature Pages



--------------------------------------------------------------------------------



 



Schedule 2.06(d)
Contingent Award Calculation — Example

                                    Merger                 Agreement            
    section. ref.                 2.06 (c)  
Initial Determination Date (“IDD”)
          6/30/2008   Assumptions:  
1) 1,000,000 Index Warrants exercised during the IDD;
               
2) $7/sh. weighted avg. Total Exercise Warrant Value/sh. for those exercised
Index Warrants
               
3) $5/sh. Weighted Average Index Warrant Exercise Price
            Step One:  
 
              2.06 (d) (i) (A)  
Multiple-Assumed Contingent Award Per
Share Market Value
  $ 7.00          
Xs (times)
            2.06 (d) (i) (B)  
1,000,000 Index Warrants exercised
during IDD period
    1,000,000          
 
               
determining, Total Exercised Warrant Value
  $ 7,000,000       Step Two:  
 
              2.06 (d) (ii) (A)  
Calc.-Aggregate # of Index Warrants for IDD Period
    1,000,000          
 
            2.06 (d) (ii) (B)  
Calc.-Aggregate Total Exercised Warrant Value for IDD Period
  $ 7,000,000          
 
            2.06 (d) (ii) (C)  
Calc.-Per share weighted avg. Total Exercised Warrant Value for all Index
Warrants during DD Period
  $ 7.00       Step Three:  
 
              2.06 (d) (iii) (A)  
Multiply # shs. in 2.06 (d) (ii) (A) above
    1,000,000          
Times
            2.06 (d) (iii) (B)  
# of shares in 2.06 (d) (iii) A by $5.00
  $ 5.00          
 
             
 
  $ 5,000,000       Step Four:  
 
              2.06 (d) (iv) (A)  
Subtract-the amount determined in 2.06 (d) (iii)
  $ 5,000,000          
from
            2.06 (d) (iv) (B)  
the Total Exercised Warrant Value for Initial Determination Period 2.06 (d) (i)
  $ 7,000,000          
 
               
Determining-Contingent Award amt.
  $ 2,000,000       Step Five:  
 
                 
If Contingent Award amt. > than $0
            2.06 (d) (v) (A)  
Divide-Contingent Award amount per 2.06 (d) (iv)
  $ 2,000,000          
By
            2.06 (d) (v) (B)  
Amount determined in 2.06 (d) (ii) (C):
               
(per/sh. weighted avg. Total Exercise Warrant Value for the Determination
Period)
  $ 7.00          
 
             
In determining the # of
               
Parent Common Shares to be issued (“Contingent Award Shares”)
    285,714        

